EXHIBIT 10.1
 
THE BON-TON DEPARTMENT STORES, INC.,
and
THE ELDER-BEERMAN STORES CORP.,
as Borrowers
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of December 4, 2009
$675,000,000

 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BANK OF AMERICA, N.A.,
as Agent
BANC OF AMERICA SECURITIES LLC
GE CAPITAL MARKETS, INC., and
WELLS FARGO RETAIL FINANCE, LLC,
as Joint Lead Arrangers and Joint Book Runners
GENERAL ELECTRIC CAPITAL CORPORATION and
WELLS FARGO RETAIL FINANCE, LLC,
as Co-Syndication Agents
BANK OF AMERICA, N.A.,
GENERAL ELECTRIC CAPITAL CORPORATION, and
WELLS FARGO RETAIL FINANCE, LLC,
as Co-Collateral Agents
REGIONS BANK,
as Documentation Agent
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    39  
1.3. Certain Matters of Construction
    39  
1.4. Letter of Credit Amounts
    40  
1.5. Certifications
    40  
1.6. Times of Day
    40  
SECTION 2. CREDIT FACILITIES
    40  
2.1. Commitment
    40  
2.1.1. Loans
    40  
2.1.2. Notes
    40  
2.1.3. Use of Proceeds
    41  
2.1.4. Overadvances
    41  
2.1.5. Protective Advances
    41  
2.2. Voluntary Reduction or Termination of Commitments
    42  
2.2.1. Voluntary Reduction or Termination of Tranche A Revolver Commitments
    42  
2.2.2. Voluntary Reduction or Termination of Tranche A-1 Revolver Commitments
    42  
2.3. Letter of Credit Facility
    43  
2.3.1. Issuance of Letters of Credit
    43  
2.3.2. Reimbursement; Participations
    45  
2.3.3. Cash Collateral
    47  
2.3.4. Role of Issuing Bank
    47  
2.3.5. Applicability of ISP
    47  
2.4. Increase in Tranche A Revolver Commitments
    47  
2.4.1. Request for Increase, Etc
    47  
2.4.2. Conditions to Effectiveness of Increase
    48  
2.5. Re-Allocation of Tranche A-1 Commitment
    48  
SECTION 3. INTEREST, FEES AND CHARGES
    48  
3.1. Interest
    48  
3.1.1. Rates and Payment of Interest
    48  
3.1.2. Application of Adjusted LIBOR to Outstanding Loans
    49  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
3.1.3. Interest Periods
    50  
3.1.4. Interest Rate Not Ascertainable
    50  
3.2. Fees
    50  
3.2.1. Unused Line Fee
    50  
3.2.2. LC Facility Fees
    50  
3.2.3. Agent Fees
    50  
3.3. Computation of Interest, Fees, Yield Protection
    50  
3.4. Reimbursement Obligations
    51  
3.5. Illegality
    51  
3.6. Increased Costs
    52  
3.7. Capital Adequacy
    53  
3.8. Mitigation
    53  
3.9. Funding Losses
    53  
3.10. Maximum Interest
    53  
SECTION 4. LOAN ADMINISTRATION
    54  
4.1. Manner of Borrowing and Funding Loans
    54  
4.1.1. Notice of Borrowing
    54  
4.1.2. Fundings by Lenders
    54  
4.1.3. Swingline Loans; Settlement
    55  
4.1.4. Notices
    55  
4.2. Defaulting Lender
    56  
4.3. Number and Amount of LIBOR Loans; Determination of Rate
    56  
4.4. Borrower Agent
    56  
4.5. One Obligation
    56  
4.6. Effect of Termination
    56  
SECTION 5. PAYMENTS
    57  
5.1. General Payment Provisions
    57  
5.2. Repayment of Loans
    57  
5.2.1. Certain Other Mandatory Repayments of the Loans and Reduction of
Commitments
    57  
5.3. Payment of Other Obligations
    58  
5.4. Marshaling; Payments Set Aside
    58  
5.5. Allocation of Payments
    58  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
5.5.1. Pre-Default Allocation of Payments
    58  
5.5.2. Post-Default Allocation of Payments
    59  
5.5.3. Erroneous Application
    60  
5.6. Application of Payments
    60  
5.7. Loan Account; Account Stated
    60  
5.7.1. Loan Account
    60  
5.7.2. Entries Binding
    61  
5.8. Taxes
    61  
5.9. Withholding Tax Exemption
    61  
5.10. Nature and Extent of Each Borrower’s Liability
    62  
5.10.1. Joint and Several Liability
    62  
5.10.2. Waivers
    62  
5.10.3. Extent of Liability; Contribution
    63  
5.10.4. Joint Enterprise
    63  
5.10.5. Subordination
    63  
SECTION 6. CONDITIONS PRECEDENT
    63  
6.1. Conditions Precedent to Initial Loans
    63  
6.2. Conditions Precedent to All Credit Extensions
    66  
6.3. Limited Waiver of Conditions Precedent
    66  
SECTION 7. COLLATERAL
    67  
7.1. Grant of Security Interest
    67  
7.2. Lien on Deposit Accounts; Cash Collateral
    68  
7.2.1. Deposit Accounts
    68  
7.2.2. Cash Collateral
    68  
7.3. Real Estate Collateral
    69  
7.4. Other Collateral
    69  
7.4.1. Commercial Tort Claims
    69  
7.4.2. Certain After-Acquired Collateral
    69  
7.5. No Assumption of Liability
    69  
7.6. Further Assurances
    69  
7.7. Foreign Subsidiary Stock
    70  
7.8. Lien Releases
    70  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
SECTION 8. COLLATERAL ADMINISTRATION
    70  
8.1. Borrowing Base Certificates
    70  
8.2. Administration of Accounts and Credit Card Receivables
    70  
8.2.1. Credit Card Notifications; Records
    70  
8.2.2. Account Verification
    71  
8.2.3. Maintenance of Dominion Accounts
    71  
8.2.4. Proceeds of Collateral
    71  
8.3. Administration of Inventory
    71  
8.3.1. Records and Reports of Inventory
    71  
8.3.2. Returns of Inventory
    71  
8.3.3. Acquisition, Sale and Maintenance
    71  
8.4. Administration of Equipment
    71  
8.4.1. Records and Schedules of Equipment
    71  
8.4.2. Dispositions of Equipment
    72  
8.4.3. Condition of Equipment
    72  
8.5. Administration of Deposit Accounts
    72  
8.6. General Provisions
    73  
8.6.1. Location of Collateral
    73  
8.6.2. Insurance of Collateral; Condemnation Proceeds
    73  
8.6.3. Protection of Collateral
    73  
8.6.4. Defense of Title to Collateral
    74  
8.7. Power of Attorney
    74  
SECTION 9. REPRESENTATIONS AND WARRANTIES
    74  
9.1. General Representations and Warranties
    74  
9.1.1. Organization and Qualification
    74  
9.1.2. Power and Authority
    74  
9.1.3. Enforceability
    75  
9.1.4. Capital Structure
    75  
9.1.5. Corporate Names; Locations
    75  
9.1.6. Title to Properties; Priority of Liens
    75  
9.1.7. Security Documents
    75  
9.1.8. Financial Statements
    75  

 

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
9.1.9. Surety Obligations
    75  
9.1.10. Taxes
    75  
9.1.11. Brokers
    76  
9.1.12. Intellectual Property
    76  
9.1.13. Governmental Approvals
    76  
9.1.14. Compliance with Laws
    76  
9.1.15. Compliance with Environmental Laws
    76  
9.1.16. Burdensome Contracts
    76  
9.1.17. Litigation
    76  
9.1.18. Insurance
    76  
9.1.19. No Defaults
    77  
9.1.20. ERISA
    77  
9.1.21. Trade Relations
    77  
9.1.22. Labor Relations
    77  
9.1.23. Not a Regulated Entity
    77  
9.1.24. Margin Stock
    77  
9.1.25. Plan Assets
    77  
9.1.26. Complete Disclosure
    77  
9.1.27. Anti-Terrorism
    78  
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
    78  
10.1. Affirmative Covenants
    78  
10.1.1. Inspections; Appraisals
    78  
10.1.2. Financial and Other Information
    79  
10.1.3. Notices
    81  
10.1.4. Storage Agreements
    82  
10.1.5. Compliance with Laws; Organic Documents; Material Contracts
    82  
10.1.6. Taxes
    82  
10.1.7. Insurance
    82  
10.1.8. Licenses
    82  
10.1.9. Future Subsidiaries
    82  
10.1.10. Lien Waivers
    82  
10.1.11. Preservation of Existence
    83  

 

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
10.1.12. Maintenance of Properties
    83  
10.1.13. Books and Records
    83  
10.1.14. Operation and Maintenance Plan
    83  
10.2. Negative Covenants
    83  
10.2.1. Permitted Debt
    83  
10.2.2. Permitted Liens
    85  
10.2.3. Cash Accumulation
    87  
10.2.4. Distributions; Upstream Payments
    87  
10.2.5. Restricted Investments
    87  
10.2.6. Disposition of Assets
    87  
10.2.7. Loans
    87  
10.2.8. Restrictions on Payment of Certain Debt
    88  
10.2.9. Fundamental Changes
    88  
10.2.10. Subsidiaries
    88  
10.2.11. Organic Documents
    88  
10.2.12. Tax Consolidation
    88  
10.2.13. Accounting Changes
    89  
10.2.14. Restrictive Agreements
    89  
10.2.15. Hedging Agreements
    89  
10.2.16. Conduct of Business
    89  
10.2.17. Affiliate Transactions
    89  
10.2.18. Plans
    89  
10.2.19. Amendments to Certain Material Contracts and the Second Lien Loan
Documents
    89  
10.2.20. No Speculative Transactions
    90  
10.2.21. Passive Company Status
    90  
10.2.22. General Partner
    90  
10.2.23. Sale-Leaseback Transactions
    90  
10.2.24. Debt under Senior Note Debt Documents
    90  
10.2.25. Use of Proceeds
    90  
10.2.26. Acquisition of Debt
    90  
10.2.27. No Inconsistent Agreements
    90  
10.2.28. Stay, Extension and Usury Laws
    91  

 

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
10.3. Financial Covenants
    91  
10.3.1. Excess Availability
    91  
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    91  
11.1. Events of Default
    91  
11.2. Remedies upon Default
    93  
11.3. License
    93  
11.4. Setoff
    93  
11.5. Remedies Cumulative; No Waiver
    94  
11.5.1. Cumulative Rights
    94  
11.5.2. Waivers
    94  
SECTION 12. AGENT
    94  
12.1. Appointment, Authority and Duties of Agent
    94  
12.1.2. Duties
    95  
12.1.3. Agent Professionals
    95  
12.1.4. Instructions of Required Lenders
    95  
12.1.5. Co-Collateral Agents
    95  
12.1.6. No Fiduciary Relationship
    95  
12.2. Agreements Regarding Collateral and Field Examination Reports
    95  
12.2.1. Lien Releases; Care of Collateral
    95  
12.2.2. Possession of Collateral
    96  
12.2.3. Reports
    96  
12.3. Reliance By Agent
    96  
12.4. Action Upon Default
    96  
12.5. Ratable Sharing
    96  
12.6. Indemnification of Agent Indemnitees
    97  
12.6.1. INDEMNIFICATION
    97  
12.6.2. Proceedings
    97  
12.7. Limitation on Responsibilities of Agent
    97  
12.8. Successor Agent
    98  
12.8.1. Resignation; Successor Agent
    98  
12.8.2. Separate Collateral Agent
    98  
12.9. Due Diligence and Non-Reliance
    98  

 

vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
12.10. Replacement of Certain Lenders
    99  
12.11. Remittance of Payments and Collections
    99  
12.11.1. Remittances Generally
    99  
12.11.2. Failure to Pay
    99  
12.11.3. Recovery of Payments
    99  
12.12. Agent in its Individual Capacity
    99  
12.13. Agent Titles
    100  
12.14. No Third Party Beneficiaries
    100  
12.15. Mortgage Intercreditor Agreement
    100  
12.16. Intercreditor Agreement
    100  
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
    100  
13.1. Successors and Assigns
    100  
13.2. Assignments
    101  
13.2.1. Assignments by Lenders
    101  
13.2.2. Register
    102  
13.2.3. Certain Pledges
    102  
13.2.4. Electronic Execution of Assignments
    102  
13.3. Participations
    102  
13.3.2. Limitations upon Participant Rights
    103  
13.4. Tax Treatment
    103  
13.5. Representation of Lenders
    103  
SECTION 14. MISCELLANEOUS
    103  
14.1. Consents, Amendments and Waivers
    103  
14.1.1. Amendment
    103  
14.1.2. Limitations
    104  
14.1.3. Payment for Consents
    104  
14.1.4. Generally
    104  
14.2. Indemnity
    104  
14.3. Notices and Communications
    105  
14.3.1. Notice Address
    105  
14.3.2. Electronic Communications; Voice Mail
    106  
14.3.3. Non-Conforming Communications
    106  

 

viii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
14.4. Performance of Borrowers’ Obligations
    106  
14.5. Credit Inquiries
    106  
14.6. Severability
    106  
14.7. Cumulative Effect; Conflict of Terms
    106  
14.8. Counterparts; Facsimile Signatures
    106  
14.9. Entire Agreement
    106  
14.10. Obligations of Lenders
    107  
14.11. Confidentiality
    107  
14.12. GOVERNING LAW
    107  
14.13. Consent to Forum
    107  
14.13.1. Forum
    107  
14.14. Waivers by Borrowers
    108  
14.15. Patriot Act Notice
    108  
14.16. Survival of Representations and Warranties
    108  
14.17. No Advisory or Fiduciary Responsibility
    109  
14.18. Resignation as Issuing Bank or Provider of Swingline Loans after
Assignment
    109  
14.19. Amendment and Restatement of Existing Loan Agreement
    110  
14.20. Intercreditor Agreement Prevails
    110  

 

ix



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Exhibit A
  Tranche A Revolver Note
Exhibit B
  Tranche A-1 Revolver Note
Exhibit C
  Assignment and Assumption Agreement
Exhibit D
  Compliance Certificate
Exhibit E
  Credit Card Notification
Exhibit F
  Guaranty
Exhibit G
  Co-Collateral Agent Rights Agreement

     
Schedule 1.1(a)
  Commitments of Lenders
Schedule 1.1(b)
  Restricted Investments Existing on the Closing Date
Schedule 1.1(c)
  Certain Existing Bank Products
Schedule 2.3.2
  Existing Letters of Credit
Schedule 7.1(c)
  Commercial Tort Claims
Schedule 7.2.1
  Secondary Operating Deposit Accounts
Schedule 7.3
  Mortgaged Real Estate
Schedule 8.2.1
  Existing Credit Card Arrangements
Schedule 8.5
  Deposit Accounts
Schedule 8.5(a)
  Excluded Deposit and Disbursement Accounts
Schedule 8.5(b)
  Excluded Trust Accounts
Schedule 8.6.1
  Chief Executive Offices and other Business Locations
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.5
  Former Corporate Names and Trade Names
Schedule 9.1.12
  Intellectual Property
Schedule 9.1.15
  Environmental Matters
Schedule 9.1.16
  Restrictive Agreements
Schedule 9.1.17
  Litigation
Schedule 9.1.22
  Labor Contracts
Schedule 10.2.1
  Existing Debt
Schedule 10.2.2
  Existing Liens
Schedule 10.2.2(c)
  Existing Tax Liens
Schedule 10.2.17
  Existing Affiliate Transactions

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the “Loan Agreement”) is
dated as of December 4, 2009, among THE BON-TON DEPARTMENT STORES, INC.
(“Bon-Ton”), a Pennsylvania corporation and THE ELDER-BEERMAN STORES CORP., an
Ohio corporation (“Elder-Beerman” and together with Bon-Ton, collectively, the
“Borrowers”), each of the other Obligors party hereto, the financial
institutions party to this Loan Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”), with BANC OF AMERICA SECURITIES
LLC, GE CAPITAL MARKETS, INC. and WELLS FARGO RETAIL FINANCE, LLC, acting as
joint lead arrangers and joint bookrunners hereunder (in such capacity, the
“Joint Lead Arrangers”), BANK OF AMERICA, N.A., GENERAL ELECTRIC CAPITAL
CORPORATION and WELLS FARGO RETAIL FINANCE, LLC, acting as co-collateral agents
hereunder (in such capacity, the “Co-Collateral Agents”), GENERAL ELECTRIC
CAPITAL CORPORATION and WELLS FARGO RETAIL FINANCE, LLC, acting as
co-syndication agents hereunder (in such capacity, the “Co-Syndication Agents”)
and REGIONS BANK, acting as documentation agent hereunder (in such capacity, the
“Documentation Agent”).
R E C I T A L S:
Borrowers have requested that Lenders make available a credit facility, to be
used by Borrowers to finance their mutual and collective business enterprise.
Lenders are willing to provide such credit facility on the terms and conditions
set forth in this Loan Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
Account — as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Control Agreements — each deposit account control agreement and other
bank account control agreement required pursuant to Section 7.2.1 or
Section 8.5, in each case, in form and substance reasonably satisfactory to
Agent.
Account Debtor — a Person who is obligated under an Account, Chattel Paper or
General Intangible.
Adjusted LIBOR — for any Interest Period, with respect to LIBOR Loans, the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/16th of
1%) equal to the highest of (a) the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, (b) the rate determined in accordance with clause (a) of
this sentence calculated based on an Interest Period of three months and
(c) 1.25%. If such rate is not available at such time for any reason, then
“Adjusted LIBOR” for such Interest Period shall be the rate per annum (rounded
upward, if necessary, to the nearest 1/16th of 1%) equal to the highest of
(a) the rate determined by Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period), (b) the rate
determined in accordance with clause (a) of this sentence calculated based on an
Interest Period of three months and (c) 1.25%. If the Board of Governors shall
impose a Reserve Percentage with respect to LIBOR deposits, then Adjusted LIBOR
shall equal the amount determined above, divided by (1 minus the Reserve
Percentage).

 

 



--------------------------------------------------------------------------------



 



Affiliate — with respect to any Person, another Person (a) who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such first Person; (b) who beneficially owns 10% or
more of the voting securities or any class of Equity Interests of such first
Person; (c) at least 10% of whose voting securities or any class of Equity
Interests is beneficially owned, directly or indirectly, by such first Person;
or (d) who is an officer, director, partner or managing member of such first
Person. “Control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through ownership of Equity Interests, by contract or otherwise.
Agent — as defined in the Preamble.
Agent Indemnitees — Agent and its Related Parties.
Agent Parties — as defined in Section 10.1.2.
Agent Professionals — attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Allocable Amount — as defined in Section 5.10.3.
Anti-Terrorism Laws — any laws relating to terrorism or money laundering,
including the Patriot Act.
Applicable Law — all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin — with respect to any Type of Loan, the margin set forth
below, as determined by the average daily Excess Availability during the Fiscal
Quarter of the Parent most recently then ended:

                                                      LIBOR     LIBOR     Base
Rate     Base Rate               Tranche A     Tranche A-1     Tranche A    
Tranche A-1           Average Excess   Revolver     Revolver     Revolver    
Revolver   Level     Availability   Loans     Loans     Loans     Loans     I  
 
Greater than $250,000,000
    3.75 %     6.75 %     2.75 %     5.75 % II  
Less than or Equal to $250,000,000
    4.00 %     7.00 %     3.00 %     6.00 %

 

-2-



--------------------------------------------------------------------------------



 



Until July 31, 2010, margins shall be determined as if Level II were applicable.
Thereafter, the margins shall be subject to increase or decrease on a quarterly
basis. Not more than ten (10) Business Days after the first day of each Fiscal
Quarter, Agent shall determine the Applicable Margin for such Fiscal Quarter
(which shall be effective as of the first Business Day of such Fiscal Quarter)
based on the average daily Excess Availability for the prior Fiscal Quarter.
Appraised Value — the fair market value of any Eligible Real Estate as
determined pursuant to the most recent appraisal received by Agent from an
independent third-party appraiser reasonably acceptable to Required Lenders,
pursuant to Section 10.1.1(b).
Approved Fund — any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Approved Shipper — any reputable and creditworthy shipper or freight forwarder
transporting finished goods Inventory to a Borrower’s Distribution Center.
Asset Disposition — a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease; provided,
however, that in no event shall a termination of a lease be deemed to be an
Asset Disposition.
Asset Disposition Reserve — a reserve established by Agent in connection with
any Asset Disposition of Eligible Real Estate in an amount equal to 25% of the
result (but not less than zero) of (a) the Net Proceeds from such Asset
Disposition of Eligible Real Estate minus (b) the sum of (i) Tranche A Real
Estate Amount with respect to such Eligible Real Estate plus (ii) Tranche A-1
Real Estate Amount with respect to such Eligible Real Estate; provided, however,
that the Agent shall not create such reserve, or if a reserve is created or has
been created prior to such Asset Disposition, shall release such reserve, in
each case to the extent that the Obligors (i) invest at any time after the
Closing Date whether prior to, or following, any such Asset Disposition in owned
Eligible Real Estate (including, without limitation, by way of improvements
and/or additions on or to, replacements to, or purchases of, any Eligible Real
Estate) and such investment has resulted in, or is reasonably expected to result
in, an increase in the Appraised Value of Eligible Real Estate or (ii) repay the
Term Loan Debt using any cash of the Obligors and their Subsidiaries in
accordance with this Loan Agreement (in each case, as evidenced by a certificate
of a Senior Officer of the Borrower Agent (w) stating the amount that is being,
or has been, so invested or used to repay the Term Loan Debt, (x) providing a
reasonable explanation of the investment or repayment being made, (y) in the
case of an investment, that such investment has resulted in, or is reasonably
expected to result in, an increase in the Appraised Value of Eligible Real
Estate and (z) indicating the amount of such reserve that may be released by
Agent in connection with such investment or repayment, and Agent is entitled to
rely on any such certificate and statements therein).
Assignee Group — two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Assumption Agreement — an assignment and assumption agreement
between a Lender and Eligible Assignee, substantially in the form of Exhibit C.
Available Basket Amount — means, on any date of determination, an amount equal
to the result of (i) net cash proceeds actually received by an Obligor from the
issuance of any Equity Interests (or capital contributions in respect of Equity
Interests held in an Obligor) after the Closing Date (“net equity issuance
proceeds”), minus (ii) such net equity issuance proceeds which have been
utilized by the Obligors and their Subsidiaries to make Investments.

 

-3-



--------------------------------------------------------------------------------



 



Availability Reserve — the sum (without duplication) of (a) the Inventory
Reserve; (b) Credit Card Receivables Reserve, (c) the Rent and Charges Reserve;
(d) the Bank Product Reserve; (e) such reserves which Agent may establish from
time to time in the reasonable exercise of its credit judgment with respect to
any liabilities secured by Liens upon Collateral that are or which may become
senior to Agent’s Liens (irrespective of whether such liabilities or Liens are
permitted hereunder and provided that imposition of any such reserve shall not
waive an Event of Default arising therefrom); (f) reserves in respect of store
closures or liquidations as Agent in the reasonable exercise of its credit
judgment may elect to impose from time to time, (g) reserves in respect of such
claims against or liabilities as Agent in the reasonable exercise of its credit
judgment determines may need to be satisfied in connection with any realization
on the Collateral, (h) reserves in respect of consignment arrangements and any
proceeds arising therefrom (but limited to the amount of the associated
consignment payable) as Agent in the reasonable exercise of its credit judgment
may elect to impose from time to time, unless Agent has received a Consignment
Agreement in respect of such arrangements, (i) the Asset Disposition Reserve,
(j) reserves in respect of Debt in an aggregate principal amount of $25,000,000
or more maturing within 45 days of the date of determination as Agent in the
reasonable exercise of its credit judgment may elect to impose from time to time
and (k) such additional reserves, in such amounts and with respect to such
matters (including, without limitation, reserves which Agent may establish from
time to time, in its reasonable exercise of its credit judgment, as being
appropriate to reflect impediments to Agent’s ability to realize the full value
of the Collateral in a liquidation) as Agent in its reasonable exercise of its
credit judgment may elect to impose from time to time.
Bank of America — Bank of America, N.A., a national banking association, and its
successors and permitted assigns.
Bank of America Indemnitees — Bank of America and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.
Bank Product — any of the following products, services or facilities extended to
Parent or any Subsidiary by any Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and purchasing cards extended to Parent or such Subsidiary;
(d) other banking products or services as may be requested by Parent or any
Subsidiary, other than letters of credit and leases and (e) those other bank
products and services set forth on Schedule 1.1(c); provided, however, that for
any of the foregoing to be included for purposes of a distribution under
Section 5.5.1(j) or Section 5.5.2(k), the applicable bank product provider and
Obligor must have previously provided written notice to Agent of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder to be included as a Bank Product Reserve (“Bank Product
Amount”), and (iii) the methodology to be used by such parties in determining
the Bank Product Debt owing from time to time. The Bank Product Amount may be
changed from time to time upon written notice to Agent by the Secured Party and
Obligor.
Bank Product Amount — as defined in the definition of Bank Product.
Bank Product Debt — Debt and other obligations of an Obligor relating to Bank
Products.
Bank Product Reserve — the aggregate amount of reserves established by Agent in
the reasonable exercise of its credit judgment from time to time, in
consultation with the Borrower Agent, in respect of Bank Product Debt.

 

-4-



--------------------------------------------------------------------------------



 



Bankruptcy Code — Title 11 of the United States Code, as amended and in effect.
BAS — Banc of America Securities LLC.
Base Rate — for any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Adjusted LIBOR for a one-month Interest Period in
effect for such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Base Rate due to a change in any of the
foregoing shall take effect at the opening of business on the day specified in
the public announcement of such change.
Base Rate Loan — any Loan that bears interest based on the Base Rate.
Base Rate Tranche A Revolver Loan — a Tranche A Revolver Loan that bears
interest at the Base Rate plus the Applicable Margin for Base Rate Tranche A
Revolver Loans.
Base Rate Tranche A-1 Revolver Loan — a Tranche A-1 Revolver Loan that bears
interest at the Base Rate plus the Applicable Margin for Base Rate Tranche A-1
Revolver Loans.
Board of Directors — (a) with respect to a corporation, the board of directors
of the corporation or, except in the context of the definitions of “Change of
Control” and “Continuing Directors,” a duly authorized committee thereof;
(b) with respect to a partnership, the Board of Directors of the general partner
of the partnership or, if the partnership has more than one general partner, the
managing general partner of the partnership; and (c) with respect to any other
Person, the board or committee of such Person serving a similar function.
Board of Governors — the Board of Governors of the Federal Reserve System.
Bon-Ton — as defined in the Preamble.
Borrowed Money — with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
Borrower Account — a special account established by Borrowers, at Bank of
America or another bank reasonably acceptable to Agent, subject to a control
agreement in favor of Agent, for the benefit of the Lenders, in form and
substance reasonably satisfactory to Agent.
Borrower Agent — as defined in Section 4.4.
Borrowing — a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base Certificate — a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify calculation of the Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base.

 

-5-



--------------------------------------------------------------------------------



 



Business Day — any day (a) excluding Saturday, Sunday and any other day on which
banks are permitted to be closed under the laws of the State of New York and
(b) when used with reference to a LIBOR Loan, also excluding any day on which
banks do not conduct dealings in Dollar deposits on the London interbank market.
Capital Adequacy Regulation — any law, rule, regulation, guideline, request or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.
Capital Expenditures — all liabilities incurred, expenditures made or payments
due (whether or not made) by Parent or any Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto, in each case that are required to be capitalized for financial
reporting purposes in accordance with GAAP.
Capital Lease — any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Capital Stock — (a) in the case of a corporation, corporate stock; (b) in the
case of an association or other business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
Cash Collateral — cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account — a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
Cash Collateralize — the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 104%
of the aggregate LC Obligations, and (b) with respect to any inchoate or
contingent Obligations (including Obligations arising under Bank Products),
Agent’s good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations. “Cash Collateralization”
has a correlative meaning.
Cash Equivalents — (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

-6-



--------------------------------------------------------------------------------



 



Cash Management Services — any services provided from time to time by any Lender
or any of its Affiliates to Parent or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
CERCLA — the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change of Control — means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Parent and the other
Obligors, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934); (b) the adoption by
the shareholders of Parent of a plan relating to the liquidation or dissolution
of the Parent; (c) the Parent (by way of a report or any other filing pursuant
to Section 13(d) of the Securities Exchange Act of 1934, proxy, vote, written
notice or otherwise) becomes aware of the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, or any successor provision), including any group acting
for the purpose of acquiring, holding or disposing of securities (within the
meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, or any
successor provision), other than the Permitted Holders, in a single transaction
or in a series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Parent; (d) the first day on which a majority of the members of the Board of
Directors of the Parent are not Continuing Directors; (e) the Parent
consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Parent, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Parent or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the Voting Stock of
the Parent outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee Person constituting a majority of the voting power of the
outstanding shares of such Voting Stock of such surviving or transferee Person
(immediately after giving effect to such issuance) and (B) immediately after
such transaction, no “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934) other than a Permitted
Holder becomes, directly or indirectly, the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, or any successor
provision) of 50% or more of the voting power of the Voting Stock of the
surviving or transferee Person or (f) the failure of (x) Bon-Ton to be a
wholly-owned direct Subsidiary of the Parent or (y) the failure of any other
Borrower to be a wholly-owned indirect Subsidiary of the Parent.
Chattel Paper — as defined in the UCC.
Claims — as defined in Section 14.2.
Closing Date — as defined in Section 6.1.
Co-Collateral Agents – as defined in the Preamble.
Co-Collateral Agent Rights Agreement – a letter agreement by and among Agent,
the Co-Collateral Agents and the Obligors setting for the rights of the
Co-Collateral Agents concerning certain matters, substantially in the form of
Exhibit G hereto.

 

-7-



--------------------------------------------------------------------------------



 



Co-Syndication Agents — as defined in the Preamble.
Collateral — all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
Commercial Tort Claim — as defined in the UCC.
Commitment — for any Lender, the aggregate principal amount of such Lender’s
Tranche A Revolver Commitment and Tranche A-1 Revolver Commitment. “Commitments”
means the aggregate principal amount of all Tranche A Revolver Commitments and
Tranche A-1 Revolver Commitments.
Commitment Termination Date — the earliest to occur of (a) the Termination Date;
(b) the date on which Borrowers terminate the Commitments pursuant to
Section 2.2; or (c) the date on which the Commitments are terminated pursuant to
Section 11.2.
Compliance Certificate — a certificate, substantially in the form of Exhibit D
hereto, by which Borrowers certify compliance with Section 10.3 and calculate
the applicable Level for the Applicable Margin and Unused Line Fee Rate.
Consignment Agreement — a written agreement by the relevant consignor and
consignee Obligor in favor of the Agent, in form and substance reasonably
satisfactory to Agent, expressly acknowledging that (x) such goods are held on
consignment and the consignor thereof retains title to such goods, (y) the
consignor of such goods shall disclaim any interest or Lien it may have in the
proceeds of such goods, and (z) consignee shall segregate such consigned goods
from the consignee’s other personal Property.
Consolidated EBITDA — for any period, for the Parent and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Fixed Charges for such period, (ii) the provision
for Federal, state, local and foreign income taxes of the Parent and its
Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) all cash proceeds of business interruption insurance received by the
Obligors to the extent not included in Consolidated Net Income, (v) non-cash
losses in respect to obligations under Hedging Agreements, (vi) cost savings in
connection with any Permitted Acquisition to the extent (A) actually realized,
(B) projected or anticipated and permitted or required under Regulation S-K
under the Securities Laws or Regulation S-X under the Securities Laws or
(C) reasonably expected to be realized (and, in the case of clause (c),
reasonably approved by the Agent as such) within the next four (4) Fiscal
Quarters after such Permitted Acquisition is effected; provided that all such
cost savings shall be set forth in an officer’s certificate from a Senior
Officer of the Borrowers in reasonable detail describing and quantifying such
cost savings, (vii) non-cash impairment charges, asset write-offs or charges due
to the disposal of long-lived assets under GAAP to the extent such impairment
charge, asset write-off or charge reduced Consolidated Net Income, (viii) the
cumulative non-cash effect of accounting changes to the extent such changes
result in a reduction of Consolidated Net Income, (ix) any non-cash losses,
expenses or charges reducing Consolidated Net Income, excluding any non-cash
charge that, in the ordinary course of business, results in an accrual of a
reserve for cash charges in any future period, (x) expenses reducing
Consolidated Net Income incurred to the extent reimbursed in cash by
indemnification provisions in any agreement in connection with any Permitted
Acquisition and such reimbursed amount was not included within the calculation
of Consolidated Net Income, (xi) non-cash losses recognized and expenses
incurred in connection with the effect of currency and exchange rate

 

-8-



--------------------------------------------------------------------------------



 



fluctuations on intercompany balances and other balance sheet items, and
(xii) other non-recurring or unusual expenses of the Obligors and their
Subsidiaries which are allowed in accordance with GAAP to be classified as
non-recurring or unusual expenses to the extent reducing such Consolidated Net
Income; provided that such expenses shall not exceed $20,000,000 in any period
of four consecutive fiscal quarters and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits of the Parent and its Subsidiaries for such
period, (ii) all non-cash items increasing Consolidated Net Income for such
period, (iii) amounts paid in cash in respect of non-cash charges which were
added back to Consolidated EBITDA in a prior period and (iv) other non-recurring
or unusual income of the Obligors and their Subsidiaries which are allowed in
accordance with GAAP to be classified as non-recurring or unusual income to the
extent increasing such Consolidated Net Income and in excess of $20,000,000 in
any period of four consecutive fiscal quarters.
Consolidated Fixed Charges — for any period, for the Parent and its Subsidiaries
on a consolidated basis, the sum of cash payments made or required to be made on
a pro forma basis for (a) all scheduled permanent principal payments, interest,
premium payments, debt discount, fees (excluding any fees incurred in connection
with the closing of the Second Lien Debt Documents or the Loan Documents),
charges and related expenses of the Parent and its Subsidiaries in connection
with Borrowed Money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case determined in accordance with
GAAP and (b) the portion of rent expense of the Parent and its Subsidiaries with
respect to such period under Capital Leases determined in accordance with GAAP.
Consolidated Fixed Charge Coverage Ratio — as of any date of determination, the
ratio of (a) the result of (i) Consolidated EBITDA for the four prior fiscal
quarter period ending on such date, minus (ii) Capital Expenditures (net of
landlord or vendor contributions for Capital Expenditures) for such period (but
not less than zero), minus (iii) cash Federal, state, local or foreign income
taxes (net of tax refunds in cash) of the Parent and its Subsidiaries paid for
such period (but not less than zero), to (b) Consolidated Fixed Charges for such
period.
Consolidated Net Income — for any period, for the Parent and its Subsidiaries on
a consolidated basis, the net income of the Parent and its Subsidiaries
(excluding extraordinary gains and extraordinary losses, in each case determined
in accordance with GAAP) for that period.
Contingent Obligation — any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof; provided that
“Contingent Obligation” shall not include any product warranties given in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be the stated or determinable amount of the primary obligation (or, if
less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.

 

-9-



--------------------------------------------------------------------------------



 



Continuing Directors — as of any date of determination, those members of the
Board of Directors of the Parent, each of whom: (1) was a member of such Board
of Directors on the Closing Date; or (2) was nominated for election or elected
to such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.
Convertible Note Debt — unsecured Debt of Bon-Ton and any other Obligor which
may be convertible, exercisable or exchangeable for or into Capital Stock of
Bon-Ton or any other Obligor (other than Disqualified Stock).
Convertible Note Debt Documents — all agreements, instruments and documents from
time to time executed in favor of all or any of the holders of the Convertible
Note Debt.
Copyright Security Agreements — each memorandum of grant of security interest in
copyrights or other copyright security agreement pursuant to which an Obligor
grants to Agent, for the benefit of Secured Parties, a Lien on such Obligor’s
interests in copyrights, as security for the Obligations.
Credit Card Issuer — collectively (x) MasterCard International, Inc., Visa,
U.S.A., Inc., Visa International and American Express, World Financial Network
National Bank and Discover and (y) HSBC, as issuer of the Borrowers’ private
label credit card program, and any replacement thereof that is reasonably
acceptable to Agent.
Credit Card Notification — as defined in Section 6.1(p).
Credit Card Processor — any Person that acts as a credit card clearinghouse or
processor with respect to any sales transactions involving credit card purchases
by customers using credit cards issued by any Credit Card Issuer.
Credit Card Receivables — collectively, all present and future rights of
Obligors to payment from (a) any Credit Card Issuer or Credit Card Processor
arising from sales of goods or rendition of services to customers who have
purchased such goods or services using a credit or debit card and (b) any Credit
Card Issuer or Credit Card Processor in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Notifications or otherwise.
Credit Card Receivables Reserve — reserves, established by Agent in its
reasonable exercise of its credit judgment, to reflect factors that may
negatively impact the value of Credit Card Receivables (including, without
limitation, for chargeback or other accrued liabilities or offsets by Credit
Card Processors and amounts to adjust for material claims, offsets, defenses or
counterclaims or other material disputes with an Account Debtor).
CWA — the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt — as applied to any Person, without duplication, whether or not included as
indebtedness or liabilities in accordance with GAAP (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Hedging Agreement; (d) all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) Capital Leases and synthetic lease
obligations; (g) all obligations of such Person in respect of Disqualified
Stock; and (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.

 

-10-



--------------------------------------------------------------------------------



 



Default — an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
Default Rate — for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender — any Lender that (a) has failed to fund any portion of the
Loans or any payment in respect of an LC Obligation required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to any Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due unless the subject of a
good faith dispute or unless such failure has been cured or (c) has been deemed
insolvent or become the subject of an Insolvency Proceeding.
Deposit Account — as defined in the UCC.
Disqualified Institution — a business competitor of the Borrowers and their
Subsidiaries identified by the Borrower Agent in its reasonable discretion and
in writing to the Agent from time to time, and their known Affiliates.
Disqualified Stock — any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is six months after the
Termination Date. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Parent to repurchase such Capital Stock upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock
if the terms of such Capital Stock provide that the Parent may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless such repurchase
or redemption complies with Section 10.2.4. The term “Disqualified Stock” shall
also include any options, warrants or other rights that are convertible into
Disqualified Stock or that are redeemable at the option of the holder, or
required to be redeemed, prior to the date that is six months after the
Termination Date.
Distribution — any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

 

-11-



--------------------------------------------------------------------------------



 



Distribution Center — the warehouse and distribution facilities operated by the
Obligors and located at 3585 S. Church Street, Whitehall, Pennsylvania, 1340
East Dayton-Yellow Springs Road, Fairborn, Ohio, 4650 Shepard Trial, Rockford,
Illinois and 1835 Jefferson Avenue, Naperville, Illinois, and any other
warehouse and distribution facilities operated by the Borrowers.
Document — as defined in the UCC.
Documentation Agent – as defined in the Preamble.
Dollars — lawful money of the United States.
Dominion Account — each special account established by Borrowers at Bank of
America or another bank reasonably acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes.
Eligible Assignee — a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
(such approval not to be unreasonably withheld or delayed) and, so long as no
Event of Default under Section 11.1(a) or Section 11.1(k) has occurred and is
continuing, Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within two Business Days after notice of the proposed assignment), that is
organized under the laws of the United States or any state or district thereof,
has total assets in excess of $5 billion, extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law; provided that the foregoing criteria in this clause (b) may be
waived pursuant to the written approval of both of Agent and Borrower Agent; and
(c) during any Event of Default under Section 11.1(a) or Section 11.1(k), any
Person acceptable to Agent in its discretion; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (i) any Obligor or any
Affiliate or Subsidiary of any Obligor and (ii) any Disqualified Institution who
is identified by the Borrower Agent as such prior to an assignment.
Eligible Credit Card Accounts — at the time of any determination thereof, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, to qualify as an Eligible Credit Card
Account, an Account shall indicate no Person other than a Borrower as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer, a Credit Card
Processor or Credit Card Issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Obligors to
reduce the amount of such Credit Card Receivable. Any Credit Card Receivables
meeting the foregoing criteria shall be deemed Eligible Credit Card Accounts but
only as long as such Credit Card Receivable is not included within any of the
following categories, in which case such Credit Card Receivable shall not
constitute an Eligible Credit Card Account:
(a) Credit Card Receivables which do not constitute an “Account” (as defined in
the UCC);
(b) Credit Card Receivables due from Credit Card Processors that have been
outstanding for more than five (5) Business Days from the date of sale;

 

-12-



--------------------------------------------------------------------------------



 



(c) Credit Card Receivables that are not denominated in U.S. dollars;
(d) Credit Card Receivables with respect to which the Borrowers do not have
good, valid and marketable title thereto;
(e) Credit Card Receivables due from Credit Card Processors or Credit Card
Issuers that (i) are not subject to a first priority (other than Permitted Liens
entitled to priority under Applicable Law) perfected security interest in favor
of Agent for the benefit of the Secured Parties or (ii) are subject to any Liens
except for (x) Liens in favor of the Agent and (y) Liens permitted pursuant to
clauses (c) — (x) of Section 10.2.2, so long as such Liens (other than Permitted
Liens entitled to priority under Applicable Law) are junior to the Liens granted
to Agent;
(f) Credit Card Receivables due from Credit Card Processors or Credit Card
Issuers which are disputed between a Borrower and a Credit Card Processor or
Credit Card Issuers, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related Credit Card Processor or Credit
Card Issuers (but only to the extent of such dispute, claim, counterclaim,
offset or chargeback);
(g) Credit Card Receivables due from Credit Card Processors or Credit Card
Issuers as to which the Credit Card Processor or the Credit Card Issuers has the
right under certain circumstances to require the Borrowers to repurchase such
Accounts from such Credit Card Processor or such Credit Card Issuers;
(h) Except as otherwise approved by Agent, Credit Card Receivables due from
Credit Card Processors or Credit Card Issuers as to which the Agent has not
received a Credit Card Notification;
(i) Credit Card Receivables due from a Credit Card Processor or Credit Card
Issuer of the applicable credit card which is the subject of any proceeding
under any debtor relief law;
(j) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Processor or Credit Card Issuer with
respect thereto;
(k) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of Agent, and to the extent necessary or appropriate, endorsed to
Agent; or
(l) Credit Card Receivables due from Credit Card Issuers or Credit Card
Processors which Agent determines, in its in its reasonable credit judgment, to
be unlikely to be collected.
Notwithstanding the above, Agent reserves the right, at any time and from time
to time after the Closing Date, to adjust the criteria set forth above, to
establish new criteria and to adjust the applicable advance rate with respect to
Eligible Credit Card Accounts, in its reasonable credit judgment, subject to the
approval of the Supermajority Lenders in the case of adjustments of criteria or
establishment of new criteria which have the effect of making more credit
available or subject to the approval of all Lenders (except Defaulting Lenders
as provided in Section 4.2) in the case of changes in the applicable advance
rates which have the effect of making more credit available.

 

-13-



--------------------------------------------------------------------------------



 



Eligible Inventory — Inventory owned by a Borrower that Agent, in its reasonable
credit judgment, deems, based on (i) the most recent Borrowing Base Certificate
delivered to Agent, (ii) the salability, at retail, of such Inventory (valued at
the lower of cost or market), (iii) such other factors as affect the
marketability of such Inventory and (iv) other information available to Agent,
in its reasonable credit judgment, to be “Eligible Inventory” for purposes of
this Loan Agreement. Without limiting the foregoing, no Inventory shall be
Eligible Inventory unless (a) it is finished goods and not work-in-process, raw
materials, packaging or shipping materials, labels, samples, display items,
bags, replacement parts or manufacturing supplies; (b) it is not held on
consignment; (c) it is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) it is not slow-moving,
obsolete or unmerchantable, and does not constitute returned to vendor or
repossessed goods; (e) to the knowledge of the Obligors it meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (f) it conforms with the covenants and
representations herein and in the other Loan Documents; (g) it is (unless such
Inventory constitutes Eligible L/C Inventory) subject to Agent’s duly perfected,
first priority Lien, and is free and clear from all Liens or rights of any
person (including, without limitation, the rights of any purchaser that has made
progress payments and the rights of any surety that has issued a bond to assure
such Borrower’s performance with respect to the Inventory) except (x) Agent and
the Lenders and (y) Liens permitted pursuant to clauses (c) — (w) of
Section 10.2.2, so long as such Liens (other than Permitted Liens entitled to
priority under Applicable Law) are junior to the Liens granted to Agent and the
Lenders; (h) it is within the continental United States, is not in transit
except between locations of Borrowers where such locations are in compliance
with the provisions of clause (k) below (unless such Inventory constitutes
Eligible In-Transit Inventory or Eligible L/C Inventory) and is not consigned to
any Person; (i) it is not subject to any warehouse receipt or negotiable
Document unless such document has been delivered to the Agent or other Persons
acceptable to it with all necessary endorsements free and clear of all Liens
other than Liens in Agent’s favor; (j) if it has a value exceeding $500,000 in
the aggregate, it is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; (k) it is not located on leased
premises (1) consisting of a Large Inventory Location or (2) located in a
Landlord Lien State, or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person unless, in each
case, the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established; (l) it is reflected in the
details of the current inventory stock ledger of the applicable Borrower; (m) it
is of a type held for sale in the ordinary course of such Borrower’s business;
(n) the representations or warranties pertaining to Inventory set forth in this
Loan Agreement and the other Loan Documents are true in all material respects as
to such Inventory; (o) it does not consist of any costs associated with
advertising load or unearned discounts; and (p) it is covered by casualty
insurance reasonably acceptable to Agent.
Eligible In-Transit Inventory — means without duplication of other Eligible
Inventory, all finished goods Inventory (valued at the lower of cost or market)
owned by Borrowers, not covered by Letters of Credit, which Inventory (a) is
located in the continental United States and in transit to one of the Borrower’s
facilities and which Inventory (i) is owned by a Borrower and either (A) has
been paid for with a draw of an Eligible Trade L/C by a Borrower or (B) payment
for which is not yet due and has not yet been paid for by a Borrower but which
is located at one of Borrowers’ distribution facilities and has not yet been
recorded on a Borrower’s inventory stock ledger in the ordinary course; (ii) is
fully insured; (iii) is subject to a first priority security interest in and
Lien upon such goods in favor of Agent (except for any possessory Lien upon such
goods in the possession of a freight carrier or shipping company securing only
the freight charges for the transportation of such goods to such Borrower);
(iv) is evidenced or deliverable pursuant to Documents that have been delivered
to Agent or an agent acting on its behalf pursuant to a Lien Waiver or
designating Agent as consignee; and (v) is otherwise “Eligible Inventory”
hereunder; or (b) in transit for not more than forty (40) days directly from a
point of

 

-14-



--------------------------------------------------------------------------------



 



shipment outside of the continental United States to one of the Obligors’ owned
or leased locations within the continental United States, provided that, with
respect to this clause (b), (i) a Borrower has title to such Inventory, and
either (X) such Inventory is not subject to a negotiable bill of lading or other
document of title and the shipping documents relating to such Inventory
(including, without limitation, so-called “forwarders cargo receipts” or
“non-negotiable express bills of lading”) reasonably acceptable to the Agent
have been delivered to the Agent or an agent acting on behalf of the Agent and
such shipping documents name a Borrower as consignee and shipper (or such other
arrangements reasonably satisfactory to the Agent relating to such shipping
documents in respect of such Inventory shall have been made) or (Y) in the event
such Inventory is subject to negotiable bills of lading or other documents of
title, such negotiable bills of lading or other documents of title have been
(1) upon the request of the Agent, issued with the Agent as consignee and a
Borrower as shipper and (2) delivered to the Agent or an agent acting on behalf
of the Agent (or such other arrangements reasonably satisfactory to the Agent
relating to such negotiable bills of lading or other documents of title in
respect of such Inventory shall have been made), (iii) such Inventory is
subject, to the reasonable satisfaction of Agent, to a first priority perfected
security interest in favor of Agent, (iv) at the request of Agent, the vendor or
the supplier of such Inventory has agreed to waive its claims in or to such
Inventory (including any right to stop such Inventory in transit), in a manner
reasonably acceptable to Agent, once such Inventory is delivered to a freight
forwarder or other representative of the Borrowers who has entered into an
agreement of the type described in clause (vi) below, (v) such Inventory is
covered by insurance reasonably acceptable to Agent, (vi) at the request of the
Agent, each relevant freight carrier, freight forwarder, customs broker and
shipping company in possession of such in-transit Inventory shall have
(A) entered into bailee arrangements reasonably satisfactory to Agent and
(B) indicated or otherwise acknowledged Agent’s security interest in such
Inventory and in any shipping documents issued or carried by such freight
carrier or shipping company (including, without limitation, waybills, airway
bills, seaway bills, receipts, or any similar document), in each case, in a
manner reasonably satisfactory to Agent, and (vii) such Inventory would
otherwise satisfy all of the requirements of “Eligible Inventory” hereunder.
Notwithstanding the foregoing, in no event shall the aggregate amount of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base comprised of
Eligible In-Transit Inventory under clause (b) above exceed $7,500,000.
Eligible L/C Inventory — as of any date of determination, without duplication of
other Eligible Inventory, all finished goods Inventory (valued at the lower of
cost or market) covered by an Eligible Trade L/C issued for the account of a
Borrower, which inventory (a) meets all of the requirements for Eligible
Inventory, (b) will be Eligible In-Transit Inventory upon a draw of the subject
Eligible Trade Letter of Credit, and (c) will be received by a Borrower in the
United States not later than 90 days from the date of determination (as
determined by the Borrowers consistent with their past practices).
Eligible Real Estate — Real Estate owned by a Borrower described on Schedule 7.3
(as may be updated pursuant to, and in accordance with, Section 7.3) and which
Agent, in its discretion, deems to be Eligible Real Estate. Without limiting the
generality of the foregoing, no Real Estate shall be Eligible Real Estate
unless: (a) it is located in the United States; (b) it is subject to Agent’s
duly perfected, first priority Lien, and no other Lien except Permitted Liens;
(c) it is subject to a title insurance policy reasonably acceptable to Agent and
Agent has received title searches, reasonably acceptable to it, with respect to
such Real Estate; (d) it has been appraised by a third party appraiser
reasonably acceptable to Agent; (e) Agent has received an environmental site
assessment of such Real Estate reasonably acceptable to Agent, which such
environmental site assessment shall include Phase I reports and, if requested by
Agent, Phase II reports; (f) if requested by Agent, Agent has received estoppel
agreements reasonably acceptable to Agent, from ground lessors; (g) Agent has
received all other Related Real Estate Documents requested by it with respect to
such Real Estate and such Related Real Estate Documents are reasonably
satisfactory to Agent and (h) such Real Estate is improved by fully constructed
buildings occupied by a Borrower or a Guarantor.

 

-15-



--------------------------------------------------------------------------------



 



Eligible Trade L/C — any Letter of Credit issued in compliance with Section
2.3.1(e) for payment of the purchase price of finished good Inventory which will
be Eligible In-Transit Inventory upon presentation of a draft under such Letter
of Credit.
Enforcement Action — any rightful action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
Environmental Agreement — each agreement of Obligors with respect to any Real
Estate subject to a Mortgage, pursuant to which Obligors agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws,
except for liability caused by any actions of Agent or the Lenders which are in
violation of the Environmental Laws.
Environmental Laws — all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice — a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release — a release as defined in CERCLA or under any other
Environmental Law.
Equipment — as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles and other tangible
personal Property (other than Inventory), and all parts, accessories and special
tools therefor, and accessions thereto and, in any event, including all such
Person’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.
Equity Interest — the interest of any (a) shareholder in a corporation, (b)
partner in a partnership (whether general, limited, limited liability or joint
venture), (c) member in a limited liability company, or (d) other Person having
any other form of equity security or ownership interest.
ERISA — the Employee Retirement Income Security Act of 1974.
Event of Default — as defined in Section 11.
Excess Availability — determined as of any date, the amount of Tranche A Excess
Availability plus the amount of Tranche A-1 Excess Availability.

 

-16-



--------------------------------------------------------------------------------



 



Excess Availability Trigger Event — the first date on which Excess Availability
for five (5) consecutive days is less than the greater of (i) $90,000,000 or
(ii) 17.5% of the lesser of (x) the Tranche A Revolver Commitments, plus the
Tranche A-1 Revolver Commitments or (y) the Tranche A Borrowing Base, plus the
Tranche A-1 Borrowing Base.
Excess Availability Trigger Period — any period (a) commencing upon the
occurrence of a Excess Availability Trigger Event and (ii) ending on the date
that Excess Availability for a period of ninety (90) consecutive calendar days
exceeds the greater of (i) $90,000,000 or (ii) 17.5% of the lesser of (x) the
Tranche A Revolver Commitments, plus the Tranche A-1 Revolver Commitments or
(y) the Tranche A Borrowing Base, plus the Tranche A-1 Borrowing Base.
Excluded Tax — Tax on the net income or gross receipts of a Lender or any
franchise or capital stock tax.
Existing Credit Agreement — that certain Loan and Security Agreement, dated
March 6, 2006, by and among The Bon-Ton Department Stores, Inc. and the other
borrowers party thereto, the lenders party thereto, Bank of America, N.A. as the
agent, Banc of America Securities LLC and GE Capital Markets, Inc., as co-lead
arrangers and joint book runners, General Electric Capital Corporation and
Citicorp North America, Inc., as co-syndication agents and Wells Fargo Retail
Finance, LLC and JPMorgan Chase Bank, N.A., as co-documentation agents, as
amended by that certain Amendment No. 1 to Loan and Security Agreement dated as
of November 20, 2007 and that certain Amendment No. 2 to Loan and Security
Agreement dated as of November 18, 2009, and as in effect from time to time.
Extraordinary Expenses — all reasonable and documented out-of-pocket costs,
expenses or advances that Agent or any Co-Collateral Agent may incur during a
Default or Event of Default, or during the pendency of an Insolvency Proceeding
of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
or (g) Protective Advances. Such costs, expenses and advances include transfer
fees, taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, financial advisor fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
Federal Funds Rate — for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America,
N.A. on such day on such transactions as reasonably determined by the Agent.

 

-17-



--------------------------------------------------------------------------------



 



Fee Letter — the fee letter agreement between Agent, Banc of America Securities
LLC, and the Borrowers.
Fiscal Quarter — each successive period of thirteen weeks, commencing on the
first day of a Fiscal Year.
Fiscal Total Stores — in respect of any Fiscal Year, an amount of Stores equal
to the sum of (x) the aggregate number of Stores open on the first Business Day
of such Fiscal Year, plus (y) the aggregate number of Stores acquired or opened
during such Fiscal Year.
Fiscal Year — the fiscal year of Parent and Subsidiaries, for accounting and tax
purposes, which is the 52 or 53 week period ending on the Saturday nearer
January 31 of each calendar year (e.g., a reference to fiscal 2004 is a
reference to the fiscal year ended January 29, 2005).
Fixtures — as such term is defined in the UCC, now owned or hereafter acquired
by any Obligor located at a parcel of Real Estate subject to a Mortgage.
FLSA — the Fair Labor Standards Act of 1938, as amended.
Force Majeure — an event or force beyond the reasonable control of the Obligors,
including, without limitation, acts of God, acts of public enemy, terrorism,
wars, riots and civil disturbances, explosions, epidemics, natural disasters,
fires, vandalism, strikes, lock-outs or other labor difficulties, embargoes,
shortages or unavailability of materials, supplies, labor, equipment or systems,
or fuel or energy shortage.
Foreign Lender — any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
Foreign Plan — any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States, or any employee benefit plan or arrangement mandated by a
government other than the United States for employees of any Obligor or
Subsidiary.
Foreign Subsidiary — a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Internal Revenue Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in tax liability to the Obligors.
Full Payment — with respect to any Obligations, (a) the full and indefeasible
cash payment thereof (other than contingent indemnification Obligations with
respect to which no claim has been asserted in writing), including any interest,
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature (other than contingent indemnification
Obligations with respect to which no claim has been asserted in writing), Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its reasonable discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
Fund — any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

-18-



--------------------------------------------------------------------------------



 



GAAP — generally accepted accounting principles in the United States in effect
from time to time.
General Intangibles — as defined in the UCC, including choses in action, causes
of action, company or other business records, inventions, blueprints, designs,
patents, patent applications, trademarks, trademark applications, trade names,
trade secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all rights to indemnification, contract rights and
all other intangible Property of any kind.
Goods — as defined in the UCC.
Governmental Approvals — all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority — any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
Guarantor Payment — as defined in Section 5.10.3.
Guarantors — each of (a) the Parent, (b) the Bon-Ton Giftco, Inc., (c) The
Bon-Ton Stores of Lancaster, Inc., (d) The Bon-Ton Trade, LLC, (e) Carson Pirie
Scott II, Inc., (f) Bon-Ton Distribution, Inc., (g) McRIL, LLC,  and each other
Person who guarantees payment or performance of any Obligations.
Guaranty — each guaranty agreement executed by a Guarantor in favor of Agent,
substantially in the form of Exhibit F hereto.
Hedging Agreement — an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
Impacted Lender — a Defaulting Lender or a Lender as to which (a) the Agent or
any Issuing Bank has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (b) an entity that controls such Lender has been deemed insolvent or become
subject to an Insolvency Proceeding.
Increase Effective Date — as defined in Section 2.4.1.
Increasing Lender – as defined in Section 2.4.1.
Indemnitees — Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

 

-19-



--------------------------------------------------------------------------------



 



Insolvency Proceeding — any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Instrument — as defined in the UCC.
Intellectual Property — all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
Intellectual Property Claim — any claim or assertion (whether in writing, by
suit or otherwise) that the Parent or any Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
Intercreditor Agreement – the intercreditor agreement by and among Agent, the
Second Lien Agent, each of the Borrowers and the Guarantors, dated as of
November 18, 2009, as amended by that certain first amendment dated as of the
Closing Date and as may be further amended, restated, supplemented or otherwise
modified from time to time.
Interest Period — as defined in Section 3.1.3.
Inventory — as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in such Person’s
business (but excluding Equipment).
Inventory Reserve — reserves, established by Agent, based on the most recent
appraisal of Borrowers’ Inventory performed by an appraiser and on terms
reasonably satisfactory to Agent and the most recent commercial finance exam of
the Borrowers’ books and records performed by an examiner and on terms
reasonably satisfactory to Agent, to reflect factors that may negatively impact
the Value of Inventory, including change in salability, obsolescence,
seasonality, theft, shrinkage, damage, customer credit liabilities, imbalance,
change in composition or mix, markdowns, vendor chargebacks and with respect to
Eligible Inventory that has been subject to a Letter of Credit for a period in
excess of ninety (90) days.
Investment — any (a) acquisition of all or substantially all assets of, or any
line of business or division of, a Person; (b) acquisition of record or
beneficial ownership of any Equity Interests of a Person; (c) any advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guarantees Debt
of such other Person, or (d) other investment in a Person. For purposes of the
Loan Documents, the outstanding amount of any Investment made by any Person at
any time shall be calculated as the excess of the initial amount of such
Investment made by such Person (including the fair market value of all property
transferred by such Person as part of such Investment) over all returns of
principal or capital thereof received in cash on or prior to such time by such
Person (including all cash dividends, cash distributions and cash repayments of
Debt received by such Person).

 

-20-



--------------------------------------------------------------------------------



 



Investment Property — as defined in the UCC.
IRC – means the Internal Revenue Code of 1986, as amended, and any successor
thereto.
ISP — with respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance).
Issuing Bank — (a) Bank of America or an Affiliate of Bank of America, Wells
Fargo Bank, N.A. or an Affiliate of Wells Fargo Bank, N.A. or any other Lender
or an Affiliate of such Lender, and any other Person designated by a Lender (and
acceptable to the Borrower), in each case, in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(b) with respect to the Letters of Credit issued by such issuer prior to the
Closing Date and described on Schedule 2.3.2, and with respect to any other
Letters of Credit issued by such Issuing Bank.
Issuing Bank Indemnitees — Issuing Bank and its officers, directors, employees,
Affiliates, agents, advisors and attorneys.
Joint Lead Arrangers – as defined in the Preamble.
Landlord Lien State — (i) the states of Washington, Virginia, Pennsylvania and
(ii) such other state(s) or jurisdictions in which a landlord’s claim for rent
or other obligations has priority over the Lien of Agent in any of the
Collateral.
Large Inventory Location — any distribution center (including each Distribution
Center), warehouse, cross-docking station or storage facility at which Inventory
is located.
LC Application — an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.
LC Conditions — the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Tranche A Overadvance or Tranche A-1 Overadvance exists and, if no
Tranche A Revolver Loans are outstanding, the LC Obligations do not exceed the
Tranche A Borrowing Base (without giving effect to the LC Reserve for purposes
of this calculation); (c) the expiration date of such Letter of Credit is (i) no
more than 365 days from issuance, in the case of standby Letters of Credit,
(ii) no more than 180 days from issuance, in the case of documentary Letters of
Credit, and (iii) at least 5 Business Days prior to the Termination Date;
(d) the Letter of Credit and payments thereunder are denominated in Dollars;
(e) the form of the proposed Letter of Credit is reasonably satisfactory to
Agent and Issuing Bank in their discretion and (f) the Issuing Bank’s compliance
with the requirements of Section 2.3.1(j).
LC Documents — all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
LC Guaranty — a guaranty issued by an Issuing Bank to another Person in
connection with the issuance by such other Person of Letters of Credit
hereunder.
LC Obligations — the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit (including in respect of any
payment made by Issuing Bank under any LC Guaranty and any deferred payment or
acceptance liabilities in respect of such Letter of Credit); (b) the aggregate
undrawn amount of all outstanding Letters of Credit; and (c) all fees and other
amounts owing with respect to Letters of Credit.

 

-21-



--------------------------------------------------------------------------------



 



LC Request — a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to Agent and
Issuing Bank.
LC Reserve — the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized and (b) if no Default or Event of Default exists, those
constituting charges owing to the Issuing Bank.
Lender Indemnitees — Lenders and their officers, directors, employees,
Affiliates, agents, advisors and attorneys.
Lenders — as defined in the preamble to this Loan Agreement, including the
Tranche A Lenders, the Tranche A-1 Lenders, Agent in its capacity as a provider
of Swingline Loans and any other Person who hereafter becomes a “Lender”
pursuant to an Assignment and Assumption Agreement.
Letter of Credit — any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
Letter-of-Credit Right — as defined in the UCC.
Letter of Credit Subline — $150,000,000. The Letter of Credit Subline is part
of, and not in addition to, the Tranche A Revolver Commitment.
LIBOR Loan — each set of LIBOR Tranche A Revolver Loans or LIBOR Tranche A-1
Revolver Loans having a common length and commencement of Interest Period.
LIBOR Tranche A Revolver Loan — a Tranche A Revolver Loan that bears interest at
Adjusted LIBOR plus the Applicable Margin for LIBOR Tranche A Revolver Loans.
LIBOR Tranche A-1 Revolver Loan — a Tranche A-1 Revolver Loan that bears
interest at Adjusted LIBOR plus the Applicable Margin for LIBOR Tranche A-1
Revolver Loans.
License — any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor — any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien — any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

 

-22-



--------------------------------------------------------------------------------



 



Lien Waiver — an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Loan — a Tranche A Revolver Loan or Tranche A-1 Revolver Loan.
Loan Account — the loan account established by each Lender on its books pursuant
to Section 5.7.
Loan Agreement – as defined in the Preamble.
Loan Documents — this Loan Agreement, Other Agreements and Security Documents.
Loan Year — each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock — as defined in Regulation U of the Board of Governors.
Master Lease Agreement — collectively, (i) Lease Agreement dated as of March 6,
2006 between Bonstores Realty One, LLC, a Delaware limited liability company, as
landlord, and Bon-Ton, as successor by merger to Herberger’s Department Stores,
LLC, a Minnesota limited liability company, as tenant, as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the Loan Documents, (ii) Master Lease Agreement dated as of March 6, 2006
between Bonstores Realty One, LLC, a Delaware limited liability company, as
landlord, and Carson Pirie Scott II, Inc., formerly known as McRae’s, Inc., a
Mississippi corporation, as tenant, as it may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the Loan Documents,
(iii) Lease Agreement dated as of March 6, 2006 between Bonstores Realty One,
LLC, a Delaware limited liability company, as landlord, and McRIL, LLC, a
Virginia limited liability company, as tenant, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the Loan
Documents, (iv) Master Lease Agreement dated as of March 6, 2006 between
Bonstores Realty One, LLC, a Delaware limited liability company, as landlord,
and Bon-Ton, as successor by merger to Parisian, Inc., an Alabama corporation,
as tenant, as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the Loan Documents, (v) Lease Agreement
dated as of March 6, 2006 currently between Bonstores Realty One, LLC, a
Delaware limited liability company, as landlord, and Bon-Ton Distribution, Inc.,
formerly known as Saks Distribution Centers, Inc., an Illinois corporation, as
tenant, as it may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the Loan Documents, (vi) Master Lease Agreement
dated as of March 6, 2006 between Bonstores Realty One, LLC, a Delaware limited
liability company, as landlord, and The Elder-Beerman Stores, Corp., an Ohio
corporation, as tenant, as it may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the Loan Documents,
(vii) Master Lease Agreement dated as of March 6, 2006 between Bonstores Realty
Two, LLC, a Delaware limited liability company, as landlord, and Carson Pirie
Scott II, Inc., formerly known as McRae’s, Inc., a Mississippi corporation, as
tenant, as it may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the Loan Documents, (viii) Master Lease
Agreement dated as of March 6, 2006 between Bonstores Realty Two, LLC, a
Delaware limited liability company, as landlord, and McRIL, LLC, a Virginia
limited liability company, as tenant, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the Loan
Documents, (ix) Master Lease Agreement dated as of March 6, 2006 between
Bonstores Realty Two, LLC, a Delaware limited liability company, as landlord,
and Bon-Ton, as successor by merger to Parisian, Inc., an Alabama corporation,
as tenant, as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the Loan Documents and (x) such other
leases and subleases as may be entered into between an SPE and an Obligor from
time to time.

 

-23-



--------------------------------------------------------------------------------



 



Material Adverse Effect — the effect of any event or circumstance occurring
after January 31, 2009 (except for general economic or political conditions or
conditions generally applicable to the department store industry, or terrorist
events or wars) that, taken as a whole, has or could be reasonably expected to
have a material adverse effect on: (a) the business, operations, liabilities
(actual or contingent), Properties, or financial condition of the Obligors and
their Subsidiaries considered as a whole, or the value of the Collateral, taken
as a whole, the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any Collateral; (b) the ability of the Obligors
taken as a whole to perform any obligations under the Loan Documents, including
repayment of any Obligations; or (c) the rights or remedies of Agent or any
Lender to enforce or collect the Obligations or to realize upon the Collateral.
Material Contract — any agreement or arrangement to which Parent or a Subsidiary
is party (other than the Loan Documents) (a) that is deemed to be a material
contract under the Securities Exchange Act of 1934, (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect, or (c) that relates to the Mortgage Loan Debt,
the Senior Note Debt, the Second Lien Debt, the Convertible Note Debt or other
Debt in an aggregate principal amount of $5,000,000 or more.
Moody’s — Moody’s Investors Service, Inc., and its successors.
Mortgage — each mortgage, deed of trust or deed to secure debt pursuant to which
an Obligor grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Obligor, as security for the Obligations.
Mortgage Intercreditor Agreement — the Intercreditor Agreement, dated as of
March 6, 2006, by and among the Mortgage Loan Lender and Bank of America, in its
capacity as the administrative agent under the Existing Credit Agreement.
Mortgage Loan Debt — (a) the Debt of SPEs in an aggregate principal amount not
to exceed $260,000,000, represented by the Mortgage Loan Debt Documents, (b) the
Debt evidenced by each guaranty of a Master Lease Agreement, executed by the
Parent in favor of the Mortgage Loan Lender, as in effect on the date hereof and
as may be further amended, restated, supplemented or otherwise modified from
time to time in accordance with the Loan Documents and (c) the Debt evidenced by
each Exceptions to Non-Recourse Guaranty, entered into on the March 6, 2006, by
each of Bonstores Realty One, LLC and Bonstores Realty Two, LLC in favor of the
Mortgage Loan Lender, as in effect on the date hereof and as may be further
amended, restated, supplemented or otherwise modified from time to time in
accordance with the Loan Documents.
Mortgage Loan Debt Documents — the (a) Loan Agreement (the “Bonstores One
Agreement”), dated as of March 6, 2006, as amended on May 4, 2006, and as it may
be further amended, restated, supplemented or otherwise modified from time to
time in accordance with the Loan Documents, between Bonstores Realty One, LLC
and the Mortgage Loan Lender, (b) the Loan Agreement (the “Bonstores Two
Agreement”), dated as of March 6, 2006, as amended on May 4, 2006, and as it may
be further amended, restated, supplemented or otherwise modified from time to
time in accordance with the Loan Documents, between Bonstores Realty Two, LLC
and the Mortgage Loan Lender, (c) each of the Loan Documents (as defined in the
Bonstores One Agreement), (d) each of the Loan Documents (as defined in the
Bonstores Two Agreement), (e) each Master Lease Agreement and (f) each guaranty
of a Master Lease Agreement by the Parent in favor of the Mortgage Loan Lender.

 

-24-



--------------------------------------------------------------------------------



 



Mortgage Loan Lender — Bank of America, N.A., in its capacity as lender under
the Mortgage Loan Debt Documents.
Multiemployer Plan — any employee benefit plan or arrangement described in
Section 4001(a)(3) of ERISA that is maintained or contributed to by any Obligor
or Subsidiary.
Net Proceeds — with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Parent or a Subsidiary
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien; (c) taxes due as a result of, or in connection with, such Asset
Disposition; and (d) reserves for indemnities, until such reserves are no longer
needed.
Notes — each Tranche A Revolver Note, Tranche A-1 Revolver Note or other
promissory note executed by a Borrower to evidence any Obligations.
Notice of Borrowing — a Notice of Borrowing to be provided by Borrower Agent to
request the funding of a Borrowing of Loans, in form reasonably satisfactory to
Agent.
Notice of Conversion/Continuation — a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form reasonably satisfactory to Agent.
NRV Percentage — the net orderly liquidation value of Inventory of each
Borrower, expressed as a percentage (which shall be adjusted on a monthly
basis), expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
Obligations — all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
Obligor — each Borrower, Guarantor, or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
Ordinary Course of Business — the ordinary course of business of Parent or any
Subsidiary, consistent with past practices and undertaken in good faith.
Organic Documents — with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

 

-25-



--------------------------------------------------------------------------------



 



OSHA — the Occupational Safety and Hazard Act of 1970, as amended.
Other Agreement — each Note, Guaranty, LC Document, LC Guaranty, Fee Letter,
Lien Waiver, Real Estate Related Document, Borrowing Base Certificate,
Compliance Certificate, the Mortgage Intercreditor Agreement, the Intercreditor
Agreement, the Perfection Certificate, the Post-Closing Agreement, financial
statement or report delivered hereunder, or other document, instrument or
agreement (other than this Loan Agreement or a Security Document) now or
hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.
Overadvance Loan — a Base Rate Tranche A Revolver Loan made when a Tranche A
Overadvance exists or is caused by the funding of a Tranche A Revolver Loan.
Parent — The Bon-Ton Stores, Inc., a Pennsylvania corporation and parent company
of Bon-Ton.
Participant — as defined in Section 13.3.1.
Passive Company — collectively, The Bon-Ton Properties- Eastview G.P., Inc., The
Bon-Ton Properties- Marketplace G.P., Inc., The Bon-Ton Properties- Greece Ridge
G.P., Inc., The Bon-Ton Properties- Eastview L.P., The Bon-Ton Properties-
Marketplace L.P., and The Bon-Ton Properties- Greece Ridge L.P.
Patriot Act — the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
Payment Intangible — as defined in the UCC.
Payment Item — each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.
Perfection Certificate — that certain Perfection Certificate dated as of the
date hereof, and delivered by the Obligors to Agent.
Permitted Acquisition — any acquisition by any Obligor, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, the Equity
Interests of, or a business line or unit or a division of, any Person; provided
that:
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;
(iii) such acquisition shall be consensual and shall have been approved by the
Board of Directors of such Person;

 

-26-



--------------------------------------------------------------------------------



 



(iv) in the case of the acquisition of Equity Interests, the issuer of such
Equity Interests shall become a Subsidiary of the applicable Obligor immediately
after consummation of the applicable transaction, and such Obligor shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
such Obligor, the actions set forth in Section 10.1.9;
(v) Excess Availability on the date of the making of such acquisition on a pro
forma basis after giving effect to such acquisition, and projected Excess
Availability on a pro forma basis for the upcoming twelve month period (after
giving effect to such acquisition) is, in each case, greater than or equal to
20% of the lesser of (A) the Tranche A Revolver Commitments, plus the Tranche
A-1 Revolver Commitments or (B) the Tranche A Borrowing Base, plus the Tranche
A-1 Borrowing Base;
(vi) except if such acquisition is made within 180 days of an equity issuance
and solely with the cash proceeds in an aggregate amount not to exceed the
Available Basket Amount then in effect, as of the monthly fiscal period most
recently then ended, the Consolidated Fixed Charge Coverage Ratio (on a pro
forma trailing 12 fiscal month basis, giving effect to the making of such
acquisition, and any Borrowings made in connection therewith, determined as
though such acquisition and such Borrowings occurred on the first day of the
twelve (12) fiscal month period ended prior to such acquisition) is not less
than 1.00 to 1.00;
(vii) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which the Borrower and/or its
Subsidiaries are engaged as of the Closing Date or a line of business reasonably
related or incidental thereto; and
(viii) the Borrower Agent shall have delivered to Agent not less than then
(10) days prior to the consummation of such acquisition a certificate, in form
and substance reasonably satisfactory to Agent, from a Senior Officer of the
Borrower Agent certifying that the conditions set forth in clauses (i) through
(vii) above are satisfied (which certificate shall attach supporting
projections, information and calculations with respect to the requirements set
forth in clause (v) and (vi) above (all based on projections of the financial
performance of the Obligors believed to be fair and reasonable at the time
made)).
Permitted Asset Disposition — as long as no Default or Event of Default exists
or would result therefrom, and, if so required pursuant to Section 5.2, all Net
Proceeds are remitted to Agent for application to the Obligations pursuant to
Section 5.5, an Asset Disposition that is (a) a sale of Inventory or Equipment
in the Ordinary Course of Business; (b) a disposition of Equipment so long as
(x) the Equipment subject to such disposition has a fair market value or book
value (whichever is more) of $500,000 or less and (y) all Equipment disposed of
pursuant to this clause (b) in the aggregate during any fiscal year of the
Parent has a fair market or book value (whichever is more) of $3,000,000 or
less, (c) a disposition of Equipment or Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business,
(d) the licensing of Intellectual Property to third Persons on reasonable and
customary terms in the ordinary course of business consistent with past
practice; provided that such licensing does not materially interfere with the
business of the Parent or any other Obligor, (e) the sale or other disposition
of Cash Equivalents, (f) dispositions of accounts receivable (other than Credit
Card Receivables) in connection with the compromise, settlement or collection
thereof in the Ordinary Course of Business or in bankruptcy or similar
proceedings (it being understood that customary chargebacks and offsets,
discounts, allowances and credits by Credit Card Processors made in the ordinary
course of business shall not constitute a disposition of a Credit Card
Receivable for the purposes of this clause (f)), (g) any Permitted Distribution,
(h) any Investment which is not a Restricted Investment, (i) the unwinding of
any Hedging Agreements, (j) subleases entered into in the ordinary course of
business of any Obligor, (k) the disposition of any Real Estate which, pursuant
to

 

-27-



--------------------------------------------------------------------------------



 



Section 7.3, is not required to be subject to a Mortgage hereunder, (l) the
dispostion of any Real Estate which is required to be subject to a Mortgage
hereunder, so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the Obligors receive, at the
consummation of such Asset Disposition, gross proceeds, in cash, from such sale
in an amount not less than 70% of the appraised value of such Real Estate, as
set forth in the most recent appraisal provided to the Agent, (m) the
disposition by Borrower Agent of 100% of the membership interests in Bonstores
Realty One, LLC to Bonstores Holdings One, LLC, (n) the disposition by Borrower
Agent of 100% of the membership interests in Bonstores Realty Two, LLC to
Bonstores Holdings Two, LLC, (o) a Permitted Store Closure, (p) a sale or other
disposition of any property in connection with any transaction covered by, but
not prohibited by, Section 10.2.23, (q) a disposition of assets acquired in a
Permitted Acquisition so long as (i) such disposition is consummated within
180 days after the consummation of such Permitted Acquisition and (ii) such
assets do not constitute Inventory or Accounts; and (r) a transfer of condemned
property as a result of the exercise of “eminent domain” or other similar
policies to the respective Governmental Authority or agency that has condemned
the same (whether by deed in lieu of condemnation or otherwise), and transfers
of properties that have been subject to a casualty to the respective insurer of
such property as part of an insurance settlement.
Permitted Business — any business conducted or proposed to be conducted by the
Parent and the other Obligors on the Closing Date and other businesses
reasonably related or ancillary thereto.
Permitted Contingent Obligations — Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $1,000,000 or less at any time.
Permitted Distribution — (a) a dividend by the Parent or redemption or
repurchase of equity securities of the Parent so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result after giving
effect to any such Distribution, (ii) Excess Availability on the date of the
making of such Distribution on a pro forma basis after giving effect to such
Distribution, and projected Excess Availability on a pro forma basis for the
upcoming twelve month period (after giving effect to such Distribution) is, in
each case, greater than or equal to 25% of the lesser of (A) the Tranche A
Revolver Commitments, plus the Tranche A-1 Revolver Commitments or (B) the
Tranche A Borrowing Base, plus the Tranche A-1 Borrowing Base, (iii) as of the
monthly fiscal period most recently then ended, the Consolidated Fixed Charge
Coverage Ratio (on a pro forma trailing 12 fiscal month basis, giving effect to
the making of such Distribution, and any Borrowings made in connection
therewith, determined as though such Distribution and such Borrowings occurred
on the first day of the twelve (12) fiscal month period ended prior to such
Distribution) is not less than 1.25 to 1.00 and (iv) the Borrowers shall have
provided the Agent with a certificate not less than ten (10) days prior to the
making of such Permitted Distribution executed by a Senior Officer, evidencing
compliance, after giving effect to such Distribution, with the requirements set
forth in clauses (i) through (iii) above (which certificate shall attach
supporting projections, information and calculations with respect to the
requirements set forth in clauses (ii) and (iii) above (all based on projections
of the financial performance of the Obligors believed to be fair and reasonable
at the time made)), (b) dividends by the Parent or redemptions or repurchases of
equity securities of the Parent in an aggregate amount not to exceed (x)
$5,000,000 in any fiscal year of the Parent or (y) $20,000,000 during the term
of this Loan Agreement, (c) the purchase, repurchase,

 

-28-



--------------------------------------------------------------------------------



 



redemption, acquisition or retirement for value of any capital stock of the
Parent upon the exercise of warrants, options or similar rights if such capital
stock constitutes all or a portion of the exercise price or is surrendered in
connection with satisfying any federal or state income tax obligation incurred
in connection with such exercise; provided that no cash payment in respect of
such purchase, repurchase, redemption, acquisition, retirement or exercise shall
be made by any Obligor, (d) so long as no Default has occurred and is continuing
or would result therefrom, payments to Parent to permit Parent, and which are
used by Parent, to redeem equity interests of Parent held by any current or
former employee, officer, director or consultant of Parent (or any other
Obligor) or their respective estates, spouses, former spouses or family members
pursuant to the terms of any employee equity subscription agreement, stock
option agreement or similar agreement entered into in the ordinary course of
business; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired equity interests in any fiscal year will not
exceed $3,000,000, (e) a repurchase of capital stock deemed to occur upon the
cashless exercise of stock options and warrants, and (f) distributions to Parent
to enable Parent to pay, and which are used by Parent to pay, customary and
reasonable costs and expenses of an offering of securities of Parent so long as
the Parent reimburses the applicable Obligor promptly upon the consummation of
such offering.
Permitted Holders — (1) Tim Grumbacher and his immediate family members (as
defined by the National Association of Security Dealers Automatic Quotation
system listing requirements) or the spouses and former spouses (including widows
and widowers), heirs or lineal descendants of any of the foregoing; (2) an
estate, trust (including a revocable trust, declaration of trust or a voting
trust), guardianship, other legal representative relationship or custodianship
for the primary benefit of one or more individuals described in clause (1) above
or controlled by one or more individuals described in clause (1) above; (3) a
corporation, partnership, limited liability company, foundation, charitable
organization or other entity if a majority of the voting power and, if
applicable, a majority of the value of the equity ownership of such corporation,
partnership, limited liability company, foundation, charitable organization or
other entity is directly or indirectly owned by or for the primary benefit of
one or more individuals or entities described in clauses (1) or (2) above; (4) a
corporation, partnership, limited liability company, foundation, charitable
organization or other entity controlled directly or indirectly by one or more
individuals or entities described in clauses (1), (2) or (3) above; and (5) any
“person” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, or any successor provision) acting on behalf of
the Parent as underwriter pursuant to an offering that is temporarily holding
securities in connection with such offering.
Permitted Lien — as defined in Section 10.2.2.
Permitted Purchase Money Debt — Purchase Money Debt of Parent and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate principal amount does not exceed $25,000,000 at any time.
Permitted Store Closures — the closure or liquidation of a Store by the
Borrowers or any Subsidiary; provided that (a) neither the Borrowers nor any of
their Subsidiaries shall close or liquidate, as of any date of determination, in
any Fiscal Year (x) Stores representing more than 10% of the Fiscal Total Stores
for such Fiscal Year (this clause (x) determined by the result of (i) the sum of
(A) the number of Stores closed or liquidated during such Fiscal Year, plus
(B) the number of Stores that Borrowers or its Subsidiaries intend to close on
or about such date of determination during such Fiscal Year, divided by
(ii) Fiscal Total Stores for such Fiscal Year) and (y) Stores representing more
than 25% of the Total Stores (this clause (y) determined by the result of
(i) the sum of (A) the number of Stores closed or liquidated since the Closing
Date plus (B) the number of Stores that the Borrowers or its Subsidiaries intend
to close on or about such date of determination, divided by (ii) Total Stores)
and (b) if the number of Stores that the Borrowers or their Subsidiaries intend
to close or liquidate on any date of determination in a Fiscal Year when
aggregated with the number of Stores closed or liquidated by the Borrowers or
their Subsidiaries prior to such date within the same Fiscal Year exceed twenty
(20) Stores, then all such Stores that are being closed or liquidated on such
date plus any Stores closed or liquidated on any date thereafter in the same
Fiscal Year shall be closed or liquidated by a liquidator or under the
supervision of a consultant (such liquidator or consultant shall be reasonably
acceptable to the Agent) and pursuant to liquidation or consulting arrangements
reasonably acceptable to Agent. For purposes of this defined term and any other
defined term included herein, Store relocations shall be ignored.

 

-29-



--------------------------------------------------------------------------------



 



Person — any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan — an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (a) maintained by Parent or Subsidiary for
employees or (b) maintained pursuant to a collective bargaining agreement, or
other arrangement under which more than one employer makes contributions and to
which Parent or Subsidiary is making or accruing an obligation to make
contributions or has within the preceding five years made or accrued such
contributions.
Pledge Agreement — each pledge agreement pursuant to which an Obligor pledges to
Agent, for the benefit of Secured Parties, such Obligor’s equity interests, as
security for the Obligations.
Post-Closing Agreement — means that certain letter agreement dated as of the
Closing Date among Agent and the Obligors setting forth any applicable
conditions reasonably required by Agent to be fulfilled by Obligors, as
applicable, subsequent to the Closing Date in time periods as set forth therein,
as amended, restated, supplemented or otherwise modified from time to time.
Pro Rata — (a) with respect to any Tranche A Lender, a percentage (expressed as
a decimal, rounded to the ninth decimal place) determined (i) while the Tranche
A Revolver Commitments are outstanding, by dividing the amount of such Tranche A
Lender’s Tranche A Revolver Commitment by the aggregate amount of all Tranche A
Revolver Commitments; and (ii) at any other time, by dividing the amount of such
Tranche A Lender’s Tranche A Revolver Loans and LC Obligations by the aggregate
amount of all outstanding Tranche A Revolver Loans and LC Obligations and
(b) with respect to any Tranche A-1 Lender, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined (i) while the Tranche
A-1 Revolver Commitments are outstanding, by dividing the amount of such Tranche
A-1 Lender’s Tranche A-1 Revolver Commitment by the aggregate amount of all
Tranche A-1 Revolver Commitments; and (ii) at any other time, by dividing the
amount of such Tranche A-1 Lender’s Tranche A-1 Revolver Loans by the aggregate
amount of all outstanding Tranche A-1 Revolver Loans.
Properly Contested — with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not be reasonably expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor; (e) no
Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (f) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

-30-



--------------------------------------------------------------------------------



 



Property — any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances — as defined in Section 2.1.5.
Purchase Money Debt — (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; (c) Capital Leases and
(d) any renewals, extensions or refinancings (but not increases) thereof.
Purchase Money Lien — a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt, and any proceeds thereof, and
constituting a Capital Lease, a purchase money security interest under the UCC
or a purchase money mortgage.
RCRA — the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate — all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Refinance — in respect of any Debt, to refinance, extend, renew, defease,
supplement, restructure, replace or repay such Debt, or to issue other Debt in
exchange or replacement for such Debt, in whole or in part, whether with the
same or different lenders, arrangers or agents, “Refinanced” and “Refinancing”
shall have correlative meanings.
Refinancing Conditions — the following conditions for Refinancing Debt: (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced, plus the amount of any premiums
required to be paid thereon, accrued interest and reasonable fees and expenses
associated therewith; (b) it has a final maturity no sooner than, a weighted
average life no less than, and an interest rate on market terms for the type of
Debt being refinanced, extended, or renewed; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it are
on market terms for the type of Debt being extended, renewed or refinanced;
(e) no additional Lien is granted to secure it (other than to secure the
additional Debt permitted to be incurred pursuant to clause (a) of this
definition); provided that with respect to any extension, renewal or refinancing
of the Senior Note Debt, Liens may be granted to the holders thereof so long as
such Liens are permitted under Section 10.2.2(s); (f) no additional Person is
obligated on such Debt; provided that with respect to any extension, renewal or
refinancing of the Senior Note Debt, any Obligor may be obligated in respect
thereof; and (g) upon giving effect to it, no Default or Event of Default
exists.
Refinancing Debt — Borrowed Money that is the result of an extension,
replacement, renewal or refinancing of Debt permitted under Section 10.2.1 (b),
(c), (d), (e), (i), (k), (p), (u) or (v).
Register — as defined in Section 13.2.2.
Reimbursement Date — as defined in Section 2.3.2.
Related Parties — with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, attorneys and
advisors of such Person and of such Person’s Affiliates.

 

-31-



--------------------------------------------------------------------------------



 



Related Real Estate Documents — with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days prior to the effective date of
the Mortgage (or such shorter length of time acceptable to Agent in its
reasonable discretion): (a) a mortgagee title policy (or binder therefor)
covering Agent’s interest under the Mortgage, in a form and amount and by an
insurer reasonably acceptable to Agent, which must be fully paid on such
effective date; (b) such assignments of leases, rents, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a current,
as-built survey of the Real Estate, containing a metes-and-bounds property
description and flood plain certification, and certified by a licensed surveyor
reasonably acceptable to Agent; (d) flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to Agent, if the Real
Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser reasonably acceptable to Agent, and in form and
substance satisfactory to Required Lenders; (f) a Phase I (and to the extent
appropriate, Phase II) environmental assessment report, prepared by an
environmental consulting firm reasonably satisfactory to Agent, and accompanied
by such reports, certificates, studies or data as Agent may reasonably require,
which shall all be in form and substance reasonably satisfactory to Agent; and
(g) an Environmental Agreement and such other documents, instruments or
agreements as Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.
Rent and Charges Reserve — the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report — as defined in Section 12.2.3.
Reportable Event — any event set forth in Section 4043(b) of ERISA.
Required Lenders — Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans and LC Obligations in excess of 50% of all outstanding Loans
and LC Obligations; provided that the unused Commitments of, and the portion of
the Loans and LC Obligations held or deemed held by, (i) any Defaulting Lender
or (ii) any Second Lien Agent, Second Lien Lender or Second Lien Affiliate, in
each case, shall be excluded for purposes of making a determination of Required
Lenders.
Reserve Percentage — the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

-32-



--------------------------------------------------------------------------------



 



Restricted Investment — any Investment by Parent or a Subsidiary, other than (a)
(i) Investments in Subsidiaries to the extent existing on the Closing Date and
(ii) Investments in any Borrower or Guarantor; (b) Cash Equivalents that are
subject to Agent’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to Agent; (c) loans and advances permitted
under Section 10.2.7, (d) investments held by the Obligors comprised of notes
payable, or stock or other securities issued by Account Debtors to any Obligor
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business consistent with past
practice, (e) any Investment made as a result of the receipt of non-cash
consideration from an Permitted Asset Disposition, (f) Investments evidenced by
Hedging Agreements which are otherwise permitted to be entered into pursuant to
Section 10.2.15, (g) stock, obligations or securities received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with, customers and suppliers, in each case in the ordinary course
of business or received in satisfaction of judgment, (h) advances to customers
or suppliers in the ordinary course of business that are, in conformity with
GAAP, recorded as accounts receivable, prepaid expenses or deposits on the
balance sheet of any Obligor and endorsements for collection or deposit arising
in the ordinary course of business, (i) commission, payroll, travel and similar
advances to officers and employees of any Obligor so long as such advances are
otherwise permitted under Section 10.2.7, (j) Investments consisting of the
licensing or contribution of Intellectual Property in the ordinary course of
business, (k) Permitted Acquisitions, (l) Investments described on
Schedule 1.1(b) and modifications and replacements thereof so long as the amount
of such Investment does not increase, (m) Investments resulting from deposits
referred to herein in Sections 10.2.2(e), (m) and (p), and other deposits made
in the ordinary course of business securing obligations or performance under
real estate or personal property leases, (n) other Investments (not constituting
the acquisition of all or substantially all of the assets of, or the Equity
Interests of, or a business line or unit or a division of, any Person) made
within 180 days of an equity issuance and made solely with the cash proceeds of
such equity issuance in an aggregate amount not to exceed the Available Basket
Amount then in effect so long as (i) no Default or Event of Default shall have
occurred and be continuing immediately prior to making such Investment and after
giving effect thereto and (ii) Excess Availability on the date of the making of
such Investment on a pro forma basis after giving effect to such Investment, and
projected Excess Availability on a pro forma basis for the upcoming twelve month
period (after giving effect to such Investment) is, in each case, greater than
or equal to 20% of the lesser of (A) the Tranche A Revolver Commitments, plus
the Tranche A-1 Revolver Commitments or (B) the Tranche A Borrowing Base, plus
the Tranche A-1 Borrowing Base and (o) Investments in any Subsidiary that is not
an Obligor in an amount not to exceed $1,000,000 at any time outstanding.
Restrictive Agreement — an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
S&P — Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
Sarbanes-Oxley — the Sarbanes-Oxley Act of 2002, as amended and in effect.
Second Lien Affiliate — with respect to any Second Lien Lender or the Second
Lien Agent, another Person who directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Second Lien Lender or the Second Lien Agent, as the case may be.
Second Lien Agent — the administrative and/or collateral agent, as applicable,
for the Second Lien Debt under the Second Lien Loan Documents, and its
successors and permitted assigns in such capacity.
Second Lien Debt — the Debt under the Second Lien Loan Documents and any
Refinancing Debt thereof which satisfies the Refinancing Conditions.
Second Lien Lenders — the lenders under the Second Lien Loan Documents, and
their successors and permitted assigns.

 

-33-



--------------------------------------------------------------------------------



 



Second Lien Loan Agreement — the loan agreement, dated as of November 18, 2009,
by and among the Borrowers, the Guarantors, the Second Lien Agent, the Second
Lien Lenders and each other party thereto, in form and substance reasonably
satisfactory to the Agent, as it may be amended, restated, supplemented,
modified, renewed, replaced or Refinanced in whole or in part from time to time
and any other agreement extending the maturity of, consolidating, otherwise
restructuring, renewing, replacing or Refinancing all or any portion of the
Second Lien Debt or all or any portion of the amounts owed under any other
agreement that itself is the Second Lien Loan Agreement hereunder and whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of Second Lien Debt that may be incurred thereunder, in
each case in a manner not inconsistent with this Loan Agreement and the
Intercreditor Agreement.
Second Lien Loan Documents — collectively, the Second Lien Loan Agreement and
each of the other documents (including, without limitation, all guaranties and
security documents), agreements, instruments, filings and certificates from time
to time executed in favor of the Second Lien Agent and/or the Second Lien
Lenders, in each case, (x) with respect to such documents as in effect on the
date of issuance of the Second Lien Debt, in form and substance reasonably
satisfactory to the Agent and (y) with respect to such documents in effect after
such date, as any of the same may be amended, restated, supplemented, modified,
renewed, replaced or Refinanced in whole or in part from time to time, in each
case in a manner not inconsistent with the Intercreditor Agreement.
Securities Laws — the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
Secured Parties — Agent, Co-Collateral Agents, Issuing Banks, Lenders and
providers of Bank Products.
Security Documents — this Loan Agreement, Pledge Agreements, Mortgages,
Trademark Security Agreements, the Copyright Security Agreements, the Account
Control Agreements and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
Senior Note Debt — the unsecured Debt of Bon-Ton in an aggregate principal
amount not to exceed $510,000,000, represented by the Senior Note Debt
Documents.
Senior Note Debt Documents — the Senior Note Indenture, the 10.25% senior notes
issued by the Parent in connection therewith, and all other instruments and
documents from time to time executed in favor of all or any of the holders of
the Senior Note Debt, as any of the same may be amended, restated, supplemented,
modified, renewed, replaced or Refinanced in whole or in part from time to time,
in each case in a manner not inconsistent with the Loan Documents.
Senior Note Indenture — the Senior Note Indenture, dated as of March 6, 2006, by
and among Bon-Ton and The Bank of New York, as trustee, as it may be amended,
restated, supplemented, modified, renewed, replaced or Refinanced in whole or in
part from time to time and any other agreement extending the maturity of,
consolidating, otherwise renewing, replacing or Refinancing all or any portion
of the Debt under the Senior Note Debt Documents or all or any portion of the
amounts owed under any other agreement that itself is the Senior Note Indenture
hereunder and whether by the same or any other agent, lender or group of lenders
and whether or not increasing the amount of Debt under the Senior Note Debt
Documents that may be incurred thereunder, in each case in a manner not
inconsistent with the Loan Documents.

 

-34-



--------------------------------------------------------------------------------



 



Senior Officer — the chairman of the board, president, chief executive officer,
treasurer, member manager or chief financial officer of a Borrower or, if the
context requires, an Obligor.
Settlement Report — a report delivered by Agent to Lenders summarizing the Loans
and participations in LC Obligations outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Commitments.
Software — as defined in the UCC.
Solvent — as to any Person, such Person (a) owns Property whose Fair Salable
Value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present Fair Salable Value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair Salable Value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. For
the purposes of this definition, any right of contribution of such Person
existing by law, contract or otherwise shall be deemed an asset of such Person.
SPE — collectively, Bonstores Realty One, LLC, a Delaware limited liability
company (“BROLLC”); Bonstores Holdings One, LLC, a Delaware limited liability
company and the sole member of BROLLC; Bonstores Realty Two, LLC, a Delaware
limited liability company (“BRTLLC”); and Bonstores Holdings Two, LLC, a
Delaware limited liability company and the sole member of BRTLLC, each a special
purpose entity and a borrower of the Mortgage Loan Debt.
Statutory Reserves — the percentage (expressed as a decimal) established by the
Board of Governors as the then stated maximum rate for all reserves (including
those imposed by Regulation D of the Board of Governors, all basic, emergency,
supplemental or other marginal reserve requirements, and any transitional
adjustments or other scheduled changes in reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D).
Store — any retail department store operated by the Parent or any of its
Subsidiaries.
Subsidiary — any entity at least 50% of whose voting securities or Equity
Interests is owned by any Obligor or any combination of Obligors (including
indirect ownership by an Obligor through other entities in which such Obligor
directly or indirectly owns 50% of the voting securities or Equity Interests).
Supermajority Lenders — Lenders (subject to Section 4.2) having (a) Commitments
in excess of 75% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans and LC Obligations in excess of 75% of all outstanding Loans
and LC Obligations; provided that the unused Commitments of, and the portion of
the Loans and LC Obligations held or deemed held by, (i) any Defaulting Lender
or (ii) any Second Lien Agent, Second Lien Lender or Second Lien Affiliate, in
each case, shall be excluded for purposes of making a determination of
Supermajority Lenders.

 

-35-



--------------------------------------------------------------------------------



 



Supporting Obligation — as defined in the UCC.
Swingline Loan — any Borrowing of Base Rate Tranche A Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Lenders pursuant to
Section 4.1.3.
Taxes — any taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges of whatever nature, including income, receipts,
excise, property, sales, use, transfer, license, payroll, withholding, social
security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
Termination Date — June 4, 2013.
Total Facility Usage Ratio — with respect to the Borrowers for any period, the
percentage derived by dividing (a) the sum of, without duplication, (x) the
average daily principal balance of all Loans during such period plus (y) the
average daily undrawn amount of all outstanding Letters of Credit during such
period by (b) the average daily amount of the Commitments during such period.
Total Stores — as to any date of determination, an amount equal to the sum of
(x) the aggregate number of Stores open on the Closing Date plus (y) the
aggregate number of Stores acquired or opened through such date of
determination.
Trademark Security Agreements — each trademark collateral security and pledge
agreement or other trademark security agreement pursuant to which an Obligor
grants to Agent, for the benefit of Secured Parties, a Lien on such Obligor’s
interests in trademarks, as security for the Obligations.
Tranche A Borrowing Base — on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of Tranche A Revolver Commitments, minus the
LC Reserve and (b) the sum of (i) the Tranche A Inventory Formula Amount, plus
(ii) the Tranche A Fixed Asset Availability Amount, plus (iii) the Tranche A
Credit Card Receivables Amount minus (iv) the Availability Reserve, minus
(v) the LC Reserve.
Tranche A Credit Card Receivables Amount — 90% of the book value of Eligible
Credit Card Accounts.
Tranche A Excess Availability — determined as of any date, the amount that
Borrowers are entitled to borrow as Tranche A Revolver Loans, being the Tranche
A Borrowing Base minus the principal balance of all Tranche A Revolver Loans.
Tranche A Fixed Asset Availability Amount — the lesser of (x) $65,000,000 minus
the Tranche A-1 Real Estate Amount and (y) Tranche A Real Estate Amount.
Tranche A Inventory Formula Amount — 85% of the NRV Percentage of the Value of
Eligible Inventory.
Tranche A Lenders — the Lenders indicated on Schedule 1.1(a) as Lenders of
Tranche A Revolver Loans, Agent in its capacity as a provider of Swingline Loans
and any other Person who hereafter becomes a “Tranche A Lender” pursuant to an
Assignment and Assumption Agreement.

 

-36-



--------------------------------------------------------------------------------



 



Tranche A Overadvance — as defined in Section 2.1.4.
Tranche A Real Estate Amount — at any date of determination, 50% (or 40% at all
times on and after December 31, 2010) of the Appraised Value of Eligible Real
Estate.
Tranche A Revolver Commitment — for any Tranche A Lender, its obligation to make
Tranche A Revolver Loans and to participate in LC Obligations up to the maximum
principal amount shown on Schedule 1.1(a), or as specified hereafter in the most
recent Assignment and Assumption Agreement to which it is a party. “Tranche A
Revolver Commitments” means the aggregate amount of such commitments of all
Lenders. On the Closing Date, the Tranche A Revolver Commitments are
$625,000,000.
Tranche A Revolver Loan — (a) a Loan made pursuant to Section 2.1.1(a), (b) any
Swingline Loan, (c) any Overadvance Loan deemed by Agent to be a Tranche A
Revolver Loan or (d) any Protective Advance deemed by Agent to be a Tranche A
Revolver Loan.
Tranche A Revolver Note — a promissory note to be executed by Borrowers in favor
of a Lender in the form of Exhibit A, which shall be in the amount of such
Lender’s Tranche A Revolver Commitment and shall evidence the Tranche A Revolver
Loans made by such Lender.
Tranche A-1 Borrowing Base — on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of Tranche A-1 Revolver Commitments and
(b) the sum of (i) the Tranche A-1 Inventory Formula Amount, plus (ii) the
Tranche A-1 Real Estate Amount, minus (iii) the Availability Reserve (to the
extent the Availability Reserve is not deducted from the Tranche A Borrowing
Base).
Tranche A-1 Excess Availability — determined as of any date, the amount that
Borrowers are entitled to borrow as Tranche A-1 Revolver Loans, being the
Tranche A-1 Borrowing Base minus the principal balance of all Tranche A-1
Revolver Loans.
Tranche A-1 Inventory Formula Amount — on any date of determination, the Tranche
A-1 Inventory Advance Percentage of the NRV Percentage of the Value of Eligible
Inventory.
Tranche A-1 Inventory Advance Percentage — (a) at all times prior to December
31, 2009, 10%, (b) from and after December 31, 2009 through and including
October 30, 2010, 7.50%, (c) from and after October 31, 2010 through and
including November 29, 2010, 6.50%, (d) from and after November 30, 2010 through
and including December 30, 2010, 5.50% and (e) from December 31, 2010 and at all
times thereafter, 5.00%. If any date on which the Tranche A-1 Inventory Advance
Percentage is to be adjusted is not a Business Day, then the Tranche A-1
Inventory Advance Percentage shall be adjusted on the Business Day next
succeeding such day.
Tranche A-1 Lenders — the Lenders indicated on Schedule 1.1(a) as Lenders of
Tranche A-1 Revolver Loans and any other Person who hereafter becomes a “Tranche
A-1 Lender” pursuant to an Assignment and Assumption Agreement.
Tranche A-1 Overadvance — as defined in Section 2.1.4.
Tranche A-1 Real Estate Amount — at any date of determination, 10% of the
Appraised Value of Eligible Real Estate.
Tranche A-1 Revolver Commitment — for any Lender, its obligation to make Tranche
A-1 Revolver Loans up to the maximum principal amount shown on Schedule 1.1(a),
or as specified hereafter in the most recent Assignment and Assumption Agreement
to which it is a party. “Tranche A-1 Revolver Commitments” means the aggregate
amount of such commitments of all Lenders. On the Closing Date, the Tranche A-1
Revolver Commitments are $50,000,000.

 

-37-



--------------------------------------------------------------------------------



 



Tranche A-1 Revolver Loan — (a) a Loan made pursuant to Section 2.1.1(b), (b)
any Overadvance Loan deemed by Agent to be a Tranche A-1 Revolver Loan or
(c) any Protective Advance deemed by Agent to be Tranche A-1 Revolver Loan.
Tranche A-1 Revolver Note — a promissory note to be executed by Borrowers in
favor of a Lender in the form of Exhibit B, which shall be in the amount of such
Lender’s Tranche A-1 Revolver Commitment and shall evidence the Tranche A-1
Revolver Loans made by such Lender.
Transferee — any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Trigger Event — any date on which (a) an Event of Default occurs or (b) an
Excess Availability Trigger Event occurs.
Trigger Event Period — any period (a) commencing upon the occurrence of a
Trigger Event and (ii) ending on a Trigger Event Termination Date.
Trigger Event Termination Date — any date during a Trigger Event Period on which
(a) with respect to a Trigger Event resulting from the occurrence of an Event of
Default, all Events of Default have been waived or remedied in accordance with
the terms of the Loan Documents or (b) with respect to an Excess Availability
Trigger Event, Excess Availability for a period of ninety (90) consecutive
calendar days exceeds the greater of (i) $90,000,000 or (ii) 17.5% of the lesser
of (x) the Tranche A Revolver Commitments, plus the Tranche A-1 Revolver
Commitments or (y) the Tranche A Borrowing Base, plus the Tranche A-1 Borrowing
Base; provided, however, that in no event shall a Trigger Event Termination Date
be deemed to have occurred (and a Trigger Event Period may not end) more than
two (2) times during any period of twelve (12) consecutive months.
Type — any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC — the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Rate — for any Fiscal Quarter, the applicable percentage per
annum set forth below determined by reference to the Total Facility Usage Ratio
for the prior Fiscal Quarter:

                          Total Facility Usage       Level     Ratio   Unused
Fee   I    
Greater than or equal to 66%
    0.50 % II  
Greater than 33% but less than 66%
    0.75 % III  
Less than or equal to 33%
    1.00 %

 

-38-



--------------------------------------------------------------------------------



 



Prior to the beginning of the first full Fiscal Quarter after the Closing Date,
the Unused Line Fee Rate shall be determined as if Level II were applicable.
Thereafter, the Unused Line Fee Rate shall be subject to increase or decrease on
a Fiscal Quarter basis. Not more than ten (10) Business Days after the first day
of each Fiscal Quarter, the Agent shall determine the Unused Line Fee Rate for
such Fiscal Quarter (which shall be effective as of the first Business Day of
such Fiscal Quarter) based on the Total Facility Usage Ratio for the prior
Fiscal Quarter.
Upstream Payment — a Distribution by a Subsidiary or any Obligor to any Obligor.
Value — for Inventory, its value determined on the basis of the lower of cost or
market, calculated on a first-in, first-out basis.
Voting Stock — of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
Wells Fargo — Wells Fargo Retail Finance, LLC.
1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Parent and Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and Section 10.3 is amended in a manner that preserves the original
intent thereof in light of such change in GAAP.
1.3. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Loan Agreement as a whole and
not to any particular section, paragraph or subdivision. Any pronoun used shall
be deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this Loan
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender means the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Tranche A Borrowing Base, Tranche A-1 Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Tranche A Borrowing
Base and Tranche A-1 Borrowing Base calculations shall be consistent with
historical methods of valuation and calculation, and otherwise reasonably
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents. No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision. Whenever the phrase “to the best of Borrowers’ knowledge” or words of
similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer.

 

-39-



--------------------------------------------------------------------------------



 



1.4. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that by its terms provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
1.5. Certifications. All certifications and other statements made by any
officer, director or employee of an Obligor pursuant to any Loan Document are
and will be made on the behalf of such Obligor and not in such officer’s,
director’s or employee’s individual capacity.
1.6. Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
SECTION 2. CREDIT FACILITIES
2.1. Commitment.
2.1.1. Loans. (a) Tranche A Revolver Loans. Each Tranche A Lender agrees,
severally on a Pro Rata basis up to its Tranche A Revolver Commitment, on the
terms set forth herein, to make Tranche A Revolver Loans to Borrowers from time
to time through the Commitment Termination Date. The Tranche A Revolver Loans
may be repaid and reborrowed as provided herein. The Borrowers shall not
request, and the Tranche A Lenders shall not advance any Tranche A Revolver
Loans (other than (i) Swingline Loans as provided in Section 4.1.3 and
(ii) Tranche A Revolver Loans used to reimburse a draw on a Letter of Credit as
provided in Section 2.3.2) at any time when there exists any Tranche A-1 Excess
Availability. Other than as set forth in Section 2.1.4 and in Section 2.1.5, the
Tranche A Lenders shall not have any obligation to honor a request for a Tranche
A Revolver Loan if (i) the unpaid balance of Tranche A Revolver Loans
outstanding at such time (including the requested Tranche A Revolver Loan) would
exceed the Tranche A Borrowing Base or (ii) the unpaid balance of all Loans
outstanding at such time (including the requested Loan) would exceed Excess
Availability.
(b) Tranche A-1 Revolver Loans. Each Tranche A-1 Lender agrees, severally on a
Pro Rata basis up to its Tranche A-1 Revolver Commitment, on the terms set forth
herein, to make Tranche A-1 Revolver Loans to Borrowers from time to time
through the Commitment Termination Date. The Tranche A-1 Revolver Loans may be
repaid and reborrowed as provided herein. In no event shall the Tranche A-1
Lenders have any obligation to honor a request for a Tranche A-1 Revolver Loan
if (i) the unpaid balance of Tranche A-1 Revolver Loans outstanding at such time
(including the requested Tranche A-1 Revolver Loan) would exceed the Tranche A-1
Borrowing Base or (ii) the unpaid balance of all Loans outstanding at such time
(including the requested Loan) would exceed Excess Availability. The credit
facility provided under the Tranche A-1 Revolver Commitments hereunder is funded
on a first-in basis and repaid on a last-out basis, all as provided herein.
(c) Tranche A Borrowing Base and Tranche A-1 Borrowing Base. The Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base shall be determined from time
to time by Agent by reference to the most recent Borrowing Base Certificate
delivered by the Borrowers. The Agent may from time to time establish and modify
the Availability Reserve.
2.1.2. Notes. The Loans made by each Lender and interest accruing thereon shall
be evidenced by the records of Agent and such Lender. At the request of any
Lender, Borrowers shall deliver a Tranche A Revolver Note and/or a Tranche A-1
Revolver Note, as applicable, to such Lender.

 

-40-



--------------------------------------------------------------------------------



 



2.1.3. Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Debt and other obligations under the Existing Credit
Agreement and the related documents; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Loan Agreement; and (d) for working capital and other
lawful corporate purposes of the Obligors and their Subsidiaries, which purposes
shall include, without limitation, the making of loans to Affiliates of the
Borrowers, capital expenditures, acquisitions and distributions, so long as each
of the foregoing does not violate the terms of this Loan Agreement.
2.1.4. Overadvances. If the aggregate Tranche A Revolver Loans exceed the
Tranche A Borrowing Base (“Tranche A Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand by Agent or the Required Lenders,
but all such Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. If the aggregate
Tranche A-1 Revolver Loans exceed the Tranche A-1 Borrowing Base (“Tranche A-1
Overadvance”) at any time, the excess amount shall be, so long as there are no
Tranche A Revolver Loans and no Letters of Credit outstanding, payable by
Borrowers on demand by Agent or the Required Lenders, but all such Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. Unless its authority has been revoked in
writing by Required Lenders, Agent may require the Tranche A Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure a
Tranche A Overadvance so long as, at the time of the making of a Tranche A
Overadvance (a) Overadvance Loans have not been outstanding for more than ninety
(90) total days in the preceding 365 day period and (b) the aggregate amount of
all Overadvance Loans and Protective Advances are not known by Agent to exceed
5% of the Tranche A Borrowing Base plus 5% of the Tranche A-1 Borrowing Base. In
no event shall Overadvance Loans be required that would cause (x) the
outstanding Loans and LC Obligations to exceed the aggregate Commitments or
(y) the outstanding Tranche A Revolver Loans and LC Obligations to exceed the
Tranche A Revolver Commitments. Any funding of an Overadvance Loan or sufferance
of a Tranche A Overadvance shall not constitute a waiver by Agent or Lenders of
the Event of Default caused thereby. Overadvance Loans shall be funded as Base
Rate Tranche A Revolver Loans. In no event shall any Borrower or other Obligor
be deemed a beneficiary of this Section nor authorized to enforce any of its
terms. Each Tranche A Lender shall participate in each Overadvance Loan on a Pro
Rata basis.
2.1.5. Protective Advances. Agent shall be authorized, in its discretion, at any
time that a Default or Event of Default exists or any conditions in Section 6.2
are not satisfied to make Loans (“Protective Advances”) (so long as at the time
of the making of any Protective Advance, Protective Advances which constitute
Overadvance Loans have not been outstanding for more than ninety (90) total days
in the preceding 365 day period) up to an aggregate amount equal to (i) 5% of
the Tranche A Borrowing Base plus 5% of the Tranche A-1 Borrowing Base minus
(ii) the aggregate amount of all Overadvance Loans, if Agent deems such Loans
necessary or desirable to (a) preserve or protect any Collateral, or to enhance
the collectibility or repayment of Obligations; or (b) pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses. All Protective Advances shall be Obligations, secured by the
Collateral, and shall be treated for all purposes as Extraordinary Expenses.
Protective Advances shall be funded as Base Rate Tranche A Revolver Loans. Each
Tranche A Lender shall participate in each Protective Advance on a Pro Rata
basis. In no event shall Protective Advances be made where the making of such
Protective Advances would cause (x) the outstanding Loans and LC Obligations to
exceed the aggregate Commitments or (y) the outstanding Tranche A Revolver Loans
and LC Obligations to exceed the Tranche A Revolver Commitments then in effect.

 

-41-



--------------------------------------------------------------------------------



 



2.2. Voluntary Reduction or Termination of Commitments.
2.2.1. Voluntary Reduction or Termination of Tranche A Revolver Commitments.
(a) The Tranche A Revolver Commitments shall terminate on the Termination Date,
unless sooner terminated in accordance with this Loan Agreement. Upon at least 5
Business Days prior written notice to Agent at any time, Borrowers may, at their
option, terminate the Tranche A Revolver Commitments. Any notice of termination
given by Borrowers shall be irrevocable unless such notice is conditioned upon
the effectiveness of other financing arrangements in which case such notice may
be revoked if such condition is not satisfied. On the termination date specified
in such notice of termination, Borrowers shall make payment in full, in cash, of
Tranche A Revolver Loans and all interest thereon and all Obligations due and
owing to the Agent or any Tranche A Lender, in its capacity as a Tranche A
Lender.
(b) Borrowers may permanently reduce the Tranche A Revolver Commitments, on a
Pro Rata basis for each Tranche A Lender, from time to time upon written notice
to Agent, which notice shall specify the amount of the reduction, shall be
irrevocable once given unless such notice is conditioned upon the effectiveness
of other financing arrangements in which case such notice may be revoked if such
condition is not satisfied and shall be given at least 5 Business Days prior to
the requested reduction date. Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof. In connection with
any reduction of the Tranche A Revolver Commitments, the Borrowers shall prepay
the Tranche A Revolver Loans and Cash Collateralize Letters of Credit in an
amount sufficient to cause the outstanding Tranche A Revolver Loans and Letters
of Credit to not exceed the Tranche A Revolver Commitments then in effect.
2.2.2. Voluntary Reduction or Termination of Tranche A-1 Revolver Commitments.
(a) The Tranche A-1 Revolver Commitments shall terminate on the Termination
Date, unless sooner terminated in accordance with this Loan Agreement. Upon at
least 5 Business Days prior written notice to Agent, Borrowers may, at their
option, terminate the Tranche A-1 Revolver Commitments so long as the Borrower
has (i) certified in writing (pursuant to a certificate signed on its behalf by
a Senior Officer) that there are no Tranche A Revolver Loans or LC Obligations
outstanding as of the date of such notice or the date of such termination,
(ii) certified in writing that Tranche A Excess Availability is greater than or
equal to twenty-five percent (25%) of the Tranche A Borrowing Base,
(iii) certified in writing that no Default or Event of Default exists or would
result from such termination and (iv) has provided Agent with a Borrowing Base
Certificate, in form and substance reasonably satisfactory to Agent,
demonstrating that average Tranche A Excess Availability for the twelve-month
period following such termination, calculated on a pro forma basis after giving
effect to such termination, will be greater than or equal to twenty-five percent
(25%) of the Tranche A Borrowing Base. Any notice of termination given by
Borrowers shall be irrevocable unless such notice is conditioned upon the
effectiveness of other financing arrangements in which case such notice may be
revoked if such condition is not satisfied. On the termination date specified in
such notice of termination, Borrowers shall make payment in full, in cash of
Tranche A-1 Revolver Loans and all interest thereon and all Obligations due and
owing to the Agent or any Tranche A-1 Lender, in its capacity as a Tranche A-1
Lender.
(b) Borrowers may permanently reduce the Tranche A-1 Revolver Commitments, on a
Pro Rata basis for each Tranche A-1 Lender, upon at least 5 Business Days prior
written notice to Agent, so long as a Senior Officer of the Borrower has
(i) certified in writing that there are no Tranche A Revolver Loans or LC
Obligations outstanding as of the date of such notice or the date of such
reduction, (ii) certified in writing that Tranche A Excess Availability is
greater than or equal to twenty-five percent (25%) of the Tranche A Borrowing
Base, (iii) certified in writing that no Default or Event of Default exists or
would result from such reduction and (iv) has provided Agent with a Borrowing
Base Certificate, in form and substance reasonably satisfactory to Agent,
demonstrating that average Tranche A Excess Availability for the twelve-month
period following such reduction, calculated on a pro forma basis after giving
effect to such reduction, will be greater than or equal to twenty-five percent
(25%) of the Tranche A Borrowing Base. Any such notice of reduction shall
specify the amount of the reduction, shall be irrevocable once given unless such
notice is conditioned upon the effectiveness of other financing arrangements in
which case such notice may be revoked if such condition is not satisfied, shall
be given at least five Business Days prior to the requested reduction date. Each
reduction shall be in a minimum amount of $5,000,000, or an increment of
$1,000,000 in excess thereof. In connection with any reduction of the Tranche
A-1 Revolver Commitments, the Borrowers shall prepay the Tranche A-1 Revolver
Loans in an amount sufficient to cause the outstanding Tranche A-1 Revolver
Loans to not exceed the Tranche A-1 Revolver Commitments then in effect.

 

-42-



--------------------------------------------------------------------------------



 



2.3. Letter of Credit Facility.
2.3.1. Issuance of Letters of Credit. Issuing Bank agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.3, to issue or cause the
issuance of Letters of Credit from time to time until five (5) Business Days
prior to the Termination Date (or until the date of termination of the Tranche A
Revolver Commitments, if earlier), on the terms set forth herein, including the
following:
(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue or cause
the issuance of any Letter of Credit is conditioned upon Issuing Bank’s receipt
of a LC Application with respect to the requested Letter of Credit, as well as
such other instruments and agreements as Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. Issuing Bank
shall have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application not later than 11:00 a.m. at least
three Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied. If Issuing Bank receives written notice from a Tranche A
Lender at least one Business Day before issuance of a Letter of Credit that any
LC Condition has not been satisfied, Issuing Bank shall have no obligation to
issue the requested Letter of Credit (or any other) until such LC Condition is
satisfied or until Required Lenders have waived such condition in accordance
with this Loan Agreement. Prior to receipt of any such notice, Issuing Bank
shall not be deemed to have knowledge of any failure of LC Conditions. No
Issuing Bank shall be under any obligation to issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it, (ii) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally or (iii) any Lender is at
such time an Impacted Lender, unless such Issuing Bank has entered into
arrangements satisfactory to such Issuing Bank with the Borrowers or such
Impacted Lender to eliminate such Issuing Bank’s risk with respect to such
Impacted Lender.
(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

 

-43-



--------------------------------------------------------------------------------



 



(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice or other communication in whatever form believed by Issuing Bank, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
(e) Agent shall have no obligation to approve any request for a commercial
Letter of Credit for the purchase of finished goods unless each of the following
documents are required as conditions to any draw thereon, and for such
commercial Letter of Credit to constitute an Eligible Trade L/C, such documents
being in the possession of Agent (either directly or through its agent) must be
conditions to any draw thereon (except that Agent may waive any one or more of
the following conditions):
(i) the original Eligible Trade L/C, if only one draw is permitted thereunder or
if multiple draws are permitted and the subject draw is the final draw
thereunder;
(ii) an inspection certificate in form reasonably acceptable to Agent, in its
discretion, executed by a Borrower’s employee or agent at the point of origin of
the finished goods;
(iii) a commercial invoice with respect to the purchase order(s) against which
such finished goods are being delivered and a packaging list with respect to
such goods;
(iv) a non-negotiable ocean bill of lading, freight forwarders cargo receipt, a
house bill of lading or a copy of an airway bill of lading issued by an Approved
Shipper with respect to the finished goods being shipped and providing for the
delivery thereof to a Borrower; and
(v) a certificate of origin or other documents of title with respect to such
Inventory.
(f) The parties hereto agree that each outstanding letter of credit described on
Schedule 2.3.2 shall be deemed to be a Letter of Credit issued pursuant to this
Loan Agreement.
(g) Promptly after receipt of any LC Application, the Issuing Bank will confirm
with the Agent (by telephone or in writing) that the Agent has received a copy
of such LC Application from the Borrowers and, if not, the Issuing Bank will,
upon the request of the Agent, provide the Agent with a copy thereof. Subject to
the requirements of subsection (j) below, unless the Issuing Bank has received
written notice from any Lender, the Agent or any Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Section 6
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrowers.

 

-44-



--------------------------------------------------------------------------------



 



(h) The obligation of the Borrowers to reimburse the Issuing Bank for each
drawing under each Letter of Credit and to repay each borrowing under each
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Loan Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Loan Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Loan Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by the Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the Issuing Bank under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Borrower or any Subsidiary.
(i) The Borrowers shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the Issuing Bank. The Borrowers shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.
(j) Each Issuing Bank shall, before the issuance of any Letter of Credit, notify
the Agent in writing of the issuance of each Letter of Credit hereunder and,
upon the request of the Agent, provide Agent with a copy of any such Letter of
Credit (it being understood that such Issuing Bank may update Agent one time
during a Business Day with respect to all relevant Letters of Credit). A failure
of any Issuing Bank (other than Bank of America) to comply with the requirements
of this clause (j) in respect any Letter of Credit may, as determined by the
Agent in its sole discretion, cause the LC Obligations in respect of such Letter
of Credit to be excluded from the Obligations.
2.3.2. Reimbursement; Participations.
(a) If Issuing Bank honors any request for payment under a Letter of Credit or,
if applicable a LC Guaranty with respect to a Letter of Credit, Borrowers shall
pay to Issuing Bank, on the same day (“Reimbursement Date”), the amount paid by
Issuing Bank under such Letter of Credit or, if applicable, under a LC Guaranty
with respect to such Letter of Credit, together with interest at the interest
rate for Base Rate Tranche A Revolver Loans from the Reimbursement Date until
payment by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit or LC Guaranty shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Tranche A Revolver Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Tranche A Lender agrees to fund
its Pro Rata share of such Borrowing whether or not the Tranche A Commitments
have terminated, a Tranche A Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

 

-45-



--------------------------------------------------------------------------------



 



(b) Upon issuance of a Letter of Credit, each Tranche A Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit. If Issuing Bank makes any payment
under a Letter of Credit or a LC Guaranty and Borrowers do not reimburse such
payment on the Reimbursement Date, Agent shall promptly notify Lenders and each
Tranche A Lender shall promptly (within one Business Day) and unconditionally
pay to Agent, for the benefit of Issuing Bank, such Tranche A Lender’s Pro Rata
share of such payment. Upon request by a Tranche A Lender, Issuing Bank shall
furnish copies of any Letters of Credit and LC Documents in its possession at
such time.
(c) The obligation of each Tranche A Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit or LC Guaranty shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with this Loan Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
the existence of any setoff or defense that any Obligor may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
(d) If any Lender fails to make available to the Agent for the account of the
Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3 by the time specified in Section 2.3,
the Issuing Bank shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s required payment
by such Lender pursuant to the foregoing provisions of this Section 2.3. A
certificate of the Issuing Bank submitted to any Lender (through the Agent) with
respect to any amounts owing under this Section 2.3 shall be conclusive absent
manifest error.
(e) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

 

-46-



--------------------------------------------------------------------------------



 



2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Tranche A Excess Availability is less than zero,
(c) after the date on which the Tranche A Revolver Commitment has been
terminated, or (d) within five Business Days prior to the Termination Date, then
Borrowers shall, at Issuing Bank’s or Agent’s request, pay to Issuing Bank the
amount of all outstanding LC Obligations and Cash Collateralize or backstop in a
manner agreed to by the Borrower Agent and the Issuing Bank, all outstanding
Letters of Credit. If Borrowers fail to Cash Collateralize or backstop
outstanding Letters of Credit as required herein, Tranche A Lenders may (and
shall upon direction of Agent) advance, as Base Rate Tranche A Revolver Loans,
the amount of the Cash Collateral required (whether or not the Commitments have
terminated, any Tranche A Overadvance or Tranche A-1 Overadvance exists, or the
conditions in Section 6 are satisfied).
2.3.4. Role of Issuing Bank. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
document in connection therewith. None of the Issuing Bank, the Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.3.1(h); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by the Issuing Bank’s bad faith, willful misconduct
or gross negligence or the Issuing Bank’s failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
2.3.5. Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Bank and the Borrowers when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
2.4. Increase in Tranche A Revolver Commitments.
2.4.1. Request for Increase, Etc. Provided no Default or Event of Default has
occurred and is continuing, upon notice to the Administrative Agent (which shall
promptly notify the Lenders or such subset of Lenders as requested by the
Borrower Agent), the Borrower Agent may, not more than two (2) times in any
calendar year, request an increase in the Tranche A Revolver Commitments;
provided that in no event shall the aggregate Tranche A Revolver Commitments
(after giving effect to all requested increases therein) exceed $800,000,000.
Any such increase in the Tranche A Revolver Commitments may be provided by, at
the election of the Borrower Agent, any Lender willing to participate in such
increase or, subject to the approval of the Agent, Eligible Assignees designated
by the Borrower that are willing to participate in such increase (each, an
“Increasing Lender”) who shall become a Lender pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Agent, pursuant to which
such Eligible Assignees shall become a party to this Loan Agreement. Any
increase in the Tranche A Revolver Commitments shall be in a minimum amount of
$25,000,000 and shall be on the same terms and conditions as this Loan Agreement
and the other Loan Documents (except for the payment of any amounts (including,
without limitation, any fees agreed among the Borrowers, BAS, the Agent and any
Lender or Increasing Lender participating in connection with such increase,
which amounts shall not be subject to any “pro rata sharing” provisions hereof).
The Borrower Agent shall determine (A) the final allocation of such increase
among Increasing Lenders and Schedule 1.1(a) attached hereto shall be
automatically updated to reflect the same and (B) the effective date (the
“Increase Effective Date”) of any such increase. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Tranche A Revolver Commitment hereunder.

 

-47-



--------------------------------------------------------------------------------



 



2.4.2. Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower Agent shall deliver to the Agent a certificate of each
Obligor dated as of the Increase Effective Date signed by a Senior Officer of
such Obligor (i) certifying and attaching the resolutions adopted by such
Obligor approving or consenting to such increase and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 9 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.4, the representations and warranties contained in Section 9.1.8 shall
be deemed to refer to the most recent financial statements furnished to the
Agent under this Loan Agreement, and (B) no Default or Event of Default has
occurred and is continuing. The Borrowers shall prepay any Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Tranche A Revolver
Loans ratable with any revised Pro Rata shares arising from any nonratable
increase in the Tranche A Revolver Commitments under this Section 2.4.
2.5. Re-Allocation of Tranche A-1 Commitment. On December 31, 2010, the Tranche
A-1 Commitments shall be reduced by $20,000,000 and such amount shall be
reallocated to the Tranche A Commitments. Such reduction shall be allocated on a
pro rata basis among the Tranche A-1 Lenders, and such reallocation shall be
allocated on a pro rata basis among such Tranche A-1 Lenders (in their capacity
as Tranche A Lenders). For the avoidance of doubt, the reallocation described in
this Section 2.5 is not subject to the requirements of Section 2.2.2(b).
SECTION 3. INTEREST, FEES AND CHARGES
3.1. Interest.
3.1.1. Rates and Payment of Interest.
(a) The Obligations shall bear interest (i) if a Base Rate Tranche A Revolver
Loan, at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Tranche A Revolver Loans; (ii) if a Base Rate Tranche A-1 Revolver
Loan, at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Tranche A-1 Revolver Loans; (iii) if a LIBOR Tranche A Revolver
Loan, at Adjusted LIBOR for the applicable Interest Period, plus the Applicable
Margin for LIBOR Tranche A Revolver Loans; (iv) if a LIBOR Tranche A-1 Revolver
Loan, at Adjusted LIBOR for the applicable Interest Period, plus the Applicable
Margin for LIBOR Tranche A-1 Revolver Loans; and (v) if any other Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus the Applicable Margin for Base Rate
Tranche A-1 Revolver Loans. Interest shall accrue from the date the Loan is
advanced or the Obligation is incurred or payable, until paid by Borrowers. If a
Loan is repaid on the same day made, one day’s interest shall accrue.

 

-48-



--------------------------------------------------------------------------------



 



(b) During any Event of Default, at the election of the Agent or the Required
Lenders, Obligations shall bear interest at the Default Rate. Each Borrower
acknowledges that the cost, expense and risk to Agent and each Lender due to an
Event of Default are difficult to ascertain and that the Default Rate is a fair
and reasonable estimate to compensate Agent and Lenders for such added cost,
expense and risk.
(c) Interest accrued on the Loans shall be due and payable in arrears, (i) with
respect to each Base Rate Loan, on the first day of each month, (ii) with
respect to each LIBOR Loan, on the last day of its Interest Period; provided
that if any Interest Period for a LIBOR Loan exceeds three months, interest
accrued on such LIBOR Loan shall also be due and payable on the respective dates
that fall every three months after the beginning of such Interest Period,
(iii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iv) with respect to any termination or reduction of the
Tranche A Revolver Commitments or the Tranche A-1 Revolver Commitments, on the
date of such termination or reduction with respect to the principal amount of
Loans where the commitment to make such Loans is being terminated. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
3.1.2. Application of Adjusted LIBOR to Outstanding Loans.
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Tranche A
Revolver Loans to, or to continue any LIBOR Tranche A Revolver Loan at the end
of its Interest Period as, a LIBOR Tranche A Revolver Loan. Borrowers may on any
Business Day, subject to delivery of a Notice of Conversion/Continuation, elect
to convert any portion of the Base Rate Tranche A-1 Revolver Loans to, or to
continue any LIBOR Tranche A-1 Revolver Loan at the end of its Interest Period
as, a LIBOR Tranche A-1 Revolver Loan. During any Default or Event of Default,
Agent may (and shall at the direction of Required Lenders) declare that no Loan
may be made, converted or continued as a Tranche A LIBOR Revolver Loan. During
any Default or Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
Tranche A-1 LIBOR Revolver Loan.
(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Tranche A Lender or Tranche A-1 Lender, as applicable, thereof. Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the aggregate
principal amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any LIBOR Tranche A
Revolver Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Tranche A Revolver Loans. If, upon the expiration of any
Interest Period in respect of any LIBOR Tranche A-1 Revolver Loans, Borrowers
shall have failed to deliver a Notice of Conversion/Continuation, they shall be
deemed to have elected to convert such Loans into Base Rate Tranche A-1 Revolver
Loans.

 

-49-



--------------------------------------------------------------------------------



 



3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(c) no Interest Period shall extend beyond the Termination Date.
3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining Adjusted LIBOR, due to any circumstance affecting the
London interbank market, adequate and fair means do not exist for ascertaining
such rate on the basis provided herein, then Agent shall immediately notify
Borrowers of such determination. Until Agent notifies Borrowers that such
circumstance no longer exists, the obligation of Lenders to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.
3.2. Fees.
3.2.1. Unused Line Fee. Borrowers shall pay to Agent (i) for the Pro Rata
benefit of the Tranche A Lenders, a fee equal to Unused Line Fee Rate then in
effect times the amount by which the Tranche A Revolver Commitments exceed the
average daily principal balance of Tranche A Revolver Loans and stated amount of
Letters of Credit during any month and (ii) for the Pro Rata benefit of the
Tranche A-1 Lenders, a fee equal to Unused Line Fee Rate then in effect times
the amount by which the Tranche A-1 Revolver Commitments exceed the average
daily principal balance of Tranche A-1 Revolver Loans during any month. The fees
payable under this Section 3.2.1 shall be payable in arrears, on the first day
of each month and on the Commitment Termination Date.
3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of the Tranche A Lenders, a fee equal to the Applicable Margin in effect
for LIBOR Tranche A Revolver Loans times the average daily stated amount of
Letters of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; (b) to each Issuing Bank, a fronting fee, for the account of
such Issuing Bank, with respect to each Letter of Credit issued by such Issuing
Bank in the amount agreed to between such Issuing Bank and the Borrower Agent,
which fee shall be payable upon issuance of the Letter of Credit and on each
anniversary date of such issuance, and shall be payable on any increase in
stated amount made between any such dates; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, at the election of the Agent or the Required Lenders, the fee payable
under clause (a) shall be increased by 2% per annum.
3.2.3. Agent Fees. In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Parent and Borrowers shall pay to Agent, for its
own account, the fees described in the Fee Letter.
3.3. Computation of Interest, Fees, Yield Protection. All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computation of
interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent error. All fees shall be
fully earned when due and shall not be subject to rebate or refund, nor subject
to proration except as specifically provided herein. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.8, submitted to Borrowers by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
error.

 

-50-



--------------------------------------------------------------------------------



 



3.4. Reimbursement Obligations. Borrowers shall reimburse Agent and each
Co-Collateral Agent for all Extraordinary Expenses. Borrowers shall also
reimburse Agent for all reasonable and documented legal fees of one outside
counsel, one local counsel in each relevant jurisdiction (as determined by the
Agent in its reasonable discretion), one special or regulatory counsel in
respect of each matter (as reasonably required by the Agent) and conflict of
interest counsel (as determined by the Agent in its reasonable discretion),
accounting, appraisal, consulting and other reasonable and documented fees,
out-of-pocket costs and expenses incurred by it in connection with
(a) syndication, negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents, and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. Borrowers shall also
reimburse Lenders for all costs and expenses incurred by them (but limited to
legal fees of one outside counsel for all Lenders, one local counsel in each
relevant jurisdiction (as determined by the Lenders in their reasonable
discretion), one special or regulatory counsel in respect of each matter (as
reasonably required by the Lenders) and conflict of interest counsel (as
determined by the any Lender in its reasonable discretion)) during an Event of
Default in connection with the enforcement or preservation of any rights under
this Loan Agreement or any of the other Loan Documents. Borrowers shall also
reimburse each Co-Collateral Agent for all reasonable and documented legal fees
of one outside counsel incurred by it in connection with (a) syndication,
negotiation and preparation of any Loan Documents, including any amendment,
waiver, consent, supplement, restatement or other modification thereof or
thereto; and (b) administration and enforcement of and actions relating to any
Collateral, Loan Documents, and transactions contemplated thereby. All amounts
reimbursable by Borrowers under this Section 3.4 shall constitute Obligations
secured by the Collateral and shall be payable within ten Business Days after
presentation by Agent to Borrowers of a reasonably detailed itemization of such
amounts.
3.5. Illegality. Notwithstanding anything to the contrary herein, if (a) any
change in any law or interpretation thereof, made after the date hereof, by any
Governmental Authority makes it unlawful for a Lender to make or maintain a
LIBOR Loan or to maintain any Commitment with respect to LIBOR Loans or (b) a
Lender determines that the making or continuance of a LIBOR Loan has become
impracticable as a result of a circumstance that adversely affects the London
interbank market or the position of such Lender in such market, then such Lender
shall give notice thereof to Agent and Borrowers and may (i) declare that LIBOR
Loans will not thereafter be made by such Lender, whereupon (x) where such
Lender is a Tranche A Lender any request for a LIBOR Tranche A Revolver Loan
from such Lender shall be deemed to be a request for a Base Rate Tranche A
Revolver Loan and (y) where such Lender is a Tranche A-1 Lender any request for
a LIBOR Tranche A-1 Revolver Loan from such Lender shall be deemed to be a
request for a Base Rate Tranche A-1 Revolver Loan unless such Lender’s
declaration has been withdrawn (and it shall be withdrawn promptly upon
cessation of the circumstances described in clause (a) or (b) above); and/or
(ii) (x) where such Lender is a Tranche A Lender, require that all outstanding
LIBOR Tranche A Revolver Loans made by such Lender be converted to Base Rate
Tranche A Revolver Loans immediately, in which event all outstanding LIBOR
Tranche A Revolver Loans of such Lender shall be immediately converted to Base
Rate Tranche A Revolver Loans and (y) where such Lender is a Tranche A-1 Lender,
require that all outstanding LIBOR Tranche A-1 Revolver Loans made by such
Lender be converted to Base Rate Tranche A-1 Revolver Loans immediately, in
which event all outstanding LIBOR Tranche A-1 Revolver Loans of such Lender
shall be immediately converted to Base Rate Tranche A-1 Revolver Loans.

 

-51-



--------------------------------------------------------------------------------



 



3.6. Increased Costs. If, by reason of (a) the introduction of or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in any law or interpretation thereof, in each case
made after the date hereof, or (b) the compliance with any guideline or request
from any Governmental Authority or other Person exercising control over banks or
financial institutions generally (whether or not having the force of law),
promulgated after the date hereof:
(i) a Lender shall be subject to any Tax with respect to any LIBOR Loan or
Letter of Credit or its obligation to make LIBOR Loans, issue Letters of Credit
or participate in LC Obligations, or a change shall result in the basis of
taxation of any payment to a Lender with respect to its LIBOR Loans or its
obligation to make LIBOR Loans, issue Letters of Credit or participate in LC
Obligations (except for Excluded Taxes); or
(ii) any reserve (including any imposed by the Board of Governors), special
deposits or similar requirement against assets of, deposits with or for the
account of, or credit extended by, a Lender shall be imposed or deemed
applicable, or any other condition affecting a Lender’s LIBOR Loans or
obligation to make LIBOR Loans, issue Letters of Credit or participate in LC
Obligations shall be imposed on such Lender or the London interbank market;
and as a result there shall be a material increase in the cost to such Lender of
agreeing to make or making, funding or maintaining LIBOR Loans, Letters of
Credit or participations in LC Obligations (except to the extent already
included in determination of Adjusted LIBOR), or there shall be a reduction in
the amount receivable by such Lender, then the Lender shall promptly notify
Borrowers and Agent of such event, and Borrowers shall, within five days
following demand therefor, pay such Lender the amount of such increased costs or
reduced amounts; provided, however, that such Lender shall repay to Borrowers
any amounts paid by Borrowers to such Lender under this Section 3.6 at any time
such Lender shall determine that such change or compliance was not applicable
to, or required by, such Lender.
If a Lender determines that, because of circumstances described above or any
other circumstances arising hereafter affecting such Lender, the London
interbank market or the Lender’s position in such market, Adjusted LIBOR or its
Applicable Margin, as applicable, will not adequately and fairly reflect the
cost to such Lender of funding or maintaining LIBOR Loans, issuing Letters of
Credit or participating in LC Obligations, then (A) the Lender shall promptly
notify Borrowers and Agent of such event; (B) such Lender’s obligation to make
or maintain LIBOR Loans, issue Letters of Credit or participate in LC
Obligations shall be immediately suspended, until each condition giving rise to
such suspension no longer exists; and (C) (x) where such Lender is a Tranche A
Lender such Lender shall make a Base Rate Tranche A Revolver Loan as part of any
requested Borrowing of LIBOR Tranche A Revolver Loans, which Base Rate Tranche A
Revolver Loan shall, for all purposes, be considered part of such Borrowing and
(y) where such Lender is a Tranche A-1 Lender such Lender shall make a Base Rate
Tranche A-1 Revolver Loan as part of any requested Borrowing of LIBOR Tranche
A-1 Revolver Loans, which Base Rate Tranche A-1 Revolver Loan shall, for all
purposes, be considered part of such Borrowing.
Within fifteen (15) days after receipt by Borrower Agent of written notice
and/or demand from any Lender (an “Affected Lender”) (i) stating that, pursuant
to Section 3.5, that such Lender can no longer make LIBOR Loans or
(ii) demanding payment of additional amounts or increased costs pursuant to
Section 3.6, Borrower Agent may, at its option, notify Agent and such Affected
Lender of its intention to replace the Affected Lender. So long as no Default or
Event of Default shall have occurred and be continuing, Borrower Agent may
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
the Affected Lender, which Replacement Lender must be an Eligible Assignee. If
Borrowers obtain a Replacement Lender within ninety (90) days following notice
of their intention to do so, the Affected Lender must sell and assign its Loans
and Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
fees with respect thereto through the date of such sale; provided that Borrowers
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Loan Agreement through
the date of such sale and assignment. Notwithstanding the foregoing, Borrowers
shall not have the right to obtain a Replacement Lender if the Affected Lender
(i) in the case of a notice under Section 3.5, rescinds its notice that it can
no longer fund LIBOR Loans or (ii) in the case of a demand under Section 3.6,
rescinds its demand for increased costs or additional amounts, within fifteen
(15) days following its receipt of Borrower Agent’s notice of intention to
replace such Affected Lender. Furthermore, if Borrower Agent gives a notice of
intention to replace and do not so replace such Affected Lender within ninety
(90) days thereafter, Borrowers’ rights under this paragraph as to such noticed
replacement shall terminate.

 

-52-



--------------------------------------------------------------------------------



 



3.7. Capital Adequacy. If a Lender determines that any introduction of or any
change in a Capital Adequacy Regulation, any change in the interpretation or
administration of a Capital Adequacy Regulation by a Governmental Authority
charged with interpretation or administration thereof, or any compliance by such
Lender or any Person controlling such Lender with a Capital Adequacy Regulation,
in each case made after the date hereof, increases the amount of capital
required or expected to be maintained by such Lender or Person (taking into
consideration its capital adequacy policies and desired return on capital) as a
consequence of such Lender’s Commitments, Loans, participations in LC
Obligations or other obligations under the Loan Documents, then Borrowers shall,
within five days following demand therefor, pay such Lender an amount sufficient
to compensate for such increase. A Lender’s demand for payment shall set forth
the nature of the occurrence giving rise to such compensation and a calculation
of the amount to be paid. In determining such amount, the Lender may use any
reasonable averaging and attribution method.
3.8. Mitigation. Each Lender agrees that, upon becoming aware that it is subject
to Section 3.5, 3.6, 3.7 or 5.8, it will take reasonable measures to reduce
Borrowers’ obligations under such Sections, including funding or maintaining its
Commitments or Loans through another office, as long as use of such measures
would not adversely affect the Lender’s Commitments, Loans, business or
interests, and would not be inconsistent with any applicable legal or regulatory
restriction.
3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including any loss or expense arising from liquidation or redeployment of funds
or from fees payable to terminate deposits of matching funds, but excluding any
loss of profits in connection therewith. Lenders shall not be required to
purchase Dollar deposits in the London interbank market or any other offshore
Dollar market to fund any LIBOR Loan, but the provisions hereof shall be deemed
to apply as if each Lender had purchased such deposits to fund its LIBOR Loans.
3.10. Maximum Interest. In no event shall interest, charges or other amounts
that are contracted for, charged or received by Agent and Lenders pursuant to
any Loan Documents and that are deemed interest under Applicable Law
(“interest”) exceed the highest rate permissible under Applicable Law (“maximum
rate”). If, in any month, any interest rate, absent the foregoing limitation,
would have exceeded the maximum rate, then the interest rate for that month
shall be the maximum rate and, if in a future month, that interest rate would
otherwise be less than the maximum rate, then the rate shall remain at the
maximum rate until the amount of interest actually paid equals the amount of
interest which would have accrued if it had not been limited by the maximum
rate. If, upon payment in full, in cash, of the Obligations, the total amount of
interest actually paid under the Loan Documents is less than the total amount of
interest that would, but for this Section 3.10, have accrued under the Loan
Documents, then Borrowers shall, to the extent permitted by Applicable Law, pay
to Agent, for the account of Lenders, (a) the lesser of (i) the amount of
interest that would have been charged if the maximum rate had been in effect at
all times, or (ii) the amount of interest that would have accrued had the
interest rate otherwise set forth in the Loan Documents been in effect, minus
(b) the amount of interest actually paid under the Loan Documents. If a court of
competent jurisdiction determines that Agent or any Lender has received interest
in excess of the maximum amount allowed under Applicable Law, such excess shall
be deemed received on account of, and shall automatically be applied to reduce,
Obligations other than interest (regardless of any erroneous application thereof
by Agent or any Lender), and upon payment in full, in cash of the Obligations,
any balance shall be refunded to Borrowers. In determining whether any excess
interest has been charged or received by Agent or any Lender, all interest at
any time charged or received from Borrowers in connection with the Loan
Documents shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations.

 

-53-



--------------------------------------------------------------------------------



 



SECTION 4. LOAN ADMINISTRATION
4.1. Manner of Borrowing and Funding Loans.
4.1.1. Notice of Borrowing.
(a) Whenever Borrowers desire funding of a Borrowing of Loans, Borrower Agent
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 12:00 noon (i) on the Business Day of the requested funding date, in
the case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after 12:00
noon shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the principal amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Tranche A Revolver Loans,
Base Rate Tranche A-1 Revolver Loans, LIBOR Tranche A Revolver Loans or LIBOR
Tranche A-1 Revolver Loans, and (D) in the case of LIBOR Loans, the duration of
the applicable Interest Period (which shall be deemed to be one month if not
specified).
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. Such Base Rate Loans shall be Base Rate Tranche A-1
Revolver Loans so long as there is any Tranche A-1 Excess Availability and
thereafter shall be Base Rate Tranche A Revolver Loans.
(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be, on the date of such presentation, in the amount
of the check and items presented for payment, a request for Base Rate Tranche
A-1 Revolver Loans to the extent that there exists sufficient Tranche A-1 Excess
Availability therefore and thereafter shall be deemed to be a request for Base
Rate Tranche A Revolver Loans. The proceeds of such Loans may be disbursed
directly to the controlled disbursement account or other appropriate account.
4.1.2. Fundings by Lenders. Each Tranche A Lender shall timely honor its Tranche
A Revolver Commitment by funding its Pro Rata share of each Borrowing of Tranche
A Revolver Loans that is properly requested hereunder and each Tranche A-1
Lender shall timely honor its Tranche A-1 Revolver Commitment by funding its Pro
Rata share of each Borrowing of Tranche A-1 Revolver Loans that is properly
requested hereunder. Except for Borrowings to be made as Swingline Loans, Agent
shall endeavor to notify Lenders of each Notice of Borrowing (or deemed request
for a Borrowing) by 12:00 noon on the proposed funding date for Base Rate Loans
or by 3:00 p.m. at least three Business Days before any proposed funding of
LIBOR Loans. Each Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event Lender shall fund its
Pro Rata share by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the proceeds of the Loans as
directed by Borrower Agent. Unless Agent shall have received (in sufficient time
to act) written notice from a Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrowers agree to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in this Loan Agreement, and such funds are not made available to the Borrowers
by the Agent because the conditions to the applicable credit extension set forth
in Section 6 are not satisfied or waived in accordance with the terms hereof,
the Agent shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.

 

-54-



--------------------------------------------------------------------------------



 



4.1.3. Swingline Loans; Settlement.
(a) In reliance upon the agreements of the other Lenders set forth in this
Section 4.1.3, Agent may, in its sole and absolute discretion (unless Agent has
knowledge that the conditions set forth in Section 6.2 have not been met),
advance Swingline Loans to Borrowers out of Agent’s own funds, up to an
aggregate outstanding amount of $75,000,000, unless the funding is specifically
required to be made by all Lenders hereunder. Each Swingline Loan shall
constitute a Base Rate Tranche A Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note. If the Agent shall elect not
to fund a requested Swingline Loan for any reason, the Agent shall notify the
Borrower Agent of such election after the receipt of the borrowing notice in
respect of such Swingline Loan.
(b) To facilitate administration of the Loans, Tranche A Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Tranche A Revolver Loans may take place periodically on a date determined
from time to time by Agent, which shall occur at least once every week. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Tranche A Lenders. Between
settlement dates, Agent may in its discretion apply payments on Loans to
Swingline Loans, regardless of any designation by Borrower or any provision
herein to the contrary. Each Tranche A Lender’s obligation to make settlements
with Agent is absolute and unconditional, without offset, counterclaim or other
defense, and whether or not the Tranche A Commitments have terminated, a Tranche
A Overadvance exists, or the conditions in Section 6 are satisfied. If, due to
an Insolvency Proceeding with respect to a Borrower or otherwise, any Swingline
Loan may not be settled among Tranche A Lenders hereunder, then each Tranche A
Lender shall be deemed to have purchased from Agent a Pro Rata participation in
each unpaid Swingline Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.
4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or other e-mailed, electronic or
internet-based instructions in form, in each case, acceptable to the Agent and
the Borrowers. Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern. Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic or
other e-mailed, electronic or internet-based instructions in form, in each case,
reasonably acceptable to the Agent and the Borrowers, from a person believed in
good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

 

-55-



--------------------------------------------------------------------------------



 



4.2. Defaulting Lender. If a Lender is a Defaulting Lender, Agent may (but shall
not be required to), in its discretion, retain payments that would otherwise be
made to such Defaulting Lender hereunder, apply the payments to such Lender’s
defaulted obligations or readvance the funds to Borrowers in accordance with
this Loan Agreement. The failure of any Lender to fund a Loan or to make a
payment in respect of a LC Obligation shall not relieve any other Lender of its
obligations hereunder, and no Lender shall be responsible for default by another
Lender. Lenders and Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by any Borrower) that, solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.
4.3. Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Tranche A Revolver Loans having the same length and
beginning date of their Interest Periods shall be aggregated together, and such
Loans shall be allocated among Tranche A Lenders on a Pro Rata basis and all
LIBOR Tranche A-1 Revolver Loans having the same length and beginning date of
their Interest Periods shall be aggregated together, and such Loans shall be
allocated among Tranche A-1 Lenders on a Pro Rata basis. No more than ten LIBOR
Tranche A Revolver Loans and LIBOR Tranche A-1 Revolver Loans, in the aggregate,
may be outstanding at any time, and each aggregate LIBOR Loan when made,
continued or converted shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof. Upon determining Adjusted LIBOR for
any Interest Period requested by Borrowers, Agent shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrowers,
shall confirm any telephonic notice in writing.
4.4. Borrower Agent. Each Borrower hereby designates Bon-Ton (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications with Agent, Issuing Bank or any
Lender, preparation and delivery of Borrowing Base Certificates and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Agent shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.
4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, with the
consent of Agent, any Cash Management Services). All undertakings of Borrowers
contained in the Loan Documents shall survive any termination, and Agent shall
retain its Liens in the Collateral and all of its rights and remedies under the
Loan Documents until the occurrence of payment in full, in cash of all accrued
and unpaid principal, interest and fees, and any other Obligations then due and
owing, the payment of any appropriate collateral deposits in connection with
other Obligations and the occurrence of the Commitment Termination Date.
Notwithstanding such payment in full, in cash, of all accrued and unpaid
principal, interest and fees, and any other Obligations then due and owing, the
payment of any appropriate collateral deposits in connection with other
Obligations and the occurrence of the Commitment Termination Date, Agent shall
not be required to terminate its Liens in any Collateral unless, with respect to
any damages Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, Agent receives (a) a written agreement, executed
by Borrowers and any Person whose advances are used in whole or in part to
satisfy the Obligations, indemnifying Agent and Lenders from any such damages;
or (b) such Cash Collateral as Agent, in its discretion, deems necessary to
protect against any such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7,
3.9, 5.4, 5.8, 12, and 14.2, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.

 

-56-



--------------------------------------------------------------------------------



 



SECTION 5. PAYMENTS
5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without condition, deduction, offset, counterclaim or defense of any
kind, free of (and without deduction for) any Taxes, and in immediately
available funds, not later than 2:00 p.m. on the due date. Any payment after
such time shall be deemed made on the next Business Day. Borrowers may, at the
time of payment, specify to Agent the Obligations to which such payment is to be
applied, but Agent shall in all events retain the right to apply such payment in
such manner as Agent, subject to the provisions hereof, may determine to be
appropriate. If any payment under the Loan Documents shall be stated to be due
on a day other than a Business Day, the due date shall be extended to the next
Business Day and such extension of time shall be included in any computation of
interest and fees. Any payment of a LIBOR Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.9. Any prepayment
of the Tranche A Revolver Loan shall be applied first to Base Rate Tranche A
Revolver Loans and then to LIBOR Tranche A Revolver Loans. Any prepayment of the
Tranche A-1 Revolver Loan shall be applied first to Base Rate Tranche A-1
Revolver Loans and then to LIBOR Tranche A-1 Revolver Loans. Unless the Agent
shall have received notice from the Borrower Agent prior to the time at which
any payment is due to the Agent for the account of the Lenders or the Issuing
Bank hereunder that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.
5.2. Repayment of Loans. The Loans shall be due and payable in full on the
Termination Date, unless payment is sooner required hereunder. The Loans may be
prepaid in accordance with Section 5.1. The Loans shall also be prepaid as soon
as practicable but no later than three (3) Business Days after the consummation
of any Asset Disposition (other than any Asset Disposition by any SPE or Passive
Company) (x) specified in clauses (l) through (r) of the definition of
“Permitted Asset Disposition” or (y) occurring after the commencement and during
the continuation of a Trigger Event Period (or if a Trigger Event would occur
after giving effect to any such Asset Disposition), in each case, in an amount
equal to 100% of the Net Proceeds of such Asset Disposition, with such Net
Proceeds to be applied to the Obligations in accordance with Section 5.5. The
Loans shall also be prepaid in accordance with Section 8.6.2.
5.2.1. Certain Other Mandatory Repayments of the Loans and Reduction of
Commitments. As soon as practicable but no later than three (3) Business Days
after (i) a store closing, going-out-of-business or similar sale by all of the
Obligors of all or substantially all of their retail operations or Inventory,
(ii) a foreclosure by Agent of its Liens on a material portion of the Collateral
or (iii) a disposition of a material portion of the Collateral by Agent as a
result of the cessation of retail operations at all or substantially all Stores,
excluding Force Majeure or Ordinary Course of Business temporary closures, the
Borrowers agree and acknowledge that the Net Proceeds therefrom shall be applied
to the Obligations in accordance with Section 5.5 and the Commitments shall be
permanently reduced in an amount equal to such Net Proceeds so applied. Each
prepayment made pursuant to this Section 5.2.1 shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid.

 

-57-



--------------------------------------------------------------------------------



 



5.3. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any Obligor makes a payment to Agent or Lenders, or if Agent or
any Lender receives payment from the proceeds of Collateral, exercise of setoff
or otherwise, and such payment is subsequently invalidated or required to be
repaid to a trustee, receiver or any other Person, then the Obligations
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been received and any enforcement or setoff had not occurred.
5.5. Allocation of Payments.
5.5.1. Pre-Default Allocation of Payments. Notwithstanding anything herein to
the contrary, at all times when no Event of Default has occurred and is
continuing, all payments, whether arising from payments by Obligors, realization
on Collateral, setoff or otherwise, shall be allocated as follows:
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
(b) second, to all amounts owing to Agent on Swingline Loans or Protective
Advances;
(c) third, to all amounts owing to Issuing Bank on LC Obligations;
(d) fourth, to all Obligations constituting fees owing to the Tranche A Lenders
in their capacity as Tranche A Lenders (excluding amounts relating to Bank
Products);
(e) fifth, to all Obligations constituting interest then owing on Tranche A
Revolver Loans (excluding amounts relating to Bank Products);
(f) sixth, to all other Obligations owing to the Tranche A Lenders in their
capacity as Tranche A Lenders, other than Bank Product Debt;
(g) seventh, to all Obligations constituting fees owing to the Tranche A-1
Lenders in their capacity as Tranche A-1 Lenders (excluding amounts relating to
Bank Products);
(h) eighth, to all Obligations constituting interest then owing on Tranche A-1
Revolver Loans (excluding amounts relating to Bank Products);
(i) ninth, to all other Obligations owing to the Tranche A-1 Lenders in their
capacity as Tranche A-1 Lenders, other than Bank Product Debt;

 

-58-



--------------------------------------------------------------------------------



 



(j) tenth, to Bank Product Debt owing to the Lenders and their Affiliates for
which Agent has received written notice as provided under the definition of
“Bank Product”; and
(k) eleventh, to Bank Product Debt owing to the Lenders and their Affiliates for
which Agent has not received written notice as provided under the definition of
“Bank Product”.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt or LC Obligations shall be the lesser of the applicable LC
Obligations or Bank Product Amount last reported to Agent or the actual LC
Obligations or Bank Product Debt as calculated by the methodology reported to
Agent for determining the amount due. Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the Secured Party. In the absence of such notice,
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it. The allocations set forth in this Section 5.5.1 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
5.5.2. Post-Default Allocation of Payments. Notwithstanding anything herein to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
(b) second, to all amounts owing to Agent on Swingline Loans or Protective
Advances;
(c) third, to all amounts owing to Issuing Bank on LC Obligations;
(d) fourth, to all Obligations constituting fees owing to the Tranche A Lenders
in their capacity as Tranche A Lenders (excluding amounts relating to Bank
Products);
(e) fifth, to all Obligations constituting interest then owing on Tranche A
Revolver Loans (excluding amounts relating to Bank Products);
(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;
(g) seventh, to all other Obligations owing to the Tranche A Lenders in their
capacity as Tranche A Lenders, other than Bank Product Debt;
(h) eighth, to all Obligations constituting fees owing to the Tranche A-1
Lenders in their capacity as Tranche A-1 Lenders (excluding amounts relating to
Bank Products);
(i) ninth, to all Obligations constituting interest then owing on Tranche A-1
Revolver Loans (excluding amounts relating to Bank Products);
(j) tenth, to all other Obligations owing to the Tranche A-1 Lenders in their
capacity as Tranche A-1 Lenders, other than Bank Product Debt;
(k) eleventh, to Bank Product Debt owing to the Lenders and their Affiliates for
which Agent has received written notice as provided under the definition of
“Bank Product”; and
(l) twelfth, to Bank Product Debt owing to the Lenders and their Affiliates for
which Agent has not received written notice as provided under the definition of
“Bank Product”.

 

-59-



--------------------------------------------------------------------------------



 



Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt or LC Obligations shall be the lesser of the applicable LC
Obligations or Bank Product Amount last reported to Agent or the actual LC
Obligations or Bank Product Debt as calculated by the methodology reported to
Agent for determining the amount due. Agent shall have no obligation to
calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the Secured Party. In the absence of such notice,
Agent may assume the amount to be distributed is the Bank Product Amount last
reported to it. The allocations set forth in this Section 5.5.2 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
This Section 5.5.2 is not for the benefit of or enforceable by any Obligor.
5.5.3. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in error (unless it has been determined in a final,
non-appealable judgment by a court of competent jurisdiction that such error was
a result of the gross negligence or willful misconduct of Agent) and if any such
application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made in error (unless it has been determined in a final, non-appealable judgment
by a court of competent jurisdiction that such error was a result of the gross
negligence or willful misconduct of Agent) shall be to recover the amount from
the Person that actually received it (and, if such amount was received by any
Lender, such Lender hereby agrees to return it).
5.6. Application of Payments. On each Business Day occurring prior to the
commencement of a Trigger Event Period, the available balance in the main
Dominion Account on each Business Day (to the extent practicable and consistent
with past practices) shall be transferred, by the Borrowers, to the Borrower
Account on the next Business Day (to the extent practicable and consistent with
past practices). On each Business Day after the commencement and during the
continuation of a Trigger Event Period, the available balance in the Dominion
Accounts on such Business Day shall be transferred, by the Agent, to a Borrower
Account at Bank of America, and shall be applied to the Obligations on the next
Business Day. Each Obligor irrevocably waives the right at all times after the
commencement and during the continuation of a Trigger Event Period to direct the
application of any payments or Collateral proceeds, and agrees that Agent
(subject to Section 5.5.1 and Section 5.5.2, as applicable) shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable, notwithstanding any entry by Agent in
its records. If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of Obligors and shall be made available to Borrowers as long as no Default
or Event of Default exists.
5.7. Loan Account; Account Stated.
5.7.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

 

-60-



--------------------------------------------------------------------------------



 



5.7.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent demonstrable error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.8. Taxes. If any Taxes (except Excluded Taxes) shall be payable by any party
due to the execution, delivery, issuance or recording of any Loan Documents, or
the creation or repayment of any Obligations, Borrowers shall pay (and shall
promptly reimburse Agent and Lenders for their payment of) all such Taxes,
including any interest and penalties thereon, and will indemnify and hold
harmless Indemnitees against all liability in connection therewith. If Borrowers
shall be required by Applicable Law to withhold or deduct any Taxes (except
Excluded Taxes) with respect to any sum payable under any Loan Documents,
(a) the sum payable to Agent or such Lender shall be increased as may be
necessary so that, after making all required withholding or deductions, Agent or
such Lender (as the case may be) receives an amount equal to the sum it would
have received had no such withholding or deductions been made; (b) Borrowers
shall make such withholding or deductions; and (c) Borrowers shall pay the full
amount withheld or deducted to the relevant taxing or other authority in
accordance with Applicable Law.
5.9. Withholding Tax Exemption. At least five Business Days prior to the first
date for payment of interest or fees hereunder to a Foreign Lender, the Foreign
Lender shall deliver to Borrowers and Agent two duly completed copies of IRS
Form W-8BEN or W-8ECI (or any subsequent replacement or substitute form
therefor), certifying that such Lender can receive payment of Obligations
without deduction or withholding of any United States federal income taxes. Each
Foreign Lender shall deliver to Borrowers and Agent two additional copies of
such form before the preceding form expires or becomes obsolete or after the
occurrence of any event requiring a change in the form, as well as any
amendments, extensions or renewals thereof as may be reasonably requested by
Borrowers or Agent, in each case, certifying that the Foreign Lender can receive
payment of Obligations without deduction or withholding of any such taxes unless
any change in treaty or law has occurred that renders such forms inapplicable or
prevents the Foreign Lender from certifying that it can receive payments without
deduction or withholding of such taxes. During any period that a Foreign Lender
does not or is unable to establish that it can receive payments without
deduction or withholding of such taxes, other than by reason of any change in
treaty or law that occurs after it becomes a Lender, Agent may withhold taxes
from payments to such Foreign Lender at the applicable statutory and treaty
rates, and Borrowers shall not be required to pay any additional amounts under
Section 5.8 or this Section 5.9 as a result of such withholding. Each Lender or
Agent that is organized under the laws of the United States, or any state or
district thereof shall provide to the Borrowers (and in the case of a Lender, to
the Agent) two duly executed copies of IRS Form W-9. In the event that any
Lender or Agent does not comply with the requirements of this Section 5.9,
Borrowers may withhold taxes from payments to such Lender or Agent as required
by applicable law. In the event of the resignation or removal of the Agent
pursuant to Section 12.8 hereunder, the successor Agent shall be subject to the
provisions of this Section 5.9 in the same manner as a its predecessor Agent,
and shall be required to provide the appropriate IRS Form W-8BEN or W-8ECI to
the Borrowers as required in this Section 5.9. In the event that the successor
Agent does not comply with the requirements of this Section 5.9, Borrowers may
withhold taxes from payments to such successor Agent as required by applicable
law.

 

-61-



--------------------------------------------------------------------------------



 



5.10. Nature and Extent of Each Borrower’s Liability.
5.10.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty of
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or liable; (b) the absence of any
action to enforce this Loan Agreement (including this Section 5.10.1) or any
other Loan Document, or any waiver, consent or indulgence of any kind by Agent
or any Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.10.2. Waivers.
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. It is agreed among each
Borrower, Agent and Lenders that the provisions of this Section 5.10.2 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, Agent and Lenders would decline to make Loans and issue
Letters of Credit. Notwithstanding anything to the contrary in any Loan
Document, and except as set forth in Section 5.10.3, each Borrower expressly
waives all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off, as well as all defenses
available to a surety, guarantor or accommodation co-obligor. Each Borrower
acknowledges that its guaranty pursuant to this Section 5.10.2 is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in the exercise
of any rights or remedies, Agent or any Lender shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action by
Agent or such Lender and waives any claim based upon such action, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had but for such action. Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations. Each Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. If Agent bids at any foreclosure or trustee’s sale or at any private
sale, Agent may bid all or a portion of the Obligations and the amount of such
bid need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

 

-62-



--------------------------------------------------------------------------------



 



5.10.3. Extent of Liability; Contribution.
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable and (ii) such Borrower’s Allocable
Amount.
(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable or
avoidable under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
(c) Nothing contained in this Section 5.10 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.
5.10.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
5.10.5. Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
at any time against any other Obligor, howsoever arising, to the Full Payment of
all Obligations.
SECTION 6. CONDITIONS PRECEDENT
6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:
(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note. Each of this Loan Agreement and the other Loan
Document shall have been duly executed and delivered to Agent by each of the
signatories thereto, and each shall be in form and substance reasonably
satisfactory to the Agent and each of the Lenders, and each Obligor shall be in
compliance with all terms thereof.

 

-63-



--------------------------------------------------------------------------------



 



(b) Agent and the Lenders shall be satisfied that the Security Documents shall
be effective to create in favor of the Agent a legal, valid and enforceable
first priority (subject only to Permitted Liens entitled to priority under
Applicable Law) perfected security interest in and Lien upon the Collateral and
shall have received (i) evidence that all filings, recordings, deliveries of
instruments and other actions necessary or desirable in the commercially
reasonable opinion of Agent to protect and preserve such security interests
shall have been duly effected, (ii) UCC and Lien searches (and the equivalent
thereof in all applicable foreign jurisdictions) and other evidence reasonably
satisfactory to Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens and Liens to be discharged on or prior to the Closing
Date, (iii) evidence that the payment (or evidence of provision for payment) of
all filing and recording fees and taxes due and payable in respect thereof has
been made in form and substance reasonably satisfactory to Agent and each of the
Lenders, and (iv) a completed and fully executed perfection certificate in form
and substance reasonably satisfactory to Agent;
(c) Agent shall have received the Related Real Estate Documents for all Real
Estate subject to a Mortgage.
(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox and the Borrower Account, each in form and
substance, and with financial institutions, reasonably satisfactory to Agent and
each of the Lenders.
(e) Agent shall have received a certificate, in form and substance reasonably
satisfactory to it and each of the Lenders, from the chief financial officer of
each Borrower (with such certification to be in such Person’s capacity as chief
financial officer of such Borrower and not in such Person’s individual capacity)
certifying that:
(i) after giving effect to the initial Loans and transactions hereunder, (A)
(x) Parent and its Subsidiaries, on a consolidated basis, are Solvent and
(y) each Borrower, individually, is Solvent; (B) no Default or Event of Default
exists; (C) the representations and warranties set forth in Section 9 are true
and correct in all material respects; and (D) each Borrower has complied in all
material respects with all agreements and conditions to be satisfied by it under
the Loan Documents;
(ii) there is no action, suit, investigation or proceeding pending or, to the
knowledge of Parent or its Subsidiaries, threatened in writing in any court or
before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect;
(iii) all Loans made by the Lenders to the Borrowers hereunder are and shall
remain in full compliance with the Federal Reserve’s margin regulations; and
(iv) no law or regulation to which any Borrower is subject is applicable to the
transactions contemplated hereby which could reasonably be expected to have a
Material Adverse Effect on any Obligor or a Material Adverse Effect on the
transactions contemplated hereby.
(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor (with such certification to be in such Person’s capacity as an officer
of such Obligor and not in such Person’s individual capacity), certifying
(i) that attached copies of such Obligor’s Organic Documents are true and
complete, and in full force and effect, without amendment except as shown,
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility, and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents.
(g) Agent shall have received a written opinion of Paul, Weiss, Rifkind, Wharton
& Garrison LLP, as well as any relevant local counsel to Obligors or Agent, in
form and substance reasonably satisfactory to Agent and each of the Lenders.

 

-64-



--------------------------------------------------------------------------------



 



(h) Agent shall have received copies of the charter documents of each Obligor,
certified as appropriate by the Secretary of State or another official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
or subsistence certificates, as applicable, for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and each jurisdiction where such Obligor’s conduct of business
or ownership of Property necessitates qualification.
(i) Agent shall (i) have received copies of policies of insurance, (ii) be
reasonably satisfied with the amount, types and terms and conditions of all
insurance maintained by the Obligors and their Subsidiaries, and (iii) have
received certificates of insurance with endorsements naming Agent, for the
benefit of the Secured Parties, as loss payee or additional insured, as
applicable, with respect to each insurance policy required to be maintained with
respect to the Collateral and otherwise in form and substance reasonably
satisfactory to Agent and each of the Lenders.
(j) [Reserved].
(k) Borrowers shall have paid all reasonable and documented fees and
out-of-pocket expenses to be paid to Agent and Lenders on the Closing Date
(including, without limitation, all reasonable and documented fees,
out-of-pocket charges and disbursements of one outside counsel, one local
counsel in each relevant jurisdiction (as determined by the Agent in its
reasonable discretion), one special or regulatory counsel in respect of each
matter (as reasonably required by the Agent) and conflict of interest counsel
(as determined by the Agent in its reasonable discretion), accounting,
appraisal, consulting and other reasonable and documented fees, out-of-pocket to
the extent invoiced prior to or on the Closing Date.
(l) Agent shall have received copies of the Second Lien Loan Documents (if
applicable) and all certificates, opinions and other material documents
delivered thereunder, certified by a Senior Officer as complete and correct
(with such certification to be in such Person’s capacity a Senior Officer of an
Obligor and not in such Person’s individual capacity), and the Agent shall be
satisfied with the terms and conditions and provisions thereof.
(m) Agent and the Lenders shall have agreed to satisfactory intercreditor
arrangements with the Second Lien Agent and Agent shall have received a fully
executed Intercreditor Agreement in full force and effect.
(n) Agent shall have received all inventory and asset appraisals, commercial
finance audits, field audits and such other reports, audits and other
information or certifications as it may reasonably request with respect to the
Collateral.
(o) Agent shall have received a flow of funds, in form and substance reasonably
satisfactory to it.
(p) Agent shall have received copies of notifications, instructing each of
Mastercard, Visa, HSBC and each Obligor’s other Credit Card Processor required
by Agent to transfer all amounts owing by such Credit Card Processor to an
Obligor directly to the Borrower Account or other Deposit Account reasonably
acceptable to Agent and subject to control arrangements reasonably satisfactory
to Agent, with (x) such notifications (each, a “Credit Card Notification”) to be
substantially the form attached hereto as Exhibit E, or in such other form
reasonably acceptable to Agent, (y) such notifications to be executed by each
relevant Obligor, sent to each such Credit Card Processor and (z) Agent to be
satisfied that the Obligors have exercised commercially reasonable efforts to
obtain acknowledgments of such Credit Card Notifications from such Credit Card
Processors.

 

-65-



--------------------------------------------------------------------------------



 



(q) Agent shall have received an officer’s certificate of a Senior Officer of
the Borrowers indicating that Excess Availability as of the Closing Date, after
giving effect to the transactions contemplated hereby, is not less than
$210,000,000.
(r) Agent shall have received an omnibus assignment agreement from all of the
non-continuing lenders under the Existing Credit Facility, in form and substance
reasonably satisfactory to Agent.
(s) Agent shall have received such other certificates, documents, agreements and
information in respect of any Obligor as Administrative Agent may reasonably
request.
For purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Loan Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date and except for changes
therein which do not cause a violation of this Loan Agreement);
(c) All conditions precedent to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers set forth in any other Loan Document shall be satisfied;
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.
6.3. Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.

 

-66-



--------------------------------------------------------------------------------



 



SECTION 7. COLLATERAL
7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all of the following
personal and fixture property, assets and rights of such Obligor of every kind
and nature, whether now owned or hereafter acquired or arising, and wherever
located:
(a) all Accounts and all Credit Card Receivables;
(b) all Chattel Paper, including electronic chattel paper;
(c) all Commercial Tort Claims described on Schedule 7.1(c), as shall be amended
from time to time in accordance with Section 7.4.1;
(d) all Deposit Accounts;
(e) all Documents;
(f) subject to the proviso to Section 7.1(m), all General Intangibles, including
Payment Intangibles, Software and Intellectual Property; provided, however, that
the grant of security interest shall not include any intent-to-use application
for a trademark that may be deemed invalidated, canceled or abandoned due to the
grant and/or enforcement of such security interest unless and until such time
that the grant and/or enforcement of the security interest will not affect the
status or validity of such trademark;
(g) all Goods, including Inventory, Equipment and Fixtures, excluding (i) any
motor vehicles and (ii) any Equipment subject to Purchase Money Liens securing
Permitted Purchase Money Debt so long as the documents evidencing such Permitted
Purchase Money Debt expressly prohibit a second priority lien on such Equipment;
(h) all Instruments;
(i) all Investment Property;
(j) all Letter-of-Credit Rights;
(k) all Supporting Obligations;
(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
(m) all equity interests in any Subsidiary of such Obligor; provided that such
grant of security interest shall not extend to the partnership interests in any
of The Bon-Ton Properties-Eastview L.P., The Bon-Ton Properties- Marketplace
L.P., or The Bon-Ton Properties- Greece Ridge L.P., to the extent that the grant
of such security interest would constitute or result in a breach or termination
pursuant to the terms of, or a default under, any lease, loan document,
partnership agreement or other organizational document of such limited
partnership, so long as such restrictive provision is enforceable under
Applicable Law;
(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

 

-67-



--------------------------------------------------------------------------------



 



(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth
herein and solely with respect to assets other than Inventory, Accounts, and
other assets of the types that are not included in the Tranche A Borrowing Base
or the Tranche A-1 Borrowing Base, this Loan Agreement shall not constitute a
grant of a security interest in, and “Collateral” shall not include any property
to the extent that a grant of security interest therein (x) is prohibited by any
requirements of law or (y) is prohibited by or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or any applicable shareholder or similar
agreement, in the case of clause (x) and (y), solely to the extent such
prohibition or breach or default or requirement for consent is in effect and is
enforceable under Applicable Law.
7.2. Lien on Deposit Accounts; Cash Collateral.
7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all of such Obligor’s
right, title and interest in and to each Deposit Account of such Obligor (except
for those referred to in clauses (i) through (iv) of Section 8.5) and any
deposits or other sums at any time credited to any such Deposit Account,
including any sums in any blocked or lockbox accounts or in any accounts into
which such sums are swept. Prior to the commencement of a Trigger Event Period,
each Obligor shall direct each bank or other depository to deliver to the
Borrower Account, on each Business Day (to the extent practicable and consistent
with past practices), all available balances in each Deposit Account maintained
by such Obligor with such depository (except for (a) those Deposit Accounts
referred to in clauses (i) through (iv) of Section 8.5 and (b) those Deposit
Accounts exclusively used as secondary operating accounts and described on
Schedule 7.2.1 (as may be updated with the reasonable approval of Agent with
respect to such secondary operating accounts) so long as the average account
balances in such accounts described in this clause (b) are in amounts consistent
with the Ordinary Course of Business of the Obligors); provided, however, that
the Obligors may maintain an aggregate account balance in local Deposit Accounts
not to exceed $5,000 for each Store supported by such local Deposit Account for
petty cash and Store expense reimbursement purposes. At all times after the
commencement and during the continuation of a Trigger Event Period, the Agent
shall direct each bank or other depository to deliver to a Borrower Account at
Bank of America on each Business Day, for application to the Obligations then
outstanding, all available balances in each Deposit Account maintained by any
Obligor with such depository (except for those Deposit Accounts referred to in
clauses (i) through (iv) of Section 8.5). Each Obligor irrevocably appoints, at
all times after the commencement and during the continuation of a Trigger Event
Period, Agent as such Obligor’s attorney in fact to collect such balances to the
extent any such delivery is not so made. Each Obligor waives the right at all
times after the commencement and during the continuation of a Trigger Event
Period to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records. If, as a result of Agent’s
receipt of Payment Items or proceeds of Collateral, a credit balance exists, the
balance shall not accrue interest in favor of Obligors and shall be made
available to Borrowers as long as no Default or Event of Default exists.
7.2.2. Cash Collateral. Any Cash Collateral may be invested, in Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement, understanding or course of dealing with any
Obligor, and shall have no responsibility for any investment or loss. Each
Obligor hereby grants to Agent, for the benefit of Secured Parties, a security
interest in all Cash Collateral held from time to time and all proceeds thereof,
as security for the Obligations, whether such Cash Collateral is held in the
Cash Collateral Account or elsewhere. Agent may apply Cash Collateral to the
payment of any Obligations, in such order as Agent may elect, as they become due
and payable. The Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent. No Obligor or other Person claiming
through or on behalf of any Obligor shall have any right to any Cash Collateral,
until payment in full, in cash of all Obligations and the occurrence of the
Commitment Termination Date.

 

-68-



--------------------------------------------------------------------------------



 



7.3. Real Estate Collateral. The Obligations shall be secured by Mortgages upon
(x) all Real Estate owned by Obligors described on Schedule 7.3 and (y) all
leasehold interests in Real Estate described on Schedule 7.3. The Mortgages
shall be duly recorded, at Borrowers’ expense, in each office where such
recording is required to constitute a fully perfected Lien on the Real Estate
covered thereby. If any Obligor acquires any fee ownership in any Real Estate
after the Closing Date (unless such Real Estate is encumbered by Permitted
Purchase Money Debt, the terms of which expressly prohibit a Lien junior in
priority on such Real Estate) having a value in excess of $5,000,000, such
Obligor shall, within 60 days, execute, deliver and record a Mortgage sufficient
to create a first priority perfected Lien (or, where such Real Estate is subject
to Permitted Purchase Money Debt and the documents evidencing such Debt permit
Agent to hold a lien junior in priority on such Real Estate, a Lien junior in
priority) in favor of Agent on such Real Estate, and shall deliver all Related
Real Estate Documents. The Agent shall amend Schedule 7.3 to reflect thereon any
Real Estate that becomes subject to the requirements set forth in the preceding
sentence after the Closing Date.
7.4. Other Collateral.
7.4.1. Commercial Tort Claims. Obligors shall promptly notify Agent in writing
if Parent or any Subsidiary has a Commercial Tort Claim (other than, as long as
no Event of Default exists, a Commercial Tort Claim for less than $1,000,000)
and, upon Agent’s request, shall promptly execute such documents and take such
actions as Agent deems appropriate (including amending Schedule 7.1(c))to confer
upon Agent (for the benefit of Secured Parties) a duly perfected, first priority
(subject to Permitted Liens entitled to priority under Applicable Law) Lien upon
such claim.
7.4.2. Certain After-Acquired Collateral. Obligors shall promptly (or, in the
case of Intellectual Property, within 20 Business Days after the first day of
each Fiscal Quarter) notify Agent in writing if, after the Closing Date, Parent
or any Subsidiary obtains any interest in any Collateral consisting of Deposit
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property that is
registered or subject to a pending application for registration, Investment
Property or Letter-of-Credit Rights which has not yet been perfected and, upon
Agent’s reasonable request, shall promptly execute such documents and take such
actions as Agent deems reasonably appropriate to effect Agent’s duly perfected,
first priority (subject to Permitted Liens entitled to priority under Applicable
Law) Lien upon such Collateral, including obtaining any appropriate possession,
control agreement or Lien Waiver to the extent required by Section 10.1.10. If
any Collateral is in the possession of a third party, at Agent’s request,
Obligors shall use commercially reasonable efforts to obtain an acknowledgment
that such third party holds the Collateral for the benefit of Agent.
Notwithstanding the foregoing, if any additional notifications are required to
be delivered to Second Lien Agent under Section 7.4.2 of the Second Lien Loan
Agreement, such notification shall be required hereunder.
7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of the Obligors relating to any
Collateral.
7.6. Further Assurances. Promptly upon request, Obligors shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent reasonably deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Loan Agreement. Each Obligor authorizes
Agent to file any financing statement that indicates the Collateral as “all
assets” or “all personal property” of such Obligor, or words to similar effect,
and ratifies any action taken by Agent before the Closing Date to effect or
perfect its Lien on any Collateral.

 

-69-



--------------------------------------------------------------------------------



 



7.7. Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting securities of any first tier Foreign Subsidiary.
7.8. Lien Releases. (a) Upon the occurrence of payment, in full, in cash of the
Obligations (other than unmatured Contingent Obligations) and the occurrence of
the Commitment Termination Date or (b) with respect to any Collateral that is
the subject of an Asset Disposition which Borrowers certify in writing to Agent
is a Permitted Asset Disposition or a disposition of Equipment permitted under
Section 8.4.2 (and Agent may rely conclusively on any such certificate without
further inquiry), Agent will, at the Borrower’s expense, execute and deliver to
the applicable Obligor such documents as such Obligor may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Loan Documents.
SECTION 8. COLLATERAL ADMINISTRATION
8.1. Borrowing Base Certificates. The Borrowers shall deliver to the Agent and
each Co-Collateral Agent (and Agent shall promptly deliver same to Lenders)
(i) at all times prior to the commencement of a Trigger Event Period, not later
than the twelfth (12th) Business Day after the immediately preceding fiscal
month end, and at such other times as Agent may reasonably request, a Borrowing
Base Certificate prepared as of the close of business of the previous month or
such other date so requested by the Agent and (ii) at all times (x) after the
commencement and during the continuation of a Trigger Event Period or (y) during
the periods from and including the fiscal month of October of any fiscal year
through and including the Friday of the second fiscal week of January of such
fiscal year, not later than the last Business Day of each week, and at such
other times as Agent or any Co-Collateral Agent may request, a Borrowing Base
Certificate prepared as of the close of business of the previous week or such
other date so requested by Agent or a Co-Collateral Agent, with such weekly
Borrowing Base Certificates (other than those coinciding with a month end)
updated for purchases and sales of Inventory from the prior week in a manner
consistent with the past practices of the Obligors and reasonably approved by
Agent. All calculations of Tranche A Excess Availability, Tranche A-1 Excess
Availability and Excess Availability in any Borrowing Base Certificate shall
originally be made by Borrowers and certified by a Senior Officer (with such
certification to be in such Person’s capacity as a Senior Officer of an Obligor
and not in such Person’s individual capacity), provided that Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Dominion Accounts or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Loan
Agreement or does not accurately reflect the Availability Reserve or the LC
Reserve.
8.2. Administration of Accounts and Credit Card Receivables.
8.2.1. Credit Card Notifications; Records. Schedule 8.2.1 sets forth, as of the
Closing Date, all arrangements to which any Obligor is a party with respect to
the payment to any Obligor of the proceeds of credit card charges for sales by
such Obligor. The Obligors shall deliver to Agent Credit Card Notifications
instructing each of their Credit Card Issuers or Credit Card Processors to
transfer all amounts owing by such processor or issuer to an Obligor directly to
the Borrower Account or a Dominion Account, with such Credit Card Notifications
to be executed by each relevant Obligor and accompanied by evidence that such
Credit Card Notifications have been received by such Credit Card Issuers or
Credit Card Processors. The Obligors shall exercise commercially reasonable
efforts to obtain acknowledgments to such Credit Card Notifications from each of
the Credit Card Issuers and Credit Card Processors. Each Obligor shall keep
accurate and complete records of its Credit Card Receivables, and shall submit
to Agent Credit Card Receivables reports, including all additions and reductions
(cash and non-cash) with respect to Credit Card Receivables of the Obligors in
each case accompanied by such supporting detail and documentation as shall be
reasonably requested by Agent, in form reasonably satisfactory to Agent, on such
periodic basis as Agent may request.

 

-70-



--------------------------------------------------------------------------------



 



8.2.2. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise.
Obligors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
8.2.3. Maintenance of Dominion Accounts. Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Obligors shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockboxes or Dominion
Accounts, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account and, if such Dominion Account is not maintained with Bank
of America, directing, in accordance with Section 5.6, the account bank to
transfer at the end of each Business Day available funds in the Dominion
Accounts to the Borrower Account consistent with past practice, and waiving
offset rights of such servicer or bank against any funds in the lockboxes or
Dominion Accounts, except offset rights for customary administrative charges.
Neither Agent nor Lenders assume any responsibility to Obligors for any lockbox
arrangements or Dominion Accounts, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
8.2.4. Proceeds of Collateral. Obligors shall request in writing and otherwise
take all reasonable steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Obligor or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
8.3. Administration of Inventory.
8.3.1. Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form reasonably
satisfactory to Agent, on such periodic basis as Agent may request. Each Obligor
shall conduct a physical inventory at least once per calendar year (and on a
more frequent basis if requested by Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Agent may request. Agent
may participate in and observe each inventory or physical count.
8.3.2. Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business and (b) no Event of
Default, Tranche A Overadvance or Tranche A-1 Overadvance exists or would result
therefrom.
8.3.3. Acquisition, Sale and Maintenance. No Obligor shall acquire or accept any
Inventory which is part of the Borrowing Base on consignment or approval. No
Obligor shall sell any Inventory on consignment or approval. Obligors shall use,
store and maintain all Inventory with reasonable care and caution, in accordance
with applicable standards of any insurance and in conformity with all Applicable
Law, and shall make current rent payments (within applicable grace periods
provided for in leases) at all locations where any Collateral is located.
8.4. Administration of Equipment.
8.4.1. Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
reasonably satisfactory to Agent. Promptly upon request, Obligors shall deliver
to Agent evidence of their ownership or interests in any Equipment.

 

-71-



--------------------------------------------------------------------------------



 



8.4.2. Dispositions of Equipment. No Obligor shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens (other than Permitted Liens).
8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect, each Obligor
shall ensure that the Equipment is mechanically and structurally sound, and
capable of performing the functions for which it was designed, in accordance
with the manufacturer’s published and recommended specifications.
8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Obligors as of the Closing Date (or, after any update to
such Schedule 8.5 in accordance with the last sentence of this Section 8.5, as
of the date of such amendment). Each Obligor shall take all actions necessary to
establish Agent’s control (pursuant to an Account Control Agreement) of each
Deposit Account other than:
(i) each Deposit Account exclusively used for payroll, payroll taxes, or
employee benefits as set forth in Schedule 8.5(a) or any replacement account
exclusively used for payroll, payroll taxes or employee benefits;
(ii) each disbursement account of the Obligors as set forth on Schedule 8.5(a)
or any replacement disbursement account that is reasonably acceptable to Agent;
(iii) each trust account listed on Schedule 8.5(b) maintained at U.S. Bank
National Association (or any replacement account thereof) so long as the average
account balance in the accounts described in this clause (iii) is in an amount
consistent with the ordinary course of business and past practices of the
Obligors and, in any event, does not exceed (x) at any time other than during a
Trigger Event Period, $10,000,000 in the aggregate or (y) after the commencement
and during the continuation of a Trigger Event Period, $2,000,000 in the
aggregate; and
(iv) each Deposit Account, other than those described in clauses (i) through
(iii) above, containing not more than $75,000 at any time; provided that the
aggregate amount contained in all such accounts under this clause (iv) shall not
exceed $750,000 at any time; provided, however, that not later than ten (10)
Business Days after the commencement of the first Trigger Event Period to occur
after the Closing Date, the Obligors shall either (a) take all actions necessary
to establish the Agent’s control of each such Deposit Account referred to in
this clause (iv) or (b) close the Deposit Accounts referenced in this clause
(iv) and transfer all balances and all related deposit activity to a Deposit
Account over which the Agent’s control has already been established.
Each Obligor shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than Agent and the Second Lien Agent) to have
control over a Deposit Account. Each Obligor shall promptly notify Agent of any
opening or closing of a Deposit Account and, at the request of Agent, will amend
Schedule 8.5 (and Schedule 8.5(a) or Schedule 8.5(b), if applicable) to reflect
the same.

 

-72-



--------------------------------------------------------------------------------



 



8.6. General Provisions.
8.6.1. Location of Collateral. All tangible items of Collateral, other than (i)
tangible inventory having an aggregate value of no more than $500,000, and
(ii) Inventory in transit, shall at all times be kept by Obligors at the
business locations set forth in Schedule 8.6.1, except that Obligors may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; and (b) move Collateral to another location in the United
States, so long as, if such Collateral has an aggregate value of more than
$500,000 the Borrower Agent has provided Agent with 30 Business Days prior
written notice thereof.
8.6.2. Insurance of Collateral; Condemnation Proceeds.
(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, and such
other risks, in such amounts, with such endorsements, and with such insurers as
are reasonably satisfactory to Agent. All proceeds under each policy shall be
payable to Agent. From time to time upon request, Obligors shall deliver to
Agent the originals or certified copies of its insurance policies and updated
flood plain searches. Unless Agent shall agree otherwise, each policy shall
include reasonably satisfactory endorsements (i) showing Agent as sole loss
payee or additional insured, as appropriate; (ii) requiring 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Obligor fails to provide and pay for such
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Obligors therefor. Each Obligor agrees to deliver to Agent,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.
(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent.
(c) If requested by Obligors in writing within 30 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Obligors may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall, at the Borrower’s election be held by Agent as Cash
Collateral) as long as (i) no Default or Event of Default exists; (ii) such
repair or replacement is promptly undertaken and concluded, in accordance with
plans reasonably satisfactory to Agent; (iii) replacement buildings are
constructed on the sites of the original casualties (or in close proximity
thereto) and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of Liens, other than
Permitted Liens; (v) Obligors comply with disbursement procedures for such
repair or replacement as Agent may reasonably require; and (vi) the aggregate
amount of such proceeds or awards from any single casualty or condemnation does
not exceed $5,000,000. Any such proceeds or awards not applied to repair or
replace such Equipment or Real Estate in accordance with this Section 8.6.2(c)
shall be applied, by the Agent, to the Obligations in accordance with
Section 5.5.
8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes (other than Excluded Taxes) payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Obligors. Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk.

 

-73-



--------------------------------------------------------------------------------



 



8.6.4. Defense of Title to Collateral. Each Obligor shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section 8.7.
Agent, or Agent’s designee, may, during the continuation of an Event of Default,
without notice and in either its or an Obligor’s name, but at the cost and
expense of Obligors:
(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b) (i) Notify any Account Debtors of the assignment of their Accounts, demand
and enforce payment of Accounts, by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(ii) settle, adjust, modify, compromise, discharge or release any Accounts or
other Collateral, or any legal proceedings brought to collect Accounts or
Collateral; (iii) sell or assign any Accounts and other Collateral upon such
terms, for such amounts and at such times as Agent deems advisable; (iv) take
control, in any manner, of any proceeds of Collateral; (v) prepare, file and
sign an Obligor’s name to a proof of claim or other document in a bankruptcy of
an Account Debtor, or to any notice, assignment or satisfaction of Lien or
similar document; (vi) receive, open and dispose of mail addressed to an
Obligor, and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to any Accounts, Inventory or other Collateral; (viii) use
an Obligor’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which an Obligor is a beneficiary; and
(xii) take all other actions as Agent deems reasonably appropriate to fulfill
any Obligor’s obligations under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Loan Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that:
9.1.1. Organization and Qualification. Each Obligor and Subsidiary is duly
organized, validly existing and in good standing or subsisting, as applicable
under the laws of the jurisdiction of its organization. Each Obligor and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents by each Obligor have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a material default under
any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted Liens and Liens granted hereunder)
on any Property of any Obligor.

 

-74-



--------------------------------------------------------------------------------



 



9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable against each Obligor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
9.1.4. Capital Structure. Schedule 9.1.4 shows as of the date hereof, for each
Obligor and Subsidiary (other than the Parent), its name, its jurisdiction of
organization, its duly authorized and validly issued Equity Interests, the
holders of its Equity Interests, and all agreements binding on such holders with
respect to their Equity Interests. Each Obligor has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s and the Second Lien
Agent’s Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any Equity Interests of any Obligor
(other than the Parent) or Subsidiary.
9.1.5. Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, no Obligor or Subsidiary has been known
as or used any corporate, fictitious or trade names, has been the surviving
corporation of a merger or combination, or has acquired any substantial part of
the assets of any Person. The chief executive offices and other places of
business of Obligors and Subsidiaries as of the date hereof are shown on
Schedule 8.6.1.
9.1.6. Title to Properties; Priority of Liens. Each Obligor and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Obligor and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority (subject to Permitted Liens entitled to priority
under Applicable Law) Liens.
9.1.7. Security Documents. The Security Documents are effective to create in
favor of the Agent a legal, valid, perfected and enforceable first priority
(subject to Permitted Liens entitled to priority under Applicable Law) security
interest in and Lien upon the Collateral.
9.1.8. Financial Statements. The consolidated and, if applicable, combined
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Obligors and Subsidiaries that have been and are hereafter delivered
to Agent and Lenders, pursuant to Section 6.1(n) or otherwise, are prepared in
accordance with GAAP, and fairly present the financial positions and results of
operations of Obligors and Subsidiaries at the dates and for the periods
indicated, subject, in the case of interim statements, to normal year-end
adjustments. All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time. Since January 31, 2009 there have been no
changes in the financial condition of any Obligor or Subsidiary that, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Parent and its Subsidiaries, on a consolidated basis, are Solvent. Each
Borrower, individually, is Solvent.
9.1.9. Surety Obligations. No Obligor or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as is not prohibited hereunder.
9.1.10. Taxes. Each Obligor and Subsidiary has filed all material federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of each Obligor and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

 

-75-



--------------------------------------------------------------------------------



 



9.1.11. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
9.1.12. Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Obligor’s knowledge, threatened material Intellectual Property Claim with
respect to any Obligor, any Subsidiary or any of their Property (including any
Intellectual Property). All Intellectual Property registered with the U.S.
Patent and Trademark Office which is owned by any Obligor or Subsidiary is shown
on Schedule 9.1.12.
9.1.13. Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all material
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary material import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Obligors and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
9.1.14. Compliance with Laws. Each Obligor and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law.
9.1.15. Compliance with Environmental Laws. Since the Closing Date, except as
disclosed on Schedule 9.1.15 or as could not reasonably be expected to have a
Material Adverse Effect, (a) no Obligor’s or Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up, (b) no Obligor or Subsidiary has received any Environmental Notice,
(c) no Obligor or Subsidiary has any material contingent liability with respect
to any Environmental Release, environmental pollution or hazardous material on
any Real Estate now or previously owned, leased or operated by it, and (d) the
representations and warranties contained in the Environmental Agreement are true
and correct in all material respects on the Closing Date.
9.1.16. Burdensome Contracts. No Obligor or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Obligor or Subsidiary is party or subject
to any material Restrictive Agreement, except as shown on Schedule 9.1.16, none
of which prohibit the execution or delivery of any Loan Documents by an Obligor
nor the performance by an Obligor of any obligations thereunder.
9.1.17. Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened in writing
against any Obligor or Subsidiary, or any of their businesses, operations,
Properties or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; (b) as of the Closing Date, could reasonably be expected
to result in damages or penalties in excess of $10,000,000 (net of insurance
proceeds which the Borrowers reasonably believe will cover such claim or claims)
or (c) could reasonably be expected to have a Material Adverse Effect if
determined adversely to any Obligor or Subsidiary. No Obligor or Subsidiary is
in default with respect to any order, injunction or judgment of any Governmental
Authority.
9.1.18. Insurance. The properties of the Obligor and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Obligor, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Obligor or the applicable Subsidiary
operates.

 

-76-



--------------------------------------------------------------------------------



 



9.1.19. No Defaults. No Default or Event of Default has occurred and is
continuing. No Obligor or Subsidiary is in default, and no event or circumstance
has occurred or exists that with the passage of time or giving of notice would
constitute a default, under any Material Contract or in the payment of any
Borrowed Money. There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
9.1.20. ERISA. No Obligor or Subsidiary has any Multiemployer Plan or Foreign
Plan.
9.1.21. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
9.1.22. Labor Relations. Except as described on Schedule 9.1.22, no Obligor or
Subsidiary is party to or bound by any (a) management agreement, (b) consulting
agreement where the aggregate obligations of such Obligor or Subsidiary
thereunder are in excess of $100,000 or (c) collective bargaining agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any Obligor’s or Subsidiary’s employees, or, to any
Obligor’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.
9.1.23. Not a Regulated Entity. No Obligor is (a) required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended; or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
9.1.24. Margin Stock. No Obligor or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Obligors to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.
9.1.25. Plan Assets. No Obligor is an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. §2510.3-101 of any “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA or any “plan”
(within the meaning of Section 4975 of the Internal Revenue Code), and neither
the execution of this Loan Agreement nor the funding of any Loans gives rise to
a prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Internal Revenue Code.
9.1.26. Complete Disclosure. No (x) Loan Document or (y) information provided by
or on behalf of any Obligor and included in the confidential information
memorandum, dated October 2009, and delivered to the Lenders in connection with
the syndication of the Commitments, contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make the statements
contained therein not materially misleading in light of the circumstances under
which they were delivered.

 

-77-



--------------------------------------------------------------------------------



 



9.1.27. Anti-Terrorism. No Obligor appears on any list of “Specially Designated
Nationals” or other list of known or suspected terrorists that has been
generated by the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”), nor is any Obligor a citizen or resident of any
country that is subject to embargo or trade sanctions enforced by OFAC, or
otherwise is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or, to its knowledge, is otherwise associated
with any such person in any manner violative of Section 2, or (iii) subject to
the limitations or prohibitions under any other OFAC regulation or executive
order.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
10.1. Affirmative Covenants. For so long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:
10.1.1. Inspections; Appraisals. (a) Permit Agent from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of any Obligor,
inspect, audit and make extracts from any Obligor’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Obligor’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. To the extent any appraisal or other
information is shared by Agent or a Lender with any Obligor, such Obligor
acknowledges that it was prepared by Agent and Lenders for their purposes and
Obligors shall not be entitled to rely upon it. The Agent shall provide each
Co-Collateral Agent with all final Collateral appraisals and audit reports
promptly after the Agent’s receipt thereof.
(b) Reimburse Agent for all reasonable and documented out-of-pocket charges,
costs and expenses of Agent in connection with (i) examinations of any Obligor’s
books and records or any other financial or Collateral matters as Agent deems
appropriate, (x) other than those times described in clause (y), up to twice per
Loan Year or (y) at all times during a continuation of an Excess Availability
Trigger Period and for a period of twelve (12) calendar months following the end
of any such Excess Availability Trigger Period, up to three times per Loan Year;
(ii) appraisals of Inventory (x) other than those times described in clause (y),
up to twice per Loan Year or (y) at all times during a continuation of an Excess
Availability Trigger Period and for a period of twelve (12) calendar months
following the end of any such Excess Availability Trigger Period, up to three
times per Loan Year; (iii) appraisals of Eligible Real Estate, in form and
detail reasonably satisfactory to Agent, (x) at all times other than those
described in clause (y), once per Loan Year if so requested by Agent or (y) at
all times during a continuation of an Excess Availability Trigger Period and for
a period of twelve (12) calendar months following the end of any such Excess
Availability Trigger Period, twice per Loan Year if so requested by Agent; and
(iv) environmental assessment reports as Agent deems appropriate in its
reasonable discretion, with respect to the Eligible Real Estate of the Obligors;
provided, however, that (x) during an Event of Default, the Agent may conduct
any examinations and appraisals in its reasonable discretion without regard to
any such limits and (y) if any examination or appraisal is initiated during an
Event of Default, all reasonable and documented out-of-pocket charges, costs and
expenses therefor shall be reimbursed by Obligors without regard to such limits.
Obligors shall pay Agent’s then standard charges for each day that an employee
of Agent or its Affiliates is engaged in any examination activities in
connection with the foregoing, and shall pay the standard charges of Agent’s
internal appraisal group. This Section shall not be construed to limit Agent’s
right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.

 

-78-



--------------------------------------------------------------------------------



 



10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
(a) within 90 days after the close of each Fiscal Year, balance sheets as of the
end of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on a consolidated basis for Obligors
and Subsidiaries, which consolidated statements shall all be in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
certification (without qualification as to scope or “going concern” (or similar)
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and reasonably acceptable to Agent
(with the Agent hereby acknowledging and agreeing that each of
PricewaterhouseCoopers, Ernst & Young, KPMG and Deloitte & Touche are
acceptable), which certification shall be prepared in accordance with GAAP and
applicable Securities Laws and (ii) an attestation report of such certified
public accountants as to the Obligors’ internal controls pursuant to Section 404
of Sarbanes-Oxley, and shall set forth in comparative form corresponding figures
for the preceding Fiscal Year and other information reasonably acceptable to
Agent;
(b) within 45 days after the end of each fiscal quarter (but within 60 days
after the last fiscal quarter of each Fiscal Year), unaudited balance sheets as
of the end of such fiscal quarter and the related statements of income and cash
flow for such fiscal quarter and for the portion of the Fiscal Year then
elapsed, on a (i) consolidated basis for Obligors and Subsidiaries and (ii)
combined basis for Obligors and Subsidiaries other than the SPEs and Passive
Companies, setting forth in comparative form corresponding figures for the
preceding Fiscal Year as well as the applicable projections for such period
delivered under Section 10.1.2(f) and certified by the Borrower Agent pursuant
to a certificate signed on behalf of Borrower Agent by a Senior Officer of the
Borrower Agent (with such certification to be in such Person’s capacity as a
Senior Officer of such Obligor and not in such Person’s individual capacity) as
prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such quarterly period, subject to normal year-end
adjustments and the absence of footnotes;
(c) within 30 days after the end of each month (but within 60 days after the
last month in a Fiscal Year), unaudited balance sheets as of the end of such
month and the related statements of income and cash flow for such month and for
the portion of the Fiscal Year then elapsed, on a consolidated basis for Parent
and Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year as well as the applicable projections for such period
delivered under Section 10.1.2(f) and certified by a Senior Officer (with such
certification to be in such Person’s capacity as a Senior Officer of such
Obligor and not in such Person’s individual capacity) of Borrower Agent as
prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes;
(d) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while an Event of Default
exists, a Compliance Certificate executed by a Senior Officer of Borrower Agent
(with such certification to be in such Person’s capacity as a Senior Officer of
Borrower Agent and not in such Person’s individual capacity);
(e) concurrently with delivery of financial statements under clause (a) above,
and otherwise promptly after the request by Agent, copies of any detailed audit
reports or management letters submitted to the board of directors (or the audit
committee of the board of directors) of any Obligor by independent accountants
in connection with the accounts or books of any Obligor or any Subsidiary, or
any audit of any of them;
(f) not later than 45 days after the beginning of the then current Fiscal Year,
projections of Obligors’ consolidated balance sheets, results of operations,
cash flow and Availability for the current Fiscal Year and the next two Fiscal
Years, year by year, and for the current Fiscal Year, month by month;
(g) at Agent’s request, a listing of the Obligors’ consolidated trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging;

 

-79-



--------------------------------------------------------------------------------



 



(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor, if and to the extent such
information is not available on the SEC’s or the Parent’s website;
(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
(j) promptly upon the consummation of the transactions relating to the
Convertible Note Debt or any Refinancing Debt, copies certified by a Senior
Officer as complete and correct (with such certification to be in such Person’s
capacity a Senior Officer of an Obligor and not in such Person’s individual
capacity) of the Convertible Note Debt Documents or the documents relating to
the Refinancing Debt, as the case may be.
(k) promptly (x) upon delivery thereof, copies of all documents and materials of
a material financial nature provided to any other creditor of any Obligor or any
Subsidiary and (y) upon receipt thereof, copies of all material notices or
information or material non-ordinary course correspondence received from, or on
behalf of, any other creditor of any Obligor or any Subsidiary (including,
without limitation, any default or similar notices);
(l) promptly upon request therefor, all information pertaining to the Obligors
and their Subsidiaries reasonably requested by any Lender in order for such
Lender to comply with the provisions of the Patriot Act; and
(m) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Obligor’s or
Subsidiary’s financial condition or business.
Documents required to be delivered pursuant to Section 10.1.2(a) or
Section 10.1.2(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the applicable Borrower posts such documents, or provides
a link thereto on such Borrowers’ website on the internet at the website address
indicated in writing to Agent and Lenders by the Borrower Agent; or (ii) on
which such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(i) such Borrower shall deliver paper copies of such documents to Agent or any
Lender that requests such Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Agent or such Lender and
(ii) such Borrower shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates to Agent and
the Lenders. Except for such Compliance Certificates, Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

-80-



--------------------------------------------------------------------------------



 



The Obligors hereby acknowledge that (a) Agent and/or Banc of America Securities
LLC will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Obligors hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Obligors or their securities) (each,
a “Public Lender”). The Obligors hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Obligors shall be deemed to have authorized the
Agent, the Banc of America Securities LLC, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Obligors or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 14.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Agent and Banc of America Securities LLC shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent or such Related
Party; provided, however, that in no event shall the Agent or any of its Related
Parties have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
10.1.3. Notices. Notify Agent and Lenders in writing, promptly after any Senior
Officer of the Parent or the Borrower Agent obtaining knowledge thereof, of any
of the following that affects an Obligor: (a) the threat (in writing) or
commencement of any proceeding or investigation, whether or not covered by
insurance, reasonably likely to result in a Material Adverse Effect; (b) any
material pending or threatened (in writing) labor dispute, strike or walkout, or
the expiration of any material labor contract; (c) any material default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $5,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution is reasonably
likely to result in a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution is reasonably likely to result in
a Material Adverse Effect; (h) any material Environmental Release by an Obligor
or on any Property owned, leased or occupied by an Obligor; or receipt of any
material Environmental Notice; (i) the discharge of or any withdrawal or
resignation by Obligors’ independent accountants; (j) any opening of a new
office, place of business or Distribution Center where Collateral with a fair
market value of $2,000,000 or more will be located, at least 30 days prior to
such opening, (k) any “default” or “event of default” under any Second Lien Debt
Documents, Mortgage Loan Debt Documents, Senior Note Debt Documents or
Convertible Note Debt Documents, as the case may be, or (l) as soon as
practicable, in any event prior thereto, any waiver, consent, amendment or
permanent prepayment or permanent commitment reduction (and the amount thereof)
pursuant to the Second Lien Debt Documents, Mortgage Loan Debt Documents, Senior
Note Debt Documents or Convertible Note Debt Documents, as the case may be.

 

-81-



--------------------------------------------------------------------------------



 



10.1.4. Storage Agreements. Upon request, provide Agent with copies of all
existing agreements, and promptly after execution thereof provide Agent upon
request with copies of all future agreements, between an Obligor and any
warehouseman, processor, shipper, bailee, customs broker or other Person (other
than store landlords) that owns any premises at which any Collateral having an
aggregate value of more than $500,000 may be kept or that otherwise may possess
or handle any Collateral.
10.1.5. Compliance with Laws; Organic Documents; Material Contracts. Comply
(a) with all Applicable Laws, including ERISA, Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless failure to comply or maintain could not
reasonably be expected to have a Material Adverse Effect, (b) with all Organic
Documents unless failure to comply therewith would not (x) be reasonably
expected to have a Material Adverse Effect and (y) be reasonably expected to
have a materially adverse effect on the Agent or any Lender and (c) with all of
its Material Contracts except in each case where the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, if any material Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
10.1.6. Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers reasonably satisfactory to
Agent, with respect to the Properties, business and business interruption of
Obligors and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in each case, in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated.
10.1.8. Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Subsidiaries in full force and effect, if the failure
to maintain such License is reasonably likely to result in a Material Adverse
Effect.
10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and on the date such Person becomes a Subsidiary, unless such Person
is a Foreign Subsidiary, SPE or Passive Company, cause it to guaranty the
Obligations by executing a Guaranty in favor of the Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a first
priority (subject to Permitted Liens entitled to priority under Applicable Law)
Lien in favor of Agent (for the benefit of Secured Parties) on all assets of
such Person constituting Collateral (provided that perfection of any such Lien
shall be required to the same extent required by this Loan Agreement on the
Closing Date), including delivery of such legal opinions, in form and substance
reasonably satisfactory to Agent, as it shall deem appropriate.
10.1.10. Lien Waivers. Use commercially reasonable efforts to deliver Lien
Waivers for each of the Obligor’s leased locations that constitutes a Large
Inventory Location and for each of the Obligor’s leased locations in a Landlord
Lien State.

 

-82-



--------------------------------------------------------------------------------



 



10.1.11. Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by
Section 10.2.6 or Section 10.2.9.
10.1.12. Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
10.1.13. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of such Obligors or such Subsidiary, as the
case may be.
10.1.14. Operation and Maintenance Plan. If recommended by any environmental
report furnished to the Agent and if required by applicable Environmental Law
with respect to any individual parcel of Real Estate, the Obligors shall
establish and comply with an operations and maintenance program with respect to
such individual parcel of Real Estate, in form and substance reasonably
acceptable to Agent, prepared by an environmental consultant reasonably
acceptable to Agent. Without limiting the generality of the preceding sentence,
Agent may require (a) periodic notices or reports regarding matters addressed by
the operation and maintenance program to Agent in form, substance and at such
intervals as Agent may reasonably require, (b) and amendment to such operations
and maintenance program reasonably required to address changing circumstances or
applicable laws, (c) access to such parcel of Real Estate, subject to
Section 10.1.1, to review and assess the environmental condition of such parcel
and Obligors’ compliance with such operations and maintenance program, and
(d) variation of the operations and maintenance program reasonably required in
response to the reports provided by any such consultants, as required by
applicable Environmental Law.
10.2. Negative Covenants. For so long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a) the Obligations;
(b) the Mortgage Loan Debt;
(c) the Senior Note Debt;
(d) Permitted Purchase Money Debt;
(e) Borrowed Money (other than the Obligations, Mortgage Loan Debt, the Senior
Note Debt and Permitted Purchase Money Debt), but only to the extent outstanding
on the Closing Date, not satisfied with proceeds of the initial Loans and set
forth on Schedule 10.2.1;
(f) Bank Product Debt; provided that with respect to such Bank Product Debt in
respect of Hedging Agreements, such Obligor is otherwise permitted to enter into
such Hedging Agreement pursuant to Section 10.2.15;
(g) Permitted Contingent Obligations;
(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

 

-83-



--------------------------------------------------------------------------------



 



(i) Debt that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and the principal amount thereof does
not exceed, in the aggregate at any time (x) $5,000,000 minus (y) the then
outstanding principal amount of Permitted Purchase Money Debt in excess of
$20,000,000;
(j) the guarantee by any Obligor of Debt of another Obligor so long as such Debt
was otherwise permitted to be incurred under this Section 10.2.1;
(k) Second Lien Debt in an aggregate principal amount not to exceed
$100,000,000;
(l) the incurrence by any Obligor of Debt arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of any other Obligor pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or capital
stock of any Obligor (other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or capital stock of such
Obligor for the purpose of financing such acquisition), so long as the principal
amount does not exceed the gross proceeds actually received by any Obligor in
connection with such disposition;
(m) the incurrence by any Obligor of Debt arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided,
however, that such Debt is extinguished within five Business Days of its
Incurrence;
(n) Debt in respect of loans permitted to be made pursuant to Section 10.2.7;
(o) an unsecured guarantee by any Obligor of the obligations of any other
Obligor, as tenant, under any Master Lease Agreement;
(p) Convertible Note Debt in an aggregate principal amount not to exceed
$100,000,000; provided that (i) the final maturity of such Debt shall not occur
prior to June 30, 2013, (ii) there shall be no scheduled amortization or
mandatory prepayments or mandatory repayments of such Debt prior to June 30,
2013, (iii) 100% of the net proceeds from the issuance of such Debt is applied
to the repayment of the outstanding Loans, (iv) both before and after giving
effect to the Convertible Debt Documents, no Default or Event of Default shall
exist and (v) prior to the consummation of any Convertible Note Debt
transaction, Agent shall have received an officer’s certificate (in form and
substance reasonably satisfactory to Agent) from a Senior Officer of the
Borrowers certifying that the conditions set forth in this clause (p) are
satisfied;
(q) unsecured Debt owed to sellers constituting consideration for Permitted
Acquisitions on terms and conditions reasonably acceptable to Agent;
(r) unsecured Debt consisting of earn-out obligations in connection with any
Permitted Acquisition;
(s) Debt of a Person or Debt attaching to assets of a Person that, in either
case, becomes a Subsidiary of a Borrower after the date hereof as the result of
a Permitted Acquisition, provided that such Debt existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof;
(t) Debt in respect of deferred compensation incurred in the ordinary course of
business;

 

-84-



--------------------------------------------------------------------------------



 



(u) Debt incurred in connection with any sale or disposition of any property in
connection with any transaction covered by, but not prohibited by,
Section 10.2.23; and
(v) Debt owing to any insurance company in connection with the financing of any
insurance premiums permitted by such insurance company in the ordinary course of
business.
10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a) Liens in favor of Agent;
(b) Purchase Money Liens securing Permitted Purchase Money Debt (provided that
such Liens shall not, for the avoidance of doubt, secure the Debt permitted
pursuant to Section 10.2.1(p) and (r));
(c) (i) Liens for Taxes not yet due or being Properly Contested, (ii) Liens for
Taxes that are set forth in Schedule 10.2.2(c); provided that such Taxes (and
the Liens in respect thereof) are satisfied or are being Properly Contested not
later than the date that is 90 days after the Closing Date and (iii) other Liens
for Taxes in an aggregate amount not to exceed $500,000; provided that such
Taxes (and the Liens in respect thereof) are satisfied or are being Properly
Contested not later than the date that is 90 days after a Senior Officer of a
Borrower becomes aware of such Liens;
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Obligor or Subsidiary;
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;
(f) Liens arising by virtue of a judgment or judicial order against any Obligor
or Subsidiary, or any Property of an Obligor or Subsidiary not giving rise to an
Event of Default;
(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
(i) (x) Liens securing the Second Lien Debt; provided that such Liens are
subject to, and have the priority set forth in, the Intercreditor Agreement in
all respects and (y) Liens on the assets of any SPE securing the Mortgage Loan
Debt and the Refinancing Debt of Mortgage Loan Debt;
(j) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with any Obligor; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with such Obligor;
(k) Liens on property existing at the time of acquisition thereof by any
Obligor, provided that such Liens were in existence prior to the contemplation
of such acquisition and do not extend to (i) any Accounts or Inventory or
(ii) any property other than the property so acquired by such Obligor;

 

-85-



--------------------------------------------------------------------------------



 



(l) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other social
security obligations;
(m) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Debt), leases, or other
similar obligations arising in the ordinary course of business;
(n) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Debt, and which in the
aggregate do no materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Obligor;
(o) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(p) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;
(q) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense, including any interest of a
Licensor in any License;
(r) Liens arising from UCC financing statements regarding operating leases or
consignments;
(s) Liens securing Refinancing Debt of the Senior Note Debt; provided that any
such Liens are (i) limited to the collateral securing the Obligations and do not
extend to any other assets of the Parent and its Subsidiaries and (ii) expressly
subordinated to the Liens securing the Obligations and subject to an
intercreditor agreement, in form and substance and on terms and conditions,
reasonably acceptable to Agent and the Co-Collateral Agents, and such
intercreditor agreement is in full force and effect;
(t) Liens for assessments and governmental charges not yet delinquent or being
contested in good faith and for which adequate reserves have been established to
the extent required by GAAP;
(u) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
Properly Contested;
(v) deposits in the ordinary course of business to secure liability to insurance
carriers;
(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

-86-



--------------------------------------------------------------------------------



 



(x) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage amounts incurred in the
ordinary course of business and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(y) existing Liens shown on Schedule 10.2.2 and Liens securing Refinancing Debt
in respect thereof; and
(z) the licensing of Intellectual Property to third Persons on reasonable and
customary terms in the ordinary course of business consistent with past
practice; provided that such licensing does not (i) materially interfere with
the business of the Parent or any other Obligor or (ii) interfere with the
Agent’s liens or security interests or the Agent’s right to dispose of any
Collateral subject to such Intellectual Property.
10.2.3. Cash Accumulation. Permit, for a period exceeding five (5) consecutive
Business Days, cash or Cash Equivalents in an aggregate amount in excess of
$65,000,000 (other than (a) cash and Cash Equivalents reasonably necessary for
the Obligors and their Subsidiaries to satisfy the current liabilities incurred
by them in the ordinary course of their business and without acceleration of the
satisfaction of such current liabilities and (b) so long as no Trigger Event
Period exists, proceeds from the issuance of Equity Interests of the Obligors
for a period of 180 days after the receipt by the Obligors thereof) to
accumulate and be maintained in the Deposit Accounts and investment accounts of
the Obligors which are under the control of Agent (subject to Section 8.5);
provided, however, that the Obligors’ obligations under this Section 10.2.3
shall be suspended if and for so long as there are no Loans outstanding and all
Letters of Credit have been Cash Collateralized.
10.2.4. Distributions; Upstream Payments. Declare or make any Distributions,
except (i) Upstream Payments or (ii) Permitted Distributions; or create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Upstream Payment, except for restrictions (a) under the Loan Documents
and the Second Lien Loan Documents, (b) under Applicable Law, (c) in effect on
the Closing Date as shown on Schedule 9.1.16 and (d) as set forth in documents
evidencing Refinancing Debt with respect to the documents described on
Schedule 9.1.16.
10.2.5. Restricted Investments. Make any Restricted Investment.
10.2.6. Disposition of Assets. Make any Asset Disposition (other than any Asset
Disposition by any SPE or Passive Company), except a Permitted Asset
Disposition, a disposition of Equipment under Section 8.4.2, or a transfer of
Property by any Obligor to another Obligor.
10.2.7. Loans. Make any loans or other extensions of credit to any Person,
except (a) advances to an officer or employee of any Obligor for salary, travel
expenses, relocation expenses, commissions and similar items in the Ordinary
Course of Business; (b) prepaid expenses and extensions of trade credit made in
the Ordinary Course of Business; (c) deposits with financial institutions
permitted hereunder; (d) loans or other extensions of credit from Obligor to
Obligor so long as (x) each Borrower is Solvent and (y) Parent and its
Subsidiaries, on a consolidated basis, are Solvent, in each case, at the time of
any such loan or extension of credit; (e) loans or other extensions of credit by
any Obligor to any Subsidiary that is not an Obligor in an amount not to exceed
$1,000,000 at any time outstanding; and (f) loans or other extensions of credit
by any Subsidiary that is not an Obligor to any Obligor.

 

-87-



--------------------------------------------------------------------------------



 



10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to the Senior Note Debt, the Mortgage Loan Debt, the
Second Lien Debt, the Convertible Note Debt and Refinancing Debt of any of the
Senior Note Debt, the Mortgage Loan Debt, the Convertible Note Debt and the
Second Lien Debt other than (a) payments of interest, fees and expenses due in
the ordinary course, (b) regularly scheduled principal payments with respect to
the Mortgage Loan Debt and Refinancing Debt of the Mortgage Loan Debt and the
Second Lien Debt, (c) payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) of the Senior Note Debt, the
Second Lien Debt, the Mortgage Loan Debt and the Convertible Note Debt derived
solely from Refinancing Debt which meets the Refinancing Condition,
(d) prepayments of the Second Lien Debt with the proceeds of Asset Dispositions,
insurance proceeds and condemnation awards solely to the extent (i) the Net
Proceeds, insurance proceeds or condemnation awards, as applicable, were
required to be applied to the Obligations pursuant to Section 5.2 hereof and
(ii) the Required Lenders (or other parties authorized hereunder, as applicable)
and each of the Co-Collateral Agents have waived, forgiven or postponed for more
than ten (10) Business Days (by way of amendment, consent or otherwise) such
requirement; and (e) other payments (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance or acquisition) of Senior Note
Debt, Mortgage Loan Debt, Second Lien Debt, Convertible Note Debt and
Refinancing Debt of the Senior Note Debt, the Second Lien Debt, the Convertible
Note Debt and the Mortgage Loan Debt, so long as (i) no Default or Event of
Default shall have occurred and be continuing or would result after giving
effect to any such payment, (ii) Excess Availability on the date of the making
of such payment on a pro forma basis after giving effect to such payment, and
projected Excess Availability on a pro forma basis for the upcoming twelve month
period (after giving effect to such payment) is, in each case, greater than or
equal to 25% of the lesser of (x) the Tranche A Revolver Commitments plus the
Tranche A-1 Revolver Commitments or (y) the Tranche A Borrowing Base, plus the
Tranche A-1 Borrowing Base, (iii) as of the monthly fiscal period most recently
then ended, the Consolidated Fixed Charge Coverage Ratio (on a pro forma
trailing 12 fiscal month basis, giving effect to the making of such payment, and
any Borrowings made in connection therewith, determined as though such payment
and such Borrowings occurred on the first day of the twelve (12) fiscal month
period ended prior to such payment) is not less than 1.1 to 1.00, and (iv) the
Borrowers shall have provided the Agent with a certificate not less than then
(10) days prior to the making of such payment executed by a Senior Officer,
evidencing compliance, on a pro forma basis, after giving effect to such
payment, with the requirements set forth in clauses (d)(ii) and (d)(iii) above).
10.2.9. Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except (i) for
mergers or consolidations of (x) an Obligor with another Obligor or (y) a
Subsidiary that is not an Obligor with any other Subsidiary that is not an
Obligor, (ii) for liquidation or dissolution of any non-Obligor Subsidiary of
the Borrowers, so as long as (x) the net assets of such Subsidiaries remaining
after payments to creditors are distributed to an Obligor and (y) in any event,
100% of the Capital Stock or other equity securities held by such dissolving
Subsidiary are transferred to an Obligor, (iii) for liquidation or dissolution
of any Obligor (other than any Borrower) on terms and conditions reasonably
acceptable to Agent or (iv) to affect the transactions otherwise permitted
pursuant to Section 10.2.5; or (b) without fifteen (15) days prior written
notice to the Agent, change its name or conduct business under any fictitious
name, change its tax, charter or other organizational identification number, or
change its form or state of organization.
10.2.10. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except (a) director’s
qualifying shares and (b) Equity Interests issued to an Obligor.
10.2.11. Organic Documents. Amend, modify or otherwise change, in a manner which
would be materially adverse to any Lender, any of its Organic Documents as in
effect on the Closing Date.
10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.

 

-88-



--------------------------------------------------------------------------------



 



10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
10.2.14. Restrictive Agreements. Other than any conditions or restrictions in
respect to Distributions by the Parent, become a party to any Restrictive
Agreement, except (a) a Restrictive Agreement as in effect on the Closing Date
and shown on Schedule 9.1.16; (b) a Restrictive Agreement relating to secured
Debt permitted hereunder, if such restrictions apply only to the collateral for
such Debt; (c) customary provisions in leases and other contracts restricting
assignment thereof; (d) Restrictive Agreements contained in documents evidencing
Refinancing Debt of the Senior Note Debt; (e) Restrictive Agreements contained
in documents evidencing the Second Lien Debt or the Refinancing Debt of the
Second Lien Debt; (f) Restrictive Agreements contained in documents evidencing
the Convertible Note Debt or Refinancing Debt of the Convertible Note Debt, in
each case that are no more restrictive than the Restrictive Agreements contained
in the documents evidencing the Second Lien Debt; and (g) customary restrictions
entered into in the ordinary course of business in asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
limiting the transfer of the assets subject thereto pending the consummation of
the sale provided therein.
10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16. Conduct of Business. Engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Obligors taken
as a whole.
10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates that were entered into
prior to the Closing Date, as shown on Schedule 10.2.17 or as thereafter amended
or replaced in any manner, that, taken as a whole, is not more adverse to the
interests of the Lenders in any material respect than such agreement as it was
in effect on the date hereof; (f) transactions contemplated by the Mortgage Loan
Debt Documents and (g) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.
10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan.
10.2.19. Amendments to Certain Material Contracts and the Second Lien Loan
Documents. Except in connection with any Refinancing Debt permitted hereunder,
change, waive or amend any agreement or arrangement to which Parent or a
Subsidiary is party that relates to any Mortgage Loan Debt Document, the
Convertible Note Debt Document or any Senior Note Debt Document if such change,
waiver or amendment (i) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (ii) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (iii) shortens the final
maturity date or otherwise accelerates amortization; (iv) increases the interest
rate; (v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders; or
(vii) could reasonably be considered to be materially adverse to the Lenders.
Each Obligor shall not, and shall not permit any Subsidiary to, change, waive,
refinance or amend any of the Second Lien Loan Documents if such change, waiver,
refinancing or amendment is prohibited by the Intercreditor Agreement.

 

-89-



--------------------------------------------------------------------------------



 



10.2.20. No Speculative Transactions. Engage in any transaction involving
commodity options, futures contracts or similar transactions, except solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars.
10.2.21. Passive Company Status. Where such Obligor or such Subsidiary is a
Passive Company, engage in any trade or business or incur any Debt or guaranteed
Debt except for the trade or business in which it is engaged on the Closing
Date.
10.2.22. General Partner. Be or become the general partner of any partnership
other than (a) a Passive Company and (b) any Subsidiary with nominal assets;
provided that notwithstanding anything to the contrary contained herein, at no
time may any assets (other than assets with a fair market value of nominal
amount) of any Obligor be transferred to any such Subsidiary described in this
clause (b).
10.2.23. Sale-Leaseback Transactions. Engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets other than (x) any such
transaction entered into by any SPE or Passive Company where such transaction
involves only the assets of such SPE or Passive Company and (y) such
transactions involving assets of the Obligors with a fair market value of not
more than $75,000,000 in the aggregate; provided that, in the case of clause
(y), (a) the terms and conditions of any such transaction shall be reasonably
acceptable to Agent; (b) the Net Proceeds received from such sale are not less
than 70% of the most recent appraised value of such assets; and
(c) simultaneously with the consummation of any such transaction the Obligors
shall (i) deliver to Agent a Lien Waiver in form and substance satisfactory to
Agent (or Agent shall take an appropriate Rent and Charges Reserve), (ii) adjust
the Tranche A Borrowing Base and the Tranche A-1 Borrowing Base to reflect the
sale of Eligible Real Estate included therein, if any, and (iii) apply proceeds
from such transaction to the prepayment of the Loans to the extent required by
Section 5.2.
10.2.24. Debt under Senior Note Debt Documents. Incur any Indebtedness (as
defined in the Senior Note Indenture), other than (i) the Obligations, (ii) the
Mortgage Loan Debt and any Refinancing Debt of the Mortgage Loan Debt, (iii) the
Second Lien Debt and any Refinancing Debt of the Second Lien Debt and (iv) the
Convertible Note Debt, that at the time of the incurrence thereof, or at any
time thereafter, is Indebtedness (as defined in the Senior Note Indenture)
permitted to be incurred under the Senior Note Indenture as a result of such
Indebtedness (as defined in the Senior Note Indenture) being permitted under
Section 4.09(b)(1) of the Senior Note Indenture.
10.2.25. Use of Proceeds. The proceeds of Loans or Letters of Credit shall not
be used by Borrowers, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
10.2.26. Acquisition of Debt. Purchase, redeem, prepay, tender for or otherwise
acquire, directly or indirectly, any of the outstanding Second Lien Debt. For
the avoidance of doubt, this Section 10.2.26 is not intended and shall not
prevent Obligors from making (a) regularly scheduled payments of principal and
interest pursuant to the Second Lien Loan Agreement, or (b) any prepayments of
the Second Lien Loan Agreement not otherwise prohibited by this Loan Agreement
or the Intercreditor Agreement.
10.2.27. No Inconsistent Agreements. Except for entering into the obligations
under the Intercreditor Agreement, enter into any contractual obligation or
enter into any amendment or other modification to any currently existing
contractual obligation, which by its terms restricts or prohibits the ability of
the Borrowers to pay the principal of or interest on the Loans, Cash
Collateralize the Letters of Credit or prohibits the ability of the Obligors to
fully satisfy all of the Obligations.

 

-90-



--------------------------------------------------------------------------------



 



10.2.28. Stay, Extension and Usury Laws. Insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law wherever enacted (to the extent that it may lawfully do
so), now or at any time hereafter in force, that may affect the covenants or the
performance of its obligations under the Loans, this Loan Agreement or the other
Loan Documents, and each Obligor hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
Lenders, but shall suffer and permit the execution of every such power as though
no such law has been enacted.
10.3. Financial Covenants. For so long as any Commitments or Obligations are
outstanding, Borrowers shall:
10.3.1. Excess Availability. Maintain Excess Availability, at all times, of at
least $75,000,000; provided that at any time the Commitments are greater than
$700,000,000 as a result of an increase in the Commitments under Section 2.4.1,
such amount shall be increased by an amount equal to the result of (a)
$5,000,000 multiplied by (b) the quotient of (i) the result of (x) the aggregate
Commitments at such time minus (y) $700,000,000 divided by (ii) $100,000,000.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a) Any Borrower fails to pay (i) any principal of the Loans when due (whether
at stated maturity, on demand, upon acceleration or otherwise) or (ii) any
interest on the Loans or any fee or any other amount (other than an amount
payable under clause (i) of this Section) payable under this Loan Agreement or
any other Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of one (1) Business Day;
(b) (i) Any information contained in any Compliance Certificate or Borrowing
Base Certificate was untrue or incorrect in any material respect when made or
(ii) any representation or warranty made or delivered to Agent or any Lender by
any Obligor herein, in connection with any Loan Document or transaction
contemplated thereby, or in any written statement, report, financial statement
or certificate (other than a Borrowing Base Certificate or Compliance
Certificate) is untrue, incorrect or misleading in any material respect when
given or confirmed;
(c) Any Obligor breaches or fails to perform any covenant contained in (i)
Section 7.2 of this Loan Agreement (other than inadvertent breaches of such
covenant), (ii) in Sections 8.1, 8.2.3, 10.1.1, 10.1.2(a), 10.1.2(b), 10.1.2(c),
10.1.2(d), 10.1.2(e), 10.1.2(f), 10.1.3(k), 10.1.3(l), 10.2 or 10.3 of this Loan
Agreement or (iii) any provision contained in the Intercreditor Agreement;
(d) Any Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives written notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period;
(e) Any Guarantor repudiates, revokes or attempts to revoke its Guaranty; any
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);

 

-91-



--------------------------------------------------------------------------------



 



(f) Any (x) breach or default of an Obligor or any Subsidiary of an Obligor
occurs under any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound relating to any Debt (other than the
Obligations) in excess of $5,000,000 if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach or (y)
Debt (other than the Obligations) in excess of $5,000,000 of any Obligor or any
Subsidiary of any Obligor is required to be repaid, repurchased, redeemed or
defeased;
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (other than amounts covered
by insurance for which the insurer thereof has not challenged such coverage),
unless a stay of enforcement of such judgment or order is in effect, by reason
of a pending appeal or otherwise;
(h) (i) Any Obligor becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Obligor and is not released, vacated or
fully bonded within 60 days after its issue or levy;
(i) Any loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;
(j) Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business and such loss, revocation
or termination could reasonably be expected to result in a Material Adverse
Effect; there is a cessation of any material part of an Obligor’s business for a
material period of time not covered by business interruption insurance; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation and such taking or impairment could reasonably be expected to
result in a Material Adverse Effect; any Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs; or any Obligor ceases to
be Solvent;
(k) Any Insolvency Proceeding is commenced by any Obligor; an Insolvency
Proceeding is commenced against any Obligor and: such Obligor consents to the
institution of the proceeding against it, the petition commencing the proceeding
is not timely controverted by such Obligor, such petition is not dismissed or
stayed within 60 days after its filing, or an order for relief is entered in the
proceeding; a trustee (including an interim trustee) is appointed to take
possession of any substantial Property of or to operate any of the business of
any Obligor; or any Obligor makes an offer of settlement, extension or
composition to its unsecured creditors generally;
(l) A Reportable Event occurs that constitutes grounds for termination by the
Pension Benefit Guaranty Corporation of any Multiemployer Plan or appointment of
a trustee for any Multiemployer Plan; any Multiemployer Plan is terminated or
any such trustee is requested or appointed; any Obligor is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from any withdrawal therefrom; or any event similar
to the foregoing occurs or exists with respect to a Foreign Plan, in each case,
where the liability associated with the foregoing is reasonably expected to be
in excess of $5,000,000;
(m) Any Obligor is criminally indicted or convicted for (i) a felony committed
in the conduct of such Obligor’s business, or (ii) any state or federal law
(including the Controlled Substances Act, Money Laundering Control Act of 1986
and Illegal Exportation of War Materials Act) that could lead to forfeiture of
any material Property or any Collateral; or
(n) A Change of Control occurs.

 

-92-



--------------------------------------------------------------------------------



 



11.2. Remedies upon Default. If an Event of Default described in Section 11.1(k)
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Obligors to the fullest extent permitted
by law;
(b) terminate, reduce or condition any of the Commitments, or make any
adjustment to the Tranche A Borrowing Base or to the Tranche A-1 Borrowing Base;
(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations (other than unmatured contingent indemnification obligations)
that are contingent or not yet due and payable, and, if Obligors fail promptly
to deposit such Cash Collateral, Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Tranche A Revolver
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
11.3. License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property (subject, in the
case of trademarks owned by any Obligor, to sufficient rights to quality control
and inspection in favor of such Obligor to avoid the risk of invalidation of
said trademarks), computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property owned by any Obligor, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral in each case
after the occurrence, and during the continuance, of an Event of Default.
11.4. Setoff. Agent, Lenders and their Affiliates are each authorized by
Obligors at any time during an Event of Default, without notice to Obligors or
any other Person, to set off and to appropriate and apply any deposits (general
or special), funds, claims, obligations, liabilities or other Debt at any time
held or owing by Agent, any Lender or any such Affiliate to or for the account
of any Obligor against any Obligations, whether or not demand for payment of
such Obligation has been made, any Obligations have been declared due and
payable, are then due, or are contingent or unmatured, or the Collateral or any
guaranty or other security for the Obligations is adequate.

 

-93-



--------------------------------------------------------------------------------



 



11.5. Remedies Cumulative; No Waiver.
11.5.1. Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
11.5.2. Waivers. The failure or delay of any party hereto to require strict
performance by any other party thereto with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise,
shall not operate as a waiver thereof nor as establishment of a course of
dealing. All rights and remedies shall continue in full force and effect until
the payment in full, in cash of all Obligations (other than contingent
indemnification obligations) and the occurrence of the Commitment Termination
Date. No modification of any terms of any Loan Documents (including any waiver
thereof) shall be effective, unless such modification is specifically provided
in a writing directed to Borrowers and executed by Borrowers and Agent or the
requisite Lenders, and such modification shall be applicable only to the matter
specified. No waiver of any Default or Event of Default shall constitute a
waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy. It is expressly acknowledged by
Obligors that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
SECTION 12. AGENT
12.1. Appointment, Authority and Duties of Agent.
12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders,
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and
(e) exercise all rights and remedies given to Agent with respect to any
Collateral under the Loan Documents, Applicable Law or otherwise. The duties of
Agent shall be ministerial and administrative in nature, and Agent shall not
have a fiduciary relationship with any Lender, Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine whether any fixtures, Real
Estate or Inventory constitute Eligible Real Estate or Eligible Inventory, as
the case may be, or whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

 

-94-



--------------------------------------------------------------------------------



 



12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents, nor be required to initiate or conduct any Enforcement
Action except to the extent directed to do so by Required Lenders while an Event
of Default exists. The conferral upon Agent of any right shall not imply a duty
on Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Loan Agreement.
12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall, and in no
event shall Required Lenders, without the prior written consent of each Lender,
direct Agent to accelerate and demand payment of Loans held by one Lender
without accelerating and demanding payment of all other Loans, nor to terminate
the Commitments of one Lender without terminating the Commitments of all
Lenders. In no event shall Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
12.1.5. Co-Collateral Agents. Each Lender appoints and designates each of Bank
of America, General Electric Capital Corporation and Wells Fargo as a
Co-Collateral Agent hereunder. The rights of the Co-Collateral Agents are set
forth in the Co-Collateral Agent Rights Agreement.
12.1.6. No Fiduciary Relationship. The relationship between Agent and each of
the Lenders is that of an independent contractor. The use of the term “Agent” is
for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between Agent and each of the Lenders.
Nothing contained in this Loan Agreement nor the other Loan Documents shall be
construed to create an agency, trust or other fiduciary relationship between
Agent and any of the Lenders.
12.2. Agreements Regarding Collateral and Field Examination Reports.
12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon the occurrence of both payment,
in full, in cash of the Obligations (other than unmatured Contingent
Obligations) and the occurrence of the Commitment Termination Date, (b) that is
the subject of an Asset Disposition which Borrowers certify in writing to Agent
is a Permitted Asset Disposition (and Agent may rely conclusively on any such
certificate without further inquiry), (c) that does not constitute a material
part of the Collateral, or (d) with the written consent of all Lenders. Agent
shall have no obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.

 

-95-



--------------------------------------------------------------------------------



 



12.2.2. Possession of Collateral. Agent and Lenders appoint each other Lender as
agent for the purpose of perfecting Liens (for the benefit of Secured Parties)
in any Collateral that, under the UCC or other Applicable Law, can be perfected
by possession. If any Lender obtains possession of any such Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with such Collateral in accordance with Agent’s
instructions.
12.2.3. Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination or any
appraisal prepared by or on behalf of Agent with respect to any Obligor or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Obligors’ books and records as
well as upon representations of Obligors’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain all or any part of a Report through such Lender.
12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.
12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate its
Obligations, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral. Notwithstanding the foregoing, however, a Lender may take action
to preserve or enforce its rights against an Obligor where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of Obligations held by such Lender, including the filing of proofs of claim in
an Insolvency Proceeding.
12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.5, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.

 

-96-



--------------------------------------------------------------------------------



 



12.6. Indemnification of Agent Indemnitees.
12.6.1. INDEMNIFICATION. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA
BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT
INDEMNITEE; PROVIDED THAT NO LENDER SHALL HAVE ANY OBLIGATION TO INDEMNIFY OR
HOLD HARMLESS THE AGENT INDEMNITEES FOR ANY CLAIM THAT IS DETERMINED IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY AGENT INDEMNITEE. If Agent is sued
by any receiver, trustee in bankruptcy, debtor-in-possession or other Person for
any alleged preference from an Obligor or fraudulent transfer, then any monies
paid by Agent in settlement or satisfaction of such proceeding, together with
all interest, costs and expenses (including attorneys’ fees) incurred in the
defense of same, shall be promptly reimbursed to Agent by Lenders to the extent
of each Lender’s Pro Rata share.
12.6.2. Proceedings. Without limiting the generality of the foregoing, if at any
time (whether prior to or after the Commitment Termination Date) any proceeding
is brought against any Agent Indemnitees by an Obligor, or any Person claiming
through an Obligor, to recover damages for any act taken or omitted by Agent in
connection with any Obligations, Collateral, Loan Documents or matters relating
thereto, or otherwise to obtain any other relief of any kind on account of any
transaction relating to any Loan Documents, each Lender agrees to indemnify and
hold harmless Agent Indemnitees with respect thereto and to pay to Agent
Indemnitees such Lender’s Pro Rata share of any amount that any Agent Indemnitee
is required to pay under any judgment or other order entered in such proceeding
or by reason of any settlement, including all interest, costs and expenses
(including attorneys’ fees) incurred in defending same; provided that no Lender
shall be liable for payment of any such amount to the extent that is determined
in a final, non-appealable judgment by a court of competent jurisdiction that
such judgment, order or settlement resulted from any Agent Indemnitees’ gross
negligence or willful misconduct. In Agent’s discretion, Agent may reserve for
any such proceeding, and may satisfy any judgment, order or settlement, from
proceeds of Collateral prior to making any distributions of Collateral proceeds
to Lenders provided that it has not been determined in a final, non-appealable
judgment by a court of competent jurisdiction that such judgment, order or
settlement resulted from any Agent Indemnitees’ gross negligence or willful
misconduct.
12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

 

-97-



--------------------------------------------------------------------------------



 



12.8. Successor Agent.
12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor by merger or acquisition of the stock or assets of Bank of
America shall continue to be Agent hereunder without further act on the part of
the parties hereto, unless such successor resigns as provided above.
12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Loan Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary. Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.

 

-98-



--------------------------------------------------------------------------------



 



12.10. Replacement of Certain Lenders. In the event that (a) any Lender is a
Defaulting Lender, (b) if a Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.8 or 5.9, or (c) any Lender fails to give its consent to any
amendment, waiver or action for which consent of all Lenders or all affected
Lenders was required and Required Lenders have consented thereto, then, in
addition to any other rights and remedies that any Person may have, then the
Borrower Agent may, at its sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.2), all of its interests, rights and obligations under
this Loan Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a) the Borrowers shall have paid to the Agent any applicable assignment fee
specified in Section 13.2 (unless such fee has been waived by Agent);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, participations purchased in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.6 or payments required to be made pursuant to Section 5.8 or
5.9, such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
12.11. Remittance of Payments and Collections.
12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Loan Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.
12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned.
12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” and “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

 

-99-



--------------------------------------------------------------------------------



 



12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Loan Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders (or, with respect to the Co-Collateral Agents, the rights set forth
in the Co-Collateral Agent Letter Agreement), and shall in no event be deemed to
have any fiduciary relationship with any other Lender.
12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents shall be conclusively presumed to have
been authorized and directed by Lenders as herein provided.
12.15. Mortgage Intercreditor Agreement. The Lenders hereby irrevocably
authorize the Agent to enter into any acknowledgements to the Mortgage
Intercreditor Agreement (if any), and agree to be bound by the provisions of the
Mortgage Intercreditor Agreement.
12.16. Intercreditor Agreement. The Lenders hereby irrevocably authorize the
Agent to enter into the Intercreditor Agreement, and agree to be bound by the
provisions thereof.
12.17. Post-Closing Agreement. The Lenders hereby irrevocably authorize the
Agent to enter into the Post-Closing Agreement, and agree to and acknowledge the
terms and provisions thereof.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
13.1. Successors and Assigns. The provisions of this Loan Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 13.2, (ii) by way of
participation in accordance with the provisions of Section 13.3 or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Sections 13.2.3 and 13.2.4 (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Loan Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Loan Agreement.

 

-100-



--------------------------------------------------------------------------------



 



13.2. Assignments.
13.2.1. Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Loan Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 13.2.1, participations in LC Obligations
and in Swingline Loans) at the time owing to it); provided that:
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s (a) Tranche A Revolver Commitment and Tranche A Revolver
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Tranche A Revolver Commitment (which for this purpose
includes Tranche A Revolver Loans outstanding thereunder) or, if the Tranche A
Revolver Commitment is not then in effect, the principal outstanding balance of
the Tranche A Revolver Loans of the assigning Tranche A Lender subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed) and (b) Tranche A-1
Revolver Commitment and Tranche A-1 Revolver Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Tranche A-1 Revolver
Commitment (which for this purpose includes Tranche A-1 Revolver Loans
outstanding thereunder) or, if the Tranche A-1 Revolver Commitment is not then
in effect, the principal outstanding balance of the Tranche A-1 Revolver Loans
of the assigning Tranche A-1 Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (x) with respect to
each Tranche A-1 Lender party to this Loan Agreement as of the Closing Date,
$1,000,000 and (y) with respect to all other Tranche A-1 Lenders, $5,000,000,
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such applicable minimum amount has been met
under this Section 13.2.1(i);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Loan
Agreement with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Loans;
(iii) any assignment of a Commitment must be approved by Agent, the Issuing Bank
and the provider of Swingline Loans (with each such approval not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to Agent an
Assignment and Assumption and a processing and recordation fee of $5,000.
Subject to acceptance and recording thereof by Agent pursuant to Section 13.2,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Loan Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Loan Agreement (provided, however,
that notwithstanding the foregoing, any Second Lien Agent, Second Lien Lender or
Second Lien Affiliate who is an assignee shall be subject to Section 14.1.4) and
shall not be deemed to be a “Lender” for any such purpose), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Loan
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Loan Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.4, 3.6, 3.7, 3.9, 5.8, 5.9 and 14.2 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrowers (at the Borrowers’ expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Loan Agreement that does not comply with this subsection
shall be treated for purposes of this Loan Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with Section 13.3.

 

-101-



--------------------------------------------------------------------------------



 



13.2.2. Register. Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Loan Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and the
Issuing Bank at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from Agent a copy of the Register.
13.2.3. Certain Pledges. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided that any payment by Borrowers to the assigning Lender in respect
of any Obligations assigned as described in this sentence shall satisfy
Borrowers’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
13.2.4. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
13.3. Participations.
13.3.1. Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or Agent, sell participations to any Person (other than
a natural person or any Obligor or any Affiliate or Subsidiary of any Obligor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Loan Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in LC
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Loan Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, Agent, the Lenders and
the Issuing Bank shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Loan Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Loan Agreement and to approve any amendment, modification or waiver
of any provision of this Loan Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described
Section 14.1.1 that affects such Participant (provided, however, that
notwithstanding the foregoing, any Second Lien Agent, Second Lien Lender or
Second Lien Affiliate who is a Participant shall be subject to Section 14.1.4).
Subject to Section 13.3.2, the Obligors agree that each Participant shall be
entitled to the benefits of Sections 3.6, 3.9, 5.8 and 5.9 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.2. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 5.5 as though it were a Lender.

 

-102-



--------------------------------------------------------------------------------



 



13.3.2. Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.6, 5.8 or 5.9 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 5.9 as though it were a Lender.
13.4. Tax Treatment. If any interest in a Loan Document is transferred to a
Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.9.
13.5. Representation of Lenders. Each Lender represents and warrants to each
Borrower, Agent and other Lenders that none of the consideration used by it to
fund its Loans or to participate in any other transactions under this Loan
Agreement constitutes for any purpose of ERISA or Section 4975 of the Internal
Revenue Code assets of any “plan” as defined in Section 3(3) of ERISA or
Section 4975 of the Internal Revenue Code and the interests of such Lender in
and under the Loan Documents shall not constitute plan assets under ERISA.
SECTION 14. MISCELLANEOUS
14.1. Consents, Amendments and Waivers.
14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent, the Required
Lenders (or the Agent acting at the direction of the Required Lenders) and each
Obligor party to such Loan Document; provided that:
(a) without the prior written consent of (i) Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent and (ii) an affected Co-Collateral Agent,
no modification shall be effective with respect to any provision in a Loan
Document that relates to any rights, duties or discretion of such Co-Collateral
Agent;
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;
(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender (except
as set forth in Section 2.5, it being understood that the increase of the
Tranche A Commitment set forth therein shall be effective automatically and
without the requirement of the approval of any Lender); (ii) reduce the amount
of, or waive or delay any scheduled payment of, any principal, interest, fees or
other amounts payable to such Lender or (iii) extend the Termination Date;
(d) without the prior written consent of the Supermajority Lenders, no
modification shall be effective that would amend the definitions of Tranche A
Borrowing Base or Tranche A-1 Borrowing Base (or the defined terms used,
directly or indirectly, in such definitions), in each case, in a manner that
would result in more credit being made available; and

 

-103-



--------------------------------------------------------------------------------



 



(e) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) alter Section 2.1.5, Section 5.5, Section 7.1 (except to add Collateral), or
Section 14.1.1; (ii) amend the definitions of Pro Rata or Required Lenders;
(iii) release all or substantially all of the Collateral (excluding, if any
Obligor or any Subsidiary of any Obligor becomes a debtor under the federal
Bankruptcy code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by Required Lenders); (iv) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release or (v) increase any advance rate.
14.1.2. Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Loan Document. The making of any Loans during the existence of a Default
or Event of Default shall not be deemed to constitute a waiver of such Default
or Event of Default, nor to establish a course of dealing. Any waiver or consent
granted by Lenders hereunder shall be effective only if in writing, and then
only in the specific instance and for the specific purpose for which it is
given.
14.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent (it being
understood and agreed that the payment of any amounts agreed among the
Borrowers, BAS, the Agent and any Lender or Increasing Lender participating in
connection with an increase in the Tranche A Revolver Commitments or the Tranche
A Revolver Commitments under Section 2.4 shall not be subject to this
Section 14.1.3).
14.1.4. Generally. Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender and (ii) no Second
Lien Agent, Second Lien Lender or Second Lien Affiliate who is an assignee of
any rights and obligations under this Loan Agreement or a Participant shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
shall be entitled to vote on matters relating to the Loan Documents (including
during any Insolvency Proceeding of any Obligor) and shall not be deemed to be a
“Lender” for any such purpose, except that the Commitment of such Person may not
be increased or extended without the consent of such Person.
14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, PROCEEDINGS, COSTS AND EXPENSES OF ANY KIND (INCLUDING
REMEDIAL RESPONSE COSTS, REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND
EXTRAORDINARY EXPENSES OF ONE OUTSIDE COUNSEL, ONE LOCAL COUNSEL IN EACH
RELEVANT JURISDICTION (AS DETERMINED BY THE AGENT IN ITS REASONABLE DISCRETION),
ONE SPECIAL OR REGULATORY COUNSEL IN RESPECT OF EACH MATTER (AS REASONABLY
REQUIRED BY THE AGENT) AND CONFLICT OF INTEREST COUNSEL (AS DETERMINED BY THE
AGENT IN ITS REASONABLE DISCRETION)) AT ANY TIME (INCLUDING AFTER FULL PAYMENT
OF THE OBLIGATIONS, RESIGNATION OR REPLACEMENT OF AGENT, OR REPLACEMENT OF ANY
LENDER) INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE IN ANY WAY RELATING TO
(A) ANY LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO OR THE ADMINISTRATION OF
THE LOAN DOCUMENTS, (B) ANY ACTION TAKEN OR OMITTED TO BE TAKEN

 

-104-



--------------------------------------------------------------------------------



 



BY ANY INDEMNITEE IN CONNECTION WITH ANY LOAN DOCUMENTS, (C) THE EXISTENCE OR
PERFECTION OF ANY LIENS, OR REALIZATION UPON ANY COLLATERAL, (D) EXERCISE OF ANY
RIGHTS OR REMEDIES UNDER ANY LOAN DOCUMENTS OR APPLICABLE LAW, (E) FAILURE BY
ANY OBLIGOR TO PERFORM OR OBSERVE ANY TERMS OF ANY LOAN DOCUMENT, IN EACH CASE
INCLUDING ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES
RELATING TO ANY INVESTIGATION, LITIGATION, ARBITRATION OR OTHER PROCEEDING
(INCLUDING AN INSOLVENCY PROCEEDING OR APPELLATE PROCEEDINGS), WHETHER OR NOT
THE APPLICABLE INDEMNITEE IS A PARTY THERETO, (F) ANY LOAN OR LETTER OF CREDIT
OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (G) ANY ACTUAL OR ALLEGED ENVIRONMENTAL
RELEASE ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY LIABILITY IN CONNECTION WITH ANY ACTUAL OR ALLEGED
VIOLATION OF ANY ENVIRONMENTAL LAW RELATED IN ANY WAY TO ANY BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (H) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY A
BORROWER OR ANY OTHER OBLIGOR (HEREINAFTER, “CLAIMS”) THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE. In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the bad faith, gross negligence or willful
misconduct of such Indemnitee. If any claim is made against any Indemnitee which
may result in a claim under this Section 14.2 against Borrowers, such Indemnitee
or Agent shall promptly send to Borrower Agent written notice thereof, and
Borrower Agent shall have the right, at its expense and with counsel reasonably
satisfactory to Agent, to defend such claim. Neither any Indemnitee nor any
Borrower shall settle any such claim without the consent of the other party,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
the failure of such prompt notice shall not negate or impair the obligation of
the Borrowers under this Section 14.2, but shall give Borrowers the right to
withhold against any indemnity payment the amount of any actual damages incurred
by Borrowers as a result of the failure to give such prompt notice.
14.3. Notices and Communications.
14.3.1. Notice Address. Subject to Section 4.1.4, all notices, requests and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Assumption Agreement), or at such
other address as a party may hereafter specify by notice in accordance with this
Section 14.3. Each such notice, request or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (b) if
given by mail, three Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by personal delivery, when duly delivered to the notice address with
receipt acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant
to Section 2.2, 2.3, 3.1.2 or 4.1.1 shall be effective until actually received
by the individual to whose attention at Agent such notice is required to be
sent. Any written notice, request or other communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party. Any notice received by Borrower
Agent shall be deemed received by all Borrowers.

 

-105-



--------------------------------------------------------------------------------



 



14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.
14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time after the occurrence, and during the continuance, of
an Event of Default, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 14.4 shall be reimbursed to Agent by Borrowers, on demand, with interest
from the date incurred to the date of payment thereof at the Default Rate
applicable to Base Rate Tranche A-1 Revolver Loans. Any payment made or action
taken by Agent under this Section 14.4 shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.
14.5. Credit Inquiries. Each Obligor hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.
14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another Loan
Document (by specific reference to the applicable provision of this Loan
Agreement), if any provision contained herein is in direct conflict with any
provision in another Loan Document, the provision herein shall govern and
control.
14.8. Counterparts; Facsimile Signatures. Any Loan Document may be executed in
counterparts, each of which taken together shall constitute one instrument. Loan
Documents may be executed and delivered by facsimile, and they shall have the
same force and effect as manually signed originals. Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness of any facsimile signature.
14.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents embody the entire understanding of the parties with respect to the
subject matter thereof and supersede all prior understandings regarding the same
subject matter.

 

-106-



--------------------------------------------------------------------------------



 



14.10. Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Loan Agreement and no action of Agent or Lenders pursuant to the
Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Obligor. Each Obligor acknowledges and agrees that in
connection with all aspects of any transaction contemplated by the Loan
Documents, Obligors, Agent, Issuing Bank and Lenders have an arms-length
business relationship that creates no fiduciary duty on the part of Agent,
Issuing Bank or any Lender, and each Obligor, Agent, Issuing Bank and Lender
expressly disclaims any fiduciary relationship.
14.11. Confidentiality. During the term of this Loan Agreement and for 12 months
thereafter, Agent and Lenders agree to take reasonable precautions to maintain
the confidentiality of any information that Obligors deliver to Agent and
Lenders and identify as confidential at the time of delivery, except that Agent
and any Lender may disclose such information (a) to their respective officers,
directors, employees, Affiliates and agents, including legal counsel, auditors
and other professional advisors; (b) to any party to the Loan Documents from
time to time; (c) pursuant to the order of any court or administrative agency;
(d) upon the request of any Governmental Authority exercising regulatory
authority over Agent or such Lender; (e) which ceases to be confidential, other
than by an act or omission of Agent or any Lender, or which becomes available to
Agent or any Lender on a nonconfidential basis; (f) to the extent reasonably
required in connection with any litigation relating to any Loan Documents or
transactions contemplated thereby, or otherwise as required by Applicable Law;
(g) to the extent reasonably required for the exercise of any rights or remedies
under the Loan Documents; (h) to any actual or proposed party to a Bank Product
or to any Transferee, as long as such Person agrees to be bound by the
provisions of this Section 14.11; (i) to the National Association of Insurance
Commissioners or any similar organization, or to any nationally recognized
rating agency that requires access to information about a Lender’s portfolio in
connection with ratings issued with respect to such Lender; (j) to any investor
or potential investor in an Approved Fund that is a Lender or Transferee, but
solely for use by such investor to evaluate an investment in such Approved Fund,
or to any manager, servicer or other Person in connection with its
administration of any such Approved Fund; or (k) with the consent of Borrowers.
Notwithstanding the foregoing, Agent and Lenders may issue and disseminate to
the public general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors’
businesses, and may (so long as the Borrower Agent has previously reviewed and
approved the form of such advertisement or promotional materials) use Obligors’
names in advertising and other promotional materials.
14.12. GOVERNING LAW. THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401
AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
14.13. Consent to Forum.
14.13.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL COURT SITTING IN OR WITH JURISDICTION OVER THE SOUTHERN DISTRICT
OF NEW YORK AND OF ANY STATE COURT OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF MANHATTAN, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall
limit the right of Agent or any Lender to bring proceedings against any Obligor
in any other court. Nothing in this Loan Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

 

-107-



--------------------------------------------------------------------------------



 



14.14. Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding, claim or counterclaim of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which a Borrower may in any
way be liable, and hereby ratifies anything Agent may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and
(g) notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this Loan
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Loan Agreement may be filed as a written consent to a trial by
the court.
14.15. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
14.16. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

 

-108-



--------------------------------------------------------------------------------



 



14.17. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each Guarantor acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Loan Agreement provided by the Agent
and the Joint Lead Arrangers are arm’s-length commercial transactions between
the Borrowers and the Guarantors and their respective Affiliates, on the one
hand, and the Agent and the Joint Lead Arrangers, on the other hand, (B) each
Borrower each Guarantor has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Borrowers and
each Guarantor is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Agent and the Joint Lead Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Borrower, any Guarantor or any of their
respective Affiliates, or any other Person and (B) neither the Agent nor any
Joint Lead Arranger has any obligation to any Borrower, any Guarantor or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Joint Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers, the Guarantors and their respective
Affiliates, and neither the Agent nor any Joint Lead Arranger has any obligation
to disclose any of such interests to the Borrowers, the Guarantors or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower and each Guarantor hereby waives and releases any claims that it may
have against the Agent and the Joint Lead Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
14.18. Resignation as Issuing Bank or Provider of Swingline Loans after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Tranche A Revolver Commitment and
Tranche A Loans, Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the
Borrower, resign as provider of Swingline Loans. In the event of any such
resignation as Issuing Bank or provider of Swingline Loans, the Borrower shall
be entitled to appoint from among the Lenders a successor Issuing Bank or
provider of Swingline Loans; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America
Issuing Bank or provider of Swingline Loans, as the case may be. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of Issuing Bank hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as Issuing Bank
and all LC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Tranche A Revolver Loans or fund risk participations
in unreimbursed drawings of Letters of Credit. If Bank of America resigns as
provider of Swingline Loans, it shall retain all the rights of provider of
Swingline Loans provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Tranche A Revolver Loans or fund
risk participations in outstanding Swingline Loans. Upon the appointment of a
successor Issuing Bank and/or provider of Swingline Loans, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank or provider of Swingline Loans, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

-109-



--------------------------------------------------------------------------------



 



14.19. Amendment and Restatement of Existing Loan Agreement. On the Closing
Date, this Loan Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 14.19. On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Loan Agreement and the
other Loan Documents and the grant of security interest in the Collateral by the
relevant Credit Parties under the Existing Credit Agreement and the other “Loan
Documents” (as defined in the Existing Credit Agreement) shall continue under
but as amended by this Loan Agreement and the other Loan Documents, and shall
not in any event be terminated, extinguished or annulled but shall hereafter be
governed by this Loan Agreement and the other Loan Documents. All references to
the Existing Credit Agreement in any Loan Document or other document or
instrument delivered in connection therewith shall be deemed to refer to this
Loan Agreement and the provisions hereof. Without limiting the generality of the
foregoing and to the extent necessary, the existing lenders, the Lenders and the
Agents reserve all of their rights under the Existing Credit Agreement and the
other “Loan Documents” (as defined in the Existing Credit Agreement) which by
their express terms survive the termination of the Existing Credit Agreement and
each of the Guarantors hereby obligates itself again in respect of all such
present and future “Obligations” (as defined in the Existing Credit Agreement).
Nothing contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Loan Agreement, which shall
remain in full force and effect, except as modified hereby.
14.20. Intercreditor Agreement Prevails. Notwithstanding anything to the
contrary contained herein, all representations, warranties and covenants of the
Obligors hereunder, and the security interest granted to the Agent and the other
Secured Parties and all other rights and benefits granted to the Agent and the
other Secured Parties hereunder, are expressly subject to the terms and
conditions of the Intercreditor Agreement.
[Remainder of page intentionally left blank; signatures begin on following page]

 

-110-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Loan Agreement has been executed and delivered as of
the date set forth above.

                      BORROWERS:    
 
                    THE BON-TON DEPARTMENT STORES, INC.    
 
                    By:   /s/ Keith E. Plowman                           Keith
E. Plowman    
 
      Title:   Executive Vice President,
Chief Financial Officer and
Principal Accounting Officer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    
 
                    THE ELDER-BEERMAN STORES CORP.    
 
                    By:   /s/ H. Todd Dissinger                           H.
Todd Dissinger    
 
      Title:   Vice President — Treasurer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



The following Persons are signatories to this Loan Agreement in their capacity
as Obligors and not as Borrowers:

                      OBLIGORS:    
 
                    THE BON-TON STORES, INC.    
 
                    By:   /s/ Keith E. Plowman                           Keith
E. Plowman    
 
      Title:   Executive Vice President, Chief Financial Officer and Principal
Accounting Officer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    
 
                    THE BON-TON TRADE, LLC    
 
                    By:   /s/ Keith E. Plowman                           Keith
E. Plowman    
 
      Title:   Treasurer and Chief Financial Officer    
 
               
 
      Address:   300 Delaware Avenue, Suite 12122, Wilmington, DE 19801    
 
      Attn:   Keith E. Plowman    
 
      Telecopy:   (302) 652-3196    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



                      THE BON-TON STORES OF LANCASTER, INC.    
 
                    By:   /s/ Robert E. Stern                           Robert
E. Stern    
 
      Title:   Secretary and Treasurer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    
 
                    THE BON-TON GIFTCO, INC.    
 
                    By:   /s/ Keith E. Plowman                           Keith
E. Plowman    
 
      Title:   President and Chief Financial Officer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    
 
                    CARSON PIRIE SCOTT II, INC.    
 
                    By:   /s/ H. Todd Dissinger                           H.
Todd Dissinger    
 
      Title:   Vice President — Treasurer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



                      BON-TON DISTRIBUTION, INC.    
 
                    By:   /s/ H. Todd Dissinger                           H.
Todd Dissinger    
 
      Title:   Vice President — Treasurer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    
 
                    MCRIL, LLC    
 
                    By:   /s/ H. Todd Dissinger                           H.
Todd Dissinger    
 
      Title:   Vice President — Treasurer    
 
               
 
      Address:   2801 East Market Street, York, PA 17402    
 
      Attn:   Keith Plowman    
 
      Telecopy:   (717) 751-3196    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



                      AGENT AND LENDERS:    
 
                    BANK OF AMERICA, N.A.,         as Agent and Lender    
 
                    By:   /s/ Andrew Cerussi                  
 
      Name:   Andrew Cerussi    
 
      Title:   Senior Vice President    
 
               
 
      Address:   100 Federal Street
Boston, Massachusetts 02110    
 
      Attn:   Andrew Cerussi    
 
      Telecopy:        

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



                      GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender    
 
                    By:   /s/ Charles Chiodo                  
 
      Name:   Charles Chiodo    
 
      Title:   Duly Authorized Signatory    
 
               
 
      Address:   10 Riverview Drive
Danbury, Connecticut 06810    
 
      Attn:   Bon-Ton Department Stores Manager    
 
      Telecopy:   203-749-4666    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO RETAIL FINANCE, LLC,
as a Lender
      By:   /s/ Connie Liu         Name:   Connie Liu        Title:   Assistant
VP   

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender

    By:   /s/ Robert Orzechowski         Name:   Robert Orzechowski       
Title:   Vice President   

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



                      CITIZENS BANK OF PENNSYLVANIA,
as a Lender    
 
                    By:   /s/ Don Cmar                  
 
      Name:   Don Cmar    
 
      Title:   Vice President    
 
                        525 William Penn Place
M/S 153-2470
Pittsburgh, PA 15219    
 
      Fax:   412-867-4218    

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ Scott Cowan         Name:   Scott Cowan        Title:  
Director   

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /s/ Richard A. Gere         Name:   Richard A. Gere        Title:  
Attorney-in-Fact   

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jeffrey D. Patton         Name:   Jeffrey D. Patton       
Title:   Assistant Vice President   

Signature Page to Amended and Restated Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            COLE TAYLOR BANK, as a Lender
      By:   /s/ Kavian Boots         Name:   Kavian Boots        Title:  
Managing Director   

Signature Page to Amended and Restated Loan Agreement

 

 